Exhibit 10.2

 

EXECUTION COPY

 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

 

dated as of September 14, 2004

 

among

 

CENTENE CORPORATION,

as the Company

 

THE VARIOUS FINANCIAL INSTITUTIONS PARTY HERETO,

as Lenders,

 

and

 

LASALLE BANK NATIONAL ASSOCIATION,

as Administrative Agent and Arranger

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

SECTION 1 DEFINITIONS

   1        1.1 Definitions    1        1.2 Other Interpretive Provisions    15

SECTION 2 COMMITMENTS OF THE LENDERS; BORROWING, CONVERSION AND LETTER OF CREDIT
PROCEDURES

   16        2.1 Commitments    16               2.1.1    Revolving Commitment
   16               2.1.2    Increase in Revolving Commitment    16         
     2.1.3    L/C Commitment    17        2.2 Loan Procedures    17         
     2.2.1    Various Types of Loans    17               2.2.2    Borrowing
Procedures    18               2.2.3    Conversion and Continuation Procedures
   18        2.3 Letter of Credit Procedures    19               2.3.1    L/C
Applications    19               2.3.2    Participations in Letters of Credit   
20               2.3.3    Reimbursement Obligations    20               2.3.4   
Funding by Lenders to Issuing Lender    21               2.3.5    Commitments
Several    21               2.3.6    Certain Conditions    21

SECTION 3 EVIDENCING OF LOANS

   22        3.1 Notes    22        3.2 Recordkeeping    22

SECTION 4 INTEREST

   22        4.1 Interest Rates    22        4.2 Interest Payment Dates    22  
     4.3 Setting and Notice of LIBOR Rates    23        4.4 Computation of
Interest    23

SECTION 5 FEES

   23        5.1 Non-Use Fee    23        5.2 Letter of Credit Fees    23       
5.3 Administrative Agent’s Fees    24

SECTION 6 REDUCTION OR TERMINATION OF THE REVOLVING COMMITMENT; PREPAYMENTS

   24        6.1 Reduction or Termination of the Revolving Commitment    24  
            6.1.1    Voluntary Reduction or Termination of the Revolving
Commitment    24               6.1.2    All Reductions of the Revolving
Commitment    24        6.2 Prepayments    24               6.2.1    Voluntary
Prepayments    24

 

i



--------------------------------------------------------------------------------

              6.2.2    Mandatory Prepayments    24        6.3 Manner of
Prepayments    24        6.4 Repayments    25

SECTION 7 MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES

   25        7.1 Making of Payments    25        7.2 Application of Certain
Payments    25        7.3 Due Date Extension    25        7.4 Setoff    26  
     7.5 Proration of Payments    26        7.6 Taxes    26

SECTION 8 INCREASED COSTS; SPECIAL PROVISIONS FOR LIBOR LOANS

   28        8.1 Increased Costs    28        8.2 Basis for Determining Interest
Rate Inadequate or Unfair    29        8.3 Changes in Law Rendering LIBOR Loans
Unlawful    29        8.4 Funding Losses    30        8.5 Right of Lenders to
Fund through Other Offices    30        8.6 Discretion of Lenders as to Manner
of Funding    30        8.7 Mitigation of Circumstances; Replacement of Lenders
   30        8.8 Conclusiveness of Statements; Survival of Provisions    31

SECTION 9 REPRESENTATIONS AND WARRANTIES

   31        9.1   Organization    31        9.2   Authorization; No Conflict   
31        9.3   Validity and Binding Nature    32        9.4   Financial
Condition    32        9.5   No Material Adverse Change    32        9.6  
Litigation and Indirect Obligations    32        9.7   Ownership of Properties;
Liens    32        9.8   Equity Ownership; Subsidiaries    32        9.9  
Pension Plans    33        9.10 Investment Company Act    33        9.11 Public
Utility Holding Company Act    34        9.12 Regulation U, T, and X    34  
     9.13 Taxes    34        9.14 Solvency, etc    34        9.15 Environmental
Matters    34        9.16 Insurance    35        9.17 Real Property    35       
9.18 Information    35        9.19 Intellectual Property    36        9.20
Burdensome Obligations    36        9.21 Labor Matters    36        9.22 No
Default    36        9.23 Other Names    36        9.24 S Corporation    36

 

ii



--------------------------------------------------------------------------------

       9.25 Material Licenses    36        9.26 Compliance with Material Laws   
36        9.27 Investments    36        9.28 Indebtedness    36        9.29
Capital Leases    37        9.30 Collateral Documents    37        9.31 Negative
Pledges    37        9.32 Filings    37        9.33 Subordinated Debt    37  
     9.34 Charitable Foundations    37

SECTION 10 AFFIRMATIVE COVENANTS

   37        10.1 Reports, Certificates and Other Information    37         
     10.1.1    Annual Report    37               10.1.2    Interim Reports    38
              10.1.3    Compliance Certificates    38               10.1.4   
Quarterly Statutory Statements    39               10.1.5    Reports to the SEC
and to Shareholders    39               10.1.6    Notice of Default, Litigation
and ERISA Matters    39               10.1.7    Management Reports    40       
       10.1.8    Budgets    40               10.1.9    Notices Under
Subordinated Debt Documents and Acquisition Documents    40              
10.1.10    Organizational Documents of Subsidiaries    40               10.1.11
   Other Information    40        10.2   Books, Records and Inspections    40  
     10.3   Maintenance of Property; Insurance    41        10.4   Compliance
with Laws; Payment of Taxes and Liabilities    42        10.5   Maintenance of
Existence, Material Licenses, etc    42        10.6   Use of Proceeds    42  
     10.7   Employee Benefit Plans    43        10.8   Environmental Matters   
43        10.9   Compliance with Loan Documents    43        10.10 Acquisition
Documents    43        10.11 Further Assurances    43

SECTION 11 NEGATIVE COVENANTS

   44        11.1   Debt    44        11.2   Liens    45        11.3   Operating
Leases    46        11.4   Restricted Payments    46        11.5   Mergers,
Consolidations, Sales    46        11.6   Modification of Organizational
Documents    48        11.7   Transactions with Affiliates    48        11.8
  Unconditional Purchase Obligations    48        11.9   Inconsistent Agreements
   48        11.10 Business Activities    49

 

iii



--------------------------------------------------------------------------------

       11.11 Investments    49        11.12 Restriction of Amendments to Certain
Documents    49        11.13 Fiscal Year    49        11.14 Financial Covenants
   49               11.14.1    Fixed Charge Coverage Ratio    49              
11.14.2    Total Debt to EBITDA Ratio    49               11.14.3    Minimum Net
Worth    49        11.15 Prepayment of Debt    50        11.16 Cancellation of
Debt    50        11.17 Capital Structure; Equity Securities    50        11.18
New Subsidiaries    50        11.19 Charitable Foundations    50        11.20
Transactions Having a Material Adverse Effect    51

SECTION 12 EFFECTIVENESS; CONDITIONS OF LENDING, ETC.

   51        12.1 Initial Credit Extension    51               12.1.1    Notes
   51               12.1.2    Authorization Documents    51               12.1.3
   Consents, etc    51               12.1.4    Letter of Direction    51       
       12.1.5    Pledge Agreement    51               12.1.6    Guaranty    52  
            12.1.7    Subordination Agreements    52               12.1.8   
Opinions of Counsel    52               12.1.9    Insurance    52              
12.1.10    Payment of Fees    52               12.1.11    Search Results; Lien
Terminations    52               12.1.12    Filings, Registrations and
Recordings    52               12.1.13    Closing Certificate, Consents and
Permits    52               12.1.14    Financial Statements    52              
12.1.15    Projections    53               12.1.16    Other    53        12.2
Conditions    53               12.2.1    Compliance with Warranties, No Default,
etc.    53               12.2.2    Confirmatory Certificate    53

SECTION 13 EVENTS OF DEFAULT AND THEIR EFFECT

   53        13.1 Events of Default    53               13.1.1    Non-Payment of
the Loans, etc    53               13.1.2    Non-Payment of Other Debt    54  
            13.1.3    Other Material Obligations    54               13.1.4   
Bankruptcy, Insolvency, etc.    54               13.1.5    Non-Compliance with
Loan Documents    54               13.1.6    Representations; Warranties    54  
            13.1.7    Pension Plans    54               13.1.8    Judgments   
55               13.1.9    Invalidity of Collateral Documents, etc    55

 

iv



--------------------------------------------------------------------------------

              13.1.10    Invalidity of Subordination Provisions, etc    55  
            13.1.11    Change of Control    55               13.1.12    Seizure
of Assets    55               13.1.13    Material Adverse Effect    55       
13.2 Effect of Event of Default    56

SECTION 14 THE AGENT

   56        14.1   Appointment and Authorization    56        14.2   Issuing
Lender    56        14.3   Delegation of Duties    57        14.4   Exculpation
of Administrative Agent    57        14.5   Reliance by Administrative Agent   
57        14.6   Notice of Default    58        14.7   Credit Decision    58  
     14.8   Indemnification    58        14.9   Administrative Agent in
Individual Capacity    59        14.10 Successor Administrative Agent    59  
     14.11 Collateral Matters    60        14.12 Administrative Agent May File
Proofs of Claim    60        14.13 Other Agents; Arrangers and Managers    61

SECTION 15 GENERAL

   61        15.1   Waiver; Amendments    61        15.2   Confirmations    62  
     15.3   Notices    62        15.4   Computations    62        15.5   Costs,
Expenses and Taxes    62        15.6   Assignments; Participations    63       
       15.6.1    Assignments    63               15.6.2    Participations    64
       15.7   Register    64        15.8   Governing Law    64        15.9
  Confidentiality    65        15.10 Severability    65        15.11 Nature of
Remedies    65        15.12 Entire Agreement    66        15.13 Counterparts   
66        15.14 Successors and Assigns    66        15.15 Captions    66       
15.16 Customer Identification - USA Patriot Act Notice    66        15.17
Indemnification by the Company    66        15.18 Nonliability of Lenders    67
       15.19 Forum Selection and Consent to Jurisdiction    68        15.20
Waiver of Jury Trial    68        15.21 Statutory Notice—Oral Commitments    69

 

v



--------------------------------------------------------------------------------

ANNEXES

ANNEX A

   Lenders and Pro Rata Shares

ANNEX B

   Addresses for Notices SCHEDULES

SCHEDULE 9.6

   Indirect Obligations

SCHEDULE 9.8

   Subsidiaries

SCHEDULE 9.16

   Insurance

SCHEDULE 9.17

   Real Property

SCHEDULE 9.21

   Labor Matters

SCHEDULE 9.23

   Other Names

SCHEDULE 11.1

   Existing Debt

SCHEDULE 11.2

   Existing Liens

SCHEDULE 11.11

   Investment Policy EXHIBITS

EXHIBIT A

   Form of Note (Section 3.1)

EXHIBIT B

   Form of Compliance Certificate (Section 10.1.3)

EXHIBIT C

   Form of Assignment Agreement (Section 15.6.1)

EXHIBIT D

   Form of Notice of Borrowing (Section 2.2.2)

EXHIBIT E

   Form of Notice of Conversion/Continuation (Section 2.2.3)



--------------------------------------------------------------------------------

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT dated as of September 14, 2004 (this “Agreement”) is
entered into among CENTENE CORPORATION (the “Company”), the financial
institutions that are or may from time to time become parties hereto (together
with their respective successors and assigns, the “Lenders”) and LASALLE BANK
NATIONAL ASSOCIATION (in its individual capacity, “LaSalle”), as administrative
agent for the Lenders.

 

The Lenders have agreed to make available to the Company a revolving credit
facility (which includes letters of credit) upon the terms and conditions set
forth herein.

 

In consideration of the mutual agreements herein contained, the parties hereto
agree as follows:

 

SECTION 1 DEFINITIONS.

 

1.1 Definitions. When used herein the following terms shall have the following
meanings:

 

Account or Accounts is defined in the UCC.

 

Acquisition means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business or division of a Person, (b) the acquisition of the Capital
Securities of any Person causing such Person to become a Subsidiary, or (c) a
merger or consolidation or any other combination with another Person.

 

Acquisition Documents means all material documents and instruments relating to
any Acquisition and all amendments and modifications thereof.

 

Administrative Agent means LaSalle in its capacity as administrative agent for
the Lenders hereunder and any successor thereto in such capacity.

 

Affected Loan - see Section 8.3.

 

Affiliate of any Person means (a) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person, (b) any officer or director of such Person and (c) with respect to any
Lender, any entity administered or managed by such Lender or an Affiliate or
investment advisor thereof and which is engaged in making, purchasing, holding
or otherwise investing in commercial loans. A Person shall be deemed to be
“controlled by” any other Person if such Person possesses, directly or
indirectly, power to vote 5% or more of the securities (on a fully diluted
basis) having ordinary voting power for the election of directors or managers or
power to direct or cause the direction of the management and policies of such
Person whether by contract or otherwise. Unless expressly stated otherwise
herein, neither the Administrative Agent nor any Lender shall be deemed an
Affiliate of any Loan Party.



--------------------------------------------------------------------------------

Agent Fee Letter means the Fee letter dated as of June 11, 2004 between the
Company and the Administrative Agent.

 

Agreement - see the Preamble.

 

Applicable Margin means, for any day, the rate per annum set forth below
opposite the level (the “Level”) then in effect (calculated as of the last day
of the quarter most recently ended, using EBITDA for the four quarter period
then ended), it being understood that the Applicable Margin for (i) LIBOR Loans
shall be the percentage set forth under the column “LIBOR Margin”, (ii) Base
Rate Loans shall be the percentage set forth under the column “Base Rate
Margin”, (iii) the Non-Use Fee Rate shall be the percentage set forth under the
column “Non-Use Fee Rate” and (iv) the L/C Fee shall be the percentage set forth
under the column “L/C Fee Rate”:

 

Level

--------------------------------------------------------------------------------

  

Total Debt to EBITDA Ratio

--------------------------------------------------------------------------------

  

LIBOR

Margin

--------------------------------------------------------------------------------

   

Base Rate

Margin

--------------------------------------------------------------------------------

   

Non-Use

Fee Rate

--------------------------------------------------------------------------------

   

L/C Fee

Rate

--------------------------------------------------------------------------------

 

I

   Greater than or equal to 2.0:1    2.25 %   0.75 %   0.400 %   2.25 %

II

   Greater than or equal to 1.5:1 but less than 2.0:1    1.75 %   0.25 %   0.375
%   1.75 %

III

   Greater than or equal to 1.0:1 but less than 1.5:1    1.50 %   0.00 %   0.350
%   1.50 %

IV

   Greater than or equal to 0.5:1 but less than 1.0:1    1.25 %   0.00 %   0.300
%   1.25 %

V

   Less than 0.5:1    1.00 %   0.00 %   0.250 %   1.00 %

 

The LIBOR Margin, the Base Rate Margin, the Non-Use Fee Rate and the L/C Fee
Rate shall be adjusted, to the extent applicable, on the fifth (5th) Business
Day after the Company provides or is required to provide the annual and
quarterly financial statements and other information pursuant to Section 10.1.1
or 10.1.2, as applicable, and the related Compliance Certificate, pursuant to
Section 10.1.3. Notwithstanding anything contained in this paragraph to the
contrary, (a) if the Company fails to deliver such financial statements and
Compliance Certificate in accordance with the provisions of Sections 10.1.1,
10.1.2 and 10.1.3, the LIBOR Margin, the Base Rate Margin, the Non-Use Fee Rate
and the L/C Fee Rate shall be based upon Level I above beginning on the date the
Company is notified in writing by the Administrative Agent that such financial
statements and Compliance Certificate were not delivered when required until the
fifth (5th) Business Day after such financial statements and Compliance
Certificate are actually delivered, whereupon the Applicable Margin shall be
determined by the then current Level; (b) no reduction to any Applicable Margin
shall become effective at any time when an Event of Default or Unmatured Event
of Default has occurred and is continuing; and (c) the initial Applicable Margin
on the Closing Date shall be based on Level V until the date on which the
financial statements and Compliance Certificate are required to be delivered for
the Fiscal Quarter ending September 30, 2004.

 

Assignee - see Section 15.6.1.

 

2



--------------------------------------------------------------------------------

Assignment Agreement - see Section 15.6.1.

 

Attorney Costs means, with respect to any Person, all reasonable fees and
charges of any counsel to such Person, and all court costs and similar legal
expenses.

 

Bank Product Agreements means those certain cash management service agreements
entered into from time to time between any Loan Party and a Lender or its
Affiliates in connection with any of the Bank Products.

 

Bank Product Obligations means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by the Loan Parties to any
Lender or its Affiliates pursuant to or evidenced by the Bank Product Agreements
and irrespective of whether for the payment of money, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and including all such amounts that a Loan Party is obligated
to reimburse to the Administrative Agent or any Lender as a result of the
Administrative Agent or such Lender purchasing participations or executing
indemnities or reimbursement obligations with respect to the Bank Products
provided to the Loan Parties pursuant to the Bank Product Agreements.

 

Bank Products means any service or facility extended to any Loan Party by any
Lender or its Affiliates including: (a) credit cards, (b) credit card processing
services, (c) debit cards, (d) purchase cards, (e) ACH Transactions, (f) cash
management, including controlled disbursement, accounts or services, or (g)
Hedging Agreements.

 

Base Rate means at any time the greater of (a) the Federal Funds Rate plus 0.5%
or (b) the Prime Rate.

 

Base Rate Loan means any Loan which bears interest at or by reference to the
Base Rate.

 

Base Rate Margin - see the definition of Applicable Margin.

 

BSA - see Section 10.4.

 

Business Day means any day on which LaSalle is open for commercial banking
business in Chicago, Illinois and, in the case of a Business Day which relates
to a LIBOR Loan, on which dealings are carried on in the London interbank
eurodollar market.

 

Capital Expenditures means all expenditures which, in accordance with GAAP,
would be required to be capitalized and shown on the consolidated balance sheet
of the Company, including expenditures in respect of Capital Leases, but
excluding expenditures made in connection with the replacement, substitution or
restoration of assets to the extent financed (a) from insurance proceeds (or
other similar recoveries) paid on account of the loss of or damage to the assets
being replaced or restored or (b) with awards of compensation arising from the
taking by eminent domain or condemnation of the assets being replaced.

 

Capital Lease means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with GAAP, is accounted for as a capital lease on the
balance sheet of such Person.

 

3



--------------------------------------------------------------------------------

Capital Securities means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued or
acquired after the Closing Date, including common shares, preferred shares,
membership interests in a limited liability company, limited or general
partnership interests in a partnership, interests in a Trust, interests in other
unincorporated organizations or any other equivalent of such ownership interest.

 

Cash Collateralize means to deliver cash collateral to the Administrative Agent,
to be held as cash collateral for outstanding Letters of Credit, pursuant to
documentation satisfactory to the Administrative Agent. Derivatives of such term
have corresponding meanings.

 

Change of Control means the occurrence of any of the following events: (a) the
merger or consolidation of the Company with or into any other Person, or the
merger or consolidation of any other Loan Party with or into any other Person
which is not a Loan Party; or (b) any Person or Group (as defined by the SEC in
Regulation 13-D) becomes the record or beneficial owner, directly or indirectly,
of Capital Securities representing 20% or more of the voting power of the
Company’s outstanding Capital Securities having the power to vote or acquires
the power to elect a majority of the board of directors of the Company.

 

Charitable Foundations means The Centene Charitable Foundation, a Missouri
nonprofit corporation, and The Centene Foundation for Quality Health Care, a
Missouri nonprofit corporation.

 

Closing Date - see Section 12.1.

 

Code means the Internal Revenue Code of 1986.

 

Collateral means all of the property in which Administrative Agent or any Lender
has a Lien to secure payment or performance of the Obligations.

 

Collateral Documents means, collectively, the Pledge Agreement, the Guaranty and
any other agreement or instrument pursuant to which the Company, any Subsidiary
or any other Person grants or purports to grant Collateral to the Administrative
Agent for the benefit of the Lenders or otherwise relates to such Collateral or
guaranties the payment and/or performance of the Obligations.

 

Commitment means, as to any Lender, such Lender’s commitment to make Loans, and
to issue or participate in Letters of Credit, under this Agreement. The initial
amount of each Lender’s commitment to make Loans is set forth on Annex A.

 

Company - see the Preamble.

 

Compliance Certificate means a Compliance Certificate in substantially the form
of Exhibit B.

 

Computation Period means each period of four consecutive Fiscal Quarters ending
on the last day of a Fiscal Quarter.

 

4



--------------------------------------------------------------------------------

Consolidated Net Income means, with respect to the Company and its Subsidiaries
for any period, the net income (or loss) of the Company and its Subsidiaries for
such period, excluding any extraordinary non-cash gains or losses and any
non-cash gains or losses from discontinued operations.

 

Controlled Group means all members of a controlled group of corporations, all
members of a controlled group of trades or businesses (whether or not
incorporated) under common control and all members of an affiliated service
group which, together with the Company or any of its Subsidiaries, are treated
as a single employer under Section 414 of the Code or Section 4001 of ERISA.

 

Debt of any Person means, without duplication, (a) all indebtedness of such
Person, (b) all borrowed money of such Person, whether or not evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person as lessee under Capital Leases which have been or should be recorded as
liabilities on a balance sheet of such Person in accordance with GAAP, (d) all
obligations of such Person to pay the deferred purchase price of property or
services (excluding trade accounts payable in the ordinary course of business),
(e) all indebtedness secured by a Lien on the property of such Person, whether
or not such indebtedness shall have been assumed by such Person; provided that
if such Person has not assumed or otherwise become liable for such indebtedness,
such indebtedness shall be measured at the fair market value of such property
securing such indebtedness at the time of determination, (f) all obligations,
contingent or otherwise, with respect to the face amount of all letters of
credit (whether or not drawn), bankers’ acceptances and similar obligations
issued for the account of such Person (including the Letters of Credit), (g) all
Hedging Obligations of such Person, (h) all Indirect Obligations of such Person,
(i) all Debt of any partnership of which such Person is a general partner, and
(j) any Capital Securities or other equity instrument, whether or not mandatory
redeemable, that under GAAP is or should be characterized as debt and not
equity, whether pursuant to financial accounting standards board issuance No.
150 or otherwise.

 

Dollar and the sign “$” mean lawful money of the United States of America.

 

Dormant Subsidiary means any Subsidiary of the Company which (a) has no
employees, (b) conducts no business operations, (c) has no income, (d) has no
assets (other than its name and any associated goodwill) or liabilities, and (e)
maintains no deposit accounts.

 

EBITDA means, for any period, Consolidated Net Income for such period plus, to
the extent deducted in determining such Consolidated Net Income, Interest
Expense, income tax expense, depreciation and amortization for such period.
EBITDA shall be determined on a pro forma basis after giving effect to all
Acquisitions made by the Company or any Subsidiary at anytime during the
applicable fiscal period, in each case as if such Acquisition had occurred at
the beginning of such fiscal period.

 

Environmental Claims means all claims, however asserted, by any governmental,
regulatory or judicial authority or other Person alleging potential liability or
responsibility for violation of any Environmental Law, or for release or injury
to the environment.

 

5



--------------------------------------------------------------------------------

Environmental Laws means all present or future federal, state or local laws,
statutes, common law duties, rules, regulations, ordinances and codes, together
with all administrative or judicial orders, consent agreements, directed duties,
requests, licenses, authorizations and permits of, and agreements with, any
governmental authority, in each case relating to any matter arising out of or
relating to public health and safety, or pollution or protection of the
environment or workplace, including any of the foregoing relating to the
presence, use, production, generation, handling, transport, treatment, storage,
disposal, distribution, discharge, emission, release, threatened release,
control or cleanup of any Hazardous Substance.

 

ERISA means the Employee Retirement Income Security Act of 1974.

 

Event of Default means any of the events described in Section 13.1.

 

Excluded Taxes means taxes based upon, or measured by, the Lender’s or
Administrative Agent’s (or a branch of the Lender’s or Administrative Agent’s)
overall net income, overall net receipts, or overall net profits (including
franchise taxes imposed in lieu of such taxes), but only to the extent such
taxes are imposed by a taxing authority (a) in a jurisdiction in which such
Lender or Administrative Agent is organized, (b) in a jurisdiction which the
Lender’s or Administrative Agent’s principal office is located, or (c) in a
jurisdiction in which such Lender’s or Administrative Agent’s lending office (or
branch) in respect of which payments under this Agreement are made is located.

 

Federal Funds Rate means, for any day, a fluctuating interest rate equal for
each day during such period to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by the Administrative Agent. The Administrative
Agent’s determination of such rate shall be binding and conclusive absent
manifest error.

 

Fiscal Quarter means a fiscal quarter of a Fiscal Year.

 

Fiscal Year means the fiscal year of the Company and its Subsidiaries, which
period shall be the 12-month period ending on December 31 of each year.
References to a Fiscal Year with a number corresponding to any calendar year
(e.g., “Fiscal Year 2003” or “2003 Fiscal Year”) refer to the Fiscal Year ending
on December 31 of such calendar year.

 

Fixed Charge Coverage Ratio means, for any Computation Period, the ratio of (a)
the total for such period of EBITDA minus the sum of income taxes paid in cash
by the Loan Parties, all non-financed Capital Expenditures, and cash dividends
paid by the Company to (b) the sum for such period of (i) cash Interest Expense
plus (ii) required payments of principal of Funded Debt (excluding the Revolving
Loans).

 

FRB means the Board of Governors of the Federal Reserve System or any successor
thereto.

 

6



--------------------------------------------------------------------------------

Funded Debt means all Debt of the Company and its Subsidiaries, determined on a
consolidated basis, that matures more than one year from the date of its
creation (or is renewable or extendible, at the option of such Person, to a date
more than one year from such date).

 

GAAP means generally accepted accounting principles set forth from time to time
in the opinions and pronouncements of the Accounting Principles Board and the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession) and the Securities and Exchange Commission, which are applicable to
the circumstances as of the date of determination.

 

Governmental Authority means the federal government of the United States; the
government of any foreign country that is recognized by the United States or is
a member of the United Nations; any state of the United States; any local
government or municipality within the territory or under the jurisdiction of any
of the foregoing; any department, agency, division, or instrumentality of any of
the foregoing; and any court, arbitrator, or board of arbitrators whose orders
or judgments are enforceable by or within the territory of any of the foregoing.

 

GPA Divestiture means the sale by Group Practice Affiliates, LLC of its clinics
and the assets associated with such clinics.

 

Guaranty means the Continuing Unconditional Guaranty of Centene Management
Company LLC in favor of the Administrative Agent executed as of the Closing
Date.

 

Group - see Section 2.2.1.

 

Hazardous Substances means (a) any petroleum or petroleum products, radioactive
materials, asbestos in any form that is friable, urea formaldehyde foam
insulation, dielectric fluid containing levels of polychlorinated biphenyls,
radon gas and mold; (b) any chemicals, materials, pollutant or substances
defined as or included in the definition of “hazardous substances”, “hazardous
waste”, “hazardous materials”, “extremely hazardous substances”, “restricted
hazardous waste”, “toxic substances”, “toxic pollutants”, “contaminants”,
“pollutants” or words of similar import, under any applicable Environmental Law;
and (c) any other chemical, material or substance, the exposure to, or release
of which is prohibited, limited or regulated by any governmental authority or
for which any duty or standard of care is imposed pursuant to, any Environmental
Law.

 

Hedging Agreement means any interest rate, currency or commodity swap agreement,
cap agreement or collar agreement, and any other agreement or arrangement
designed to protect a Person against fluctuations in interest rates, currency
exchange rates or commodity prices.

 

Hedging Obligation means, with respect to any Person, any liability of such
Person under any Hedging Agreement. The amount of any Person’s obligation in
respect of any Hedging Obligation shall be deemed to be the incremental
obligation that would be reflected in the financial statements of such Person in
accordance with GAAP.

 

Indemnified Liabilities - see Section 15.17.

 

7



--------------------------------------------------------------------------------

Indirect Obligation means, with respect to any Person, each obligation and
liability of such Person, and all such obligations and liabilities of such
Person, incurred pursuant to any agreement, undertaking or arrangement by which
such Person: (a) guarantees, endorses or otherwise becomes or is contingently
liable upon (by direct or indirect agreement, contingent or otherwise, to
provide funds for payment, to supply funds to, or otherwise to invest in, a
debtor, or otherwise to assure a creditor against loss) the indebtedness,
dividend, obligation or other liability of any other Person in any manner (other
than by endorsement of instruments in the course of collection), including any
indebtedness, dividend or other obligation which may be issued or incurred at
some future time; (b) guarantees the payment of dividends or other distributions
upon the Capital Securities of any other Person; (c) undertakes or agrees
(whether contingently or otherwise): (i) to purchase, repurchase, or otherwise
acquire any indebtedness, obligation or liability of any other Person or any
property or assets constituting security therefor, (ii) to advance or provide
funds for the payment or discharge of any indebtedness, obligation or liability
of any other Person (whether in the form of loans, advances, stock purchases,
capital contributions or otherwise), or to maintain solvency, assets, level of
income, working capital or other financial condition of any other Person, or
(iii) to make payment to any other Person other than for value received; (d)
agrees to lease property or to purchase securities, property or services from
such other Person with the purpose or intent of assuring the owner of such
indebtedness or obligation of the ability of such other Person to make payment
of the indebtedness or obligation; (e) to induce the issuance of, or in
connection with the issuance of, any letter of credit for the benefit of such
other Person; or (f) undertakes or agrees otherwise to assure a creditor against
loss. The amount of any Indirect Obligation shall (subject to any limitation set
forth herein) be deemed to be the outstanding principal amount (or maximum
permitted principal amount, if larger) of the indebtedness, obligation or other
liability guaranteed or supported thereby.

 

Interest Expense means for any period the consolidated interest expense of the
Company and its Subsidiaries for such period (including all imputed interest on
Capital Leases).

 

Interest Period means, as to any LIBOR Loan, the period commencing on the date
such Loan is borrowed or continued as, or converted into, a LIBOR Loan and
ending on the date one, two, three or six months thereafter as selected by the
Company pursuant to Section 2.2.2 or 2.2.3, as the case may be; provided that:

 

(a) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the following Business Day unless
the result of such extension would be to carry such Interest Period into another
calendar month, in which event such Interest Period shall end on the preceding
Business Day;

 

(b) any Interest Period that begins on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period shall
end on the last Business Day of the calendar month at the end of such Interest
Period; and

 

(c) the Company may not select any Interest Period for a Revolving Loan which
would extend beyond the scheduled Termination Date.

 

8



--------------------------------------------------------------------------------

Investment means, with respect to any Person, any investment in another Person,
whether by acquisition of any debt or Capital Security, by making any loan or
advance, by becoming obligated with respect to a Indirect Obligation in respect
of obligations of such other Person (other than travel and similar advances to
employees in the ordinary course of business) or by making an Acquisition.

 

Issuing Lender means LaSalle, in its capacity as the issuer of Letters of Credit
hereunder, or any Affiliate of LaSalle that may from time to time issue Letters
of Credit, and their successors and assigns in such capacity.

 

LaSalle - see the Preamble.

 

Law means any statute, rule, regulation, order, judgment, award or decree of any
Governmental Authority.

 

L/C Application means, with respect to any request for the issuance of a Letter
of Credit, a letter of credit application in the form being used by the Issuing
Lender at the time of such request for the type of letter of credit requested.

 

L/C Fee Rate - see the definition of Applicable Margin.

 

Lender - see the Preamble. References to the “Lenders” shall include the Issuing
Lender; for purposes of clarification only, to the extent that LaSalle (or any
successor Issuing Lender) may have any rights or obligations in addition to
those of the other Lenders due to its status as Issuing Lender, its status as
such will be specifically referenced. In addition to the foregoing, for the
purpose of identifying the Persons entitled to share in the Collateral and the
proceeds thereof under, and in accordance with the provisions of, this Agreement
and the Collateral Documents, the term “Lender” shall include Affiliates of a
Lender providing a Bank Product.

 

Lender Party - see Section 15.17

 

Letter of Credit - see Section 2.1.3.

 

LIBOR Loan means any Loan which bears interest at a rate determined by reference
to the LIBOR Rate.

 

LIBOR Margin - see the definition of Applicable Margin.

 

LIBOR Office means with respect to any Lender the office or offices of such
Lender which shall be making or maintaining the LIBOR Loans of such Lender
hereunder. A LIBOR Office of any Lender may be, at the option of such Lender,
either a domestic or foreign office.

 

LIBOR Rate means a rate of interest equal to (a) the per annum rate of interest
at which United States dollar deposits in an amount comparable to the amount of
the relevant LIBOR Loan and for a period equal to the relevant Interest Period
are offered in the London Interbank Eurodollar market at 11:00 A.M. (London
time) two (2) Business Days prior to the commencement of such Interest Period
(or three (3) Business Days prior to the commencement of such Interest Period if
banks in London, England were not open and dealing in offshore

 

9



--------------------------------------------------------------------------------

United States dollars on such second preceding Business Day), as displayed in
the Bloomberg Financial Markets system (or other authoritative source selected
by the Administrative Agent in its sole discretion) or, if the Bloomberg
Financial Markets system or another authoritative source is not available, as
the LIBOR Rate is otherwise determined by the Administrative Agent in its sole
and absolute discretion, divided by (b) a number determined by subtracting from
1.00 the then stated maximum reserve percentage for determining reserves to be
maintained by member banks of the Federal Reserve System for Eurocurrency
funding or liabilities as defined in Regulation D (or any successor category of
liabilities under Regulation D), such rate to remain fixed for such Interest
Period. The Administrative Agent’s determination of the LIBOR Rate shall be
conclusive, absent manifest error.

 

Lien means, with respect to any Person, any interest granted by such Person in
any real or personal property, asset or other right owned or being purchased or
acquired by such Person (including an interest in respect of a Capital Lease)
which secures payment or performance of any obligation and shall include any
mortgage, lien, encumbrance, title retention lien, charge or other security
interest of any kind, whether arising by contract, as a matter of law, by
judicial process or otherwise.

 

Loan Documents means this Agreement, the Notes, the Letters of Credit, the
Master Letter of Credit Agreement, the L/C Applications, the Agent Fee Letter,
the Collateral Documents, the Subordination Agreements, and all documents,
instruments and agreements delivered in connection with the foregoing from time
to time.

 

Loan Party means the Company and each of its Subsidiaries (direct or indirect,
whether now existing or hereafter created) separately, excluding any Dormant
Subsidiary so long as it qualifies as a Dormant Subsidiary hereunder, but
specifically including Centene Management Company LLC, a Wisconsin limited
liability company, Centene Corporation of Texas, a Texas corporation, Managed
Health Services Insurance Corp., a Wisconsin corporation, Superior HealthPlan,
Inc., a Texas corporation, Coordinated Care Corporation Indiana, Inc., an
Indiana corporation, Managed Health Services Illinois, Inc., an Illinois
corporation, MHS Consulting Corporation, a Wisconsin corporation, Bankers
Reserve Life Insurance Company of Wisconsin, a Wisconsin insurance company,
University Health Plans, Inc., a New Jersey corporation, CenCorp Consulting
Company, Inc., a Delaware corporation, Centene Finance Corporation, a Delaware
corporation, and Buckeye Community Health Plan, Inc., an Ohio corporation. The
words “Loan Parties” refer to the Company and its now existing or hereafter
created Subsidiaries (whether direct or indirect), excluding any Dormant
Subsidiary so long as it qualifies as a Dormant Subsidiary hereunder, but
specifically including each of the Persons specifically mentioned in the prior
sentence, collectively. The Company agrees that any Subsidiary which is a
Dormant Subsidiary will automatically become a Loan Party hereunder without any
further action if at any time such Subsidiary ceases to be a Dormant Subsidiary.

 

Loan or Loans means Revolving Loan or Revolving Loans.

 

Margin Stock means any “margin stock” as defined in Regulation U.

 

10



--------------------------------------------------------------------------------

Master Letter of Credit Agreement means, at any time, with respect to the
issuance of Letters of Credit, a master letter of credit agreement or
reimbursement agreement in the form, if any, being used by the Issuing Lender at
such time.

 

Material Adverse Effect means (a) a material adverse change in, or a material
adverse effect upon, the financial condition, operations, assets, business,
properties or prospects of the Loan Parties taken as a whole, (b) a material
impairment of the ability of any Loan Party to perform any of the Obligations
under any Loan Document or (c) a material adverse effect upon any substantial
portion of the Collateral under the Collateral Documents or upon the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document.

 

Material Law means any separately enforceable provision of a Law whose violation
by a Person would have a Material Adverse Effect on such Person.

 

Material License means as to any Person, any license, permit or consent from a
Governmental Authority or other Person and any registration and filing with a
Governmental Authority or other Person which if not obtained, held or made would
have a Material Adverse Effect, and (ii) as to any Person who is a party to this
Agreement or any of the other Loan Documents, any license, permit or consent
from a Governmental Authority or other Person and any registration or filing
with a Governmental Authority or other Person that is necessary for the
execution or performance by such party, or the validity or enforceability
against such party, of this Agreement or such other Loan Document.

 

Material Subsidiary means each Subsidiary of the Company which owns assets
representing 5% or more of the total assets of the Company and its Subsidiaries
on a consolidated basis or which has revenue representing 5% or more of the
total revenue of the Company and its Subsidiaries on a consolidated basis.

 

Multiemployer Pension Plan means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which the Company or any other member of the Controlled
Group may have any liability.

 

Net Worth means the difference of (a) the sum of all assets, minus (b) the sum
of all liabilities, in each case as presented in the balance sheet in the
Company’s most recent consolidated financial statements delivered to
Administrative Agent and each of the Lenders as required hereunder (including as
liabilities all reserves required under GAAP for contingencies and other
potential liabilities).

 

Non-U.S. Participant - see Section 7.6(d).

 

Non-Use Fee Rate - see the definition of Applicable Margin.

 

Note means a promissory note substantially in the form of Exhibit A.

 

Notice of Borrowing - see Section 2.2.2.

 

Notice of Conversion/Continuation - see Section 2.2.3.

 

11



--------------------------------------------------------------------------------

Obligations means all obligations (monetary (including post-petition interest,
allowed or not) or otherwise) of any Loan Party under this Agreement and any
other Loan Document including Attorney Costs and any reimbursement obligations
of each Loan Party in respect of Letters of Credit and surety bonds, all Hedging
Obligations permitted hereunder which are owed to any Lender or the
Administrative Agent (or any Affiliate of either), and all Bank Products
Obligations, all in each case howsoever created, arising or evidenced, whether
direct or indirect, absolute or contingent, now or hereafter existing, or due or
to become due.

 

OFAC - see Section 10.4.

 

Operating Lease means any lease of (or other agreement conveying the right to
use) any real or personal property by any Loan Party, as lessee, other than any
Capital Lease.

 

PBGC means the Pension Benefit Guaranty Corporation and any entity succeeding to
any or all of its functions under ERISA.

 

Participant - see Section 15.6.2.

 

Pension Plan means a “pension plan”, as such term is defined in Section 3(2) of
ERISA, which is subject to Title IV of ERISA or the minimum funding standards of
ERISA (other than a Multiemployer Pension Plan), and as to which the Company or
any member of the Controlled Group may have any liability, including any
liability by reason of having been a substantial employer within the meaning of
Section 4063 of ERISA at any time during the preceding five years, or by reason
of being deemed to be a contributing sponsor under Section 4069 of ERISA.

 

Person means any natural person, corporation, partnership, trust, limited
liability company, association, governmental authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.

 

Pledge Agreement means the Pledge Agreement between the Company and the
Administrative Agent executed as of the Closing Date.

 

Prime Rate means, for any day, the rate of interest in effect for such day as
publicly announced from time to time by the Administrative Agent as its prime
rate (whether or not such rate is actually charged by the Administrative Agent),
which is not intended to be the Administrative Agent’s lowest or most favorable
rate of interest at any one time. Any change in the Prime Rate announced by the
Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change; provided that the
Administrative Agent shall not be obligated to give notice of any change in the
Prime Rate.

 

Pro Rata Share means:

 

  (a) with respect to a Lender’s obligation to make Revolving Loans, participate
in Letters of Credit, reimburse the Issuing Lender, and receive payments of
principal, interest, fees, costs, and expenses with respect thereto, (x) prior
to the Revolving Commitment being terminated or reduced to zero, the percentage
obtained by dividing (i) such Lender’s Revolving Commitment, by (ii) the
aggregate Revolving Commitment of all Lenders and (y) from and after the time

 

12



--------------------------------------------------------------------------------

the Revolving Commitment has been terminated or reduced to zero, the percentage
obtained by dividing (i) the aggregate unpaid principal amount of such Lender’s
Revolving Outstandings by (ii) the aggregate unpaid principal amount of all
Revolving Outstandings;

 

  (b) with respect to all other matters as to a particular Lender, the
percentage obtained by dividing (i) such Lender’s Revolving Commitment by (ii)
the aggregate amount of Revolving Commitment of all Lenders; provided that in
the event the Commitments have been terminated or reduced to zero, Pro Rata
Share shall be the percentage obtained by dividing (A) the principal amount of
such Lender’s Revolving Outstandings by (B) the principal amount of all
outstanding Revolving Outstandings.

 

Regulation D means Regulation D of the FRB.

 

Regulation T means Regulation T of the FRB.

 

Regulation U means Regulation U of the FRB.

 

Regulation X means Regulation X of the FRB.

 

Replacement Lender - see Section 8.7(b).

 

Reportable Event means a reportable event as defined in Section 4043 of ERISA
and the regulations issued thereunder as to which the PBGC has not waived the
notification requirement of Section 4043(a), or the failure of a Pension Plan to
meet the minimum funding standards of Section 412 of the Code (without regard to
whether the Pension Plan is a plan described in Section 4021(a)(2) of ERISA) or
under Section 302 of ERISA.

 

Required Capital means, for any Loan Party, a Dollar amount equal to the greater
of (i) 210% of such Loan Party’s risk-based capital or (ii) the statutory net
worth requirement imposed from time to time by any Governmental Authority to
which such Loan Party is subject.

 

Required Lenders means, at any time, Lenders who both (i) have Pro Rata Shares
which equal or exceed 60% as determined pursuant to clause (b) of the definition
of “Pro Rata Share” and (ii) constitute a simple majority of the Lenders.

 

Revolving Commitment means $100,000,000.00, as increased from time to time
pursuant to Section 2.1.2 or reduced from time to time pursuant to Section 6.1.

 

Revolving Loan - see Section 2.1.1.

 

Revolving Loan Availability means the Revolving Commitment.

 

Revolving Outstandings means, at any time, the sum of (a) the aggregate
principal amount of all outstanding Revolving Loans, plus (b) the Stated Amount
of all Letters of Credit.

 

13



--------------------------------------------------------------------------------

SEC means the Securities and Exchange Commission or any other governmental
authority succeeding to any of the principal functions thereof.

 

Senior Officer means, with respect to any Loan Party, any of the chief executive
officer, the chief financial officer, the chief operating officer or the
treasurer of such Loan Party.

 

Stated Amount means, with respect to any Letter of Credit at any date of
determination, (a) the maximum aggregate amount available for drawing thereunder
under any and all circumstances plus (b) the aggregate amount of all
unreimbursed payments and disbursements under such Letter of Credit.

 

Subordinated Debt means any unsecured Debt of the Company which has
subordination terms, covenants, pricing and other terms which have been approved
in writing by the Required Lenders.

 

Subordinated Debt Documents means all documents and instruments relating to the
Subordinated Debt and all amendments and modifications thereof approved by the
Administrative Agent.

 

Subordination Agreements means any subordination agreements executed by a holder
of Subordinated Debt in favor of the Administrative Agent and the Lenders from
time to time after the Closing Date in form and substance and on terms and
conditions satisfactory to Administrative Agent.

 

Subsidiary means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which such Person owns, directly or
indirectly, such number of outstanding Capital Securities as have more than 20%
of the ordinary voting power for the election of directors or other managers of
such corporation, partnership, limited liability company or other entity;
provided, however, that the Charitable Foundations shall not be deemed to be
Subsidiaries of the Company. Unless the context otherwise requires, each
reference to Subsidiaries herein shall be a reference to Subsidiaries of the
Company.

 

Taxes means any and all present and future taxes, duties, levies, imposts,
deductions, assessments, charges or withholdings, and any and all liabilities
(including interest and penalties and other additions to taxes) with respect to
the foregoing, but excluding Excluded Taxes.

 

Termination Date means the earlier to occur of (a) September 14, 2009 or (b)
such other date on which the Commitments terminate pursuant to Section 6 or 13.

 

Termination Event means, with respect to a Pension Plan that is subject to Title
IV of ERISA, (a) a Reportable Event, (b) the withdrawal of the Company or any
other member of the Controlled Group from such Pension Plan during a plan year
in which the Company or any other member of the Controlled Group was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or was deemed
such under Section 4068(f) of ERISA, (c) the termination of such Pension Plan,
the filing of a notice of intent to terminate the Pension Plan or the treatment
of an amendment of such Pension Plan as a termination under Section 4041 of
ERISA, (d) the institution by the PBGC of proceedings to terminate such Pension
Plan or (e) any event or condition that might constitute grounds under Section
4042 of ERISA for the termination of, or appointment of a trustee to administer,
such Pension Plan.

 

14



--------------------------------------------------------------------------------

Total Debt means all Debt of the Company and its Subsidiaries, determined on a
consolidated basis, excluding (a) contingent obligations in respect of Indirect
Obligations (except to the extent constituting Indirect Obligations in respect
of Debt of a Person other than any Loan Party), (b) Hedging Obligations, (c)
Debt of the Company to Loan Parties and Debt of Loan Parties to the Company or
to other Loan Parties and (d) contingent obligations in respect of undrawn
letters of credit.

 

Total Debt to EBITDA Ratio means, as of the last day of any Fiscal Quarter, the
ratio of (a) Total Debt as of such day to (b) EBITDA for the Computation Period
ending on such day.

 

Total Plan Liability means, at any time, the present value of all vested and
unvested accrued benefits under all Pension Plans, determined as of the then
most recent valuation date for each Pension Plan, using PBGC actuarial
assumptions for single employer plan terminations.

 

Type - see Section 2.2.1.

 

UCC means the Uniform Commercial Code as in effect on the date hereof and from
time to time in the State of Illinois, provided that if by reason of mandatory
provisions of law, the perfection or the effect of perfection or non-perfection
of the security interests in any Collateral or the availability of any remedy
hereunder is governed by the Uniform Commercial Code as in effect on or after
the date hereof in any other jurisdiction, “UCC” means the Uniform Commercial
Code as in effect in such other jurisdiction for purposes of the provisions
hereof relating to such perfection or effect of perfection or non-perfection or
availability of such remedy.

 

Unfunded Liability means the amount (if any) by which the present value of all
vested and unvested accrued benefits under all Pension Plans exceeds the fair
market value of all assets allocable to those benefits, all determined as of the
then most recent valuation date for each Pension Plan, using PBGC actuarial
assumptions for single employer plan terminations.

 

Unmatured Event of Default means any event that, if it continues uncured, will,
with lapse of time or notice or both, constitute an Event of Default.

 

Withholding Certificate - see Section 7.6(d).

 

Wholly-Owned Subsidiary means, as to any Person, a Subsidiary all of the Capital
Securities of which (except directors’ qualifying Capital Securities) are at the
time directly or indirectly owned by such Person and/or another Wholly-Owned
Subsidiary of such Person.

 

1.2 Other Interpretive Provisions.

 

1.2.1 The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

 

15



--------------------------------------------------------------------------------

1.2.2 Section, Annex, Schedule and Exhibit references are to this Agreement
unless otherwise specified.

 

1.2.3 The term “including” is not limiting and means “including without
limitation.”

 

1.2.4 In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”, and the word “through” means “to and
including.”

 

1.2.5 Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement and the other Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
supplements and other modifications thereto, but only to the extent such
amendments, restatements, supplements and other modifications are not prohibited
by the terms of any Loan Document, and (ii) references to any statute or
regulation shall be construed as including all statutory and regulatory
provisions amending, replacing, supplementing or interpreting such statute or
regulation.

 

1.2.6 This Agreement and the other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and each shall be
performed in accordance with its terms.

 

1.2.7 This Agreement and the other Loan Documents are the result of negotiations
among and have been reviewed by counsel to the Administrative Agent, the
Company, the Lenders and the other parties thereto and are the products of all
parties. Accordingly, they shall not be construed against the Administrative
Agent or the Lenders merely because of the Administrative Agent’s or Lenders’
involvement in their preparation.

 

SECTION 2 COMMITMENTS OF THE LENDERS; BORROWING, CONVERSION AND LETTER OF CREDIT
PROCEDURES.

 

2.1 Commitments. On and subject to the terms and conditions of this Agreement,
each of the Lenders, severally and for itself alone, agrees to make loans to,
and to issue or participate in letters of credit for the account of, the Company
as follows:

 

2.1.1 Revolving Commitment. Each Lender with a Revolving Commitment agrees to
make loans on a revolving basis (“Revolving Loans”) from time to time until the
Termination Date in such Lender’s Pro Rata Share of such aggregate amounts as
the Company may request from all Lenders; provided that the Revolving
Outstandings will not at any time exceed Revolving Loan Availability.

 

2.1.2 Increase in Revolving Commitment. The Company may, at its option any time
before the Termination Date, on no more than three occasions, seek to increase
the Revolving Commitment by up to an aggregate amount not exceeding $75,000,000
(resulting in maximum Revolving Commitment of $175,000,000) upon written notice
to the Administrative Agent, which notice shall specify the amount of any such
incremental increase (which shall not be less than $10,000,000) sought by the
Company and shall be delivered at a time when no Unmatured Event of Default or
Event of Default has occurred and is continuing. The

 

16



--------------------------------------------------------------------------------

Administrative Agent, subject to the consent of the Company, which shall not be
unreasonably withheld, may allocate the incremental increase (which may be
declined by any Lender (including in its sole discretion) in the Revolving
Commitment on either a ratable basis to the Lenders or on a non pro-rata basis
to one or more Lenders and/or to other banks or entities reasonably acceptable
to the Administrative Agent and the Company which have expressed a desire to
accept the increase in Revolving Commitment. The Administrative Agent will then
notify each existing and potentially new Lender of such revised allocations of
the Revolving Commitment, including the desired increase. No increase in the
Revolving Commitment shall become effective until each of the existing or new
Lenders extending such incremental Revolving Commitment and the Company shall
have delivered to the Administrative Agent a document in form reasonably
satisfactory to the Administrative Agent pursuant to which any such existing
Lender states the amount of its Revolving Commitment increase, any such new
Lender states its Revolving Commitment amount and agrees to assume and accept
the obligations and rights of a Lender hereunder, and the Company accepts such
new Commitments. After giving effect to such increase in Revolving Commitment,
all Loans and all such other credit exposure shall be held ratably by the
Lenders in proportion to their respective Commitments, as revised to reflect the
increase in the Revolving Commitment. Upon any increase in Revolving Commitment
pursuant to this Section, the Company shall pay Administrative Agent for the
ratable benefit of only the Lenders (including any new Lender) whose Revolving
Commitment are increased an upfront fee in an amount equal to what is mutually
agreed to among the Company, the Lenders whose Revolving Commitments are
increased and the Administrative Agent. Administrative Agent will use its best
efforts to arrange the increase in Revolving Commitment sought by Company but is
under no obligation to consummate any such increase. Company will cooperate with
Administrative Agent in such efforts.

 

2.1.3 L/C Commitment. Subject to Section 2.3.1, the Issuing Lender agrees to
issue letters of credit, in each case containing such terms and conditions as
are permitted by this Agreement and are reasonably satisfactory to the Issuing
Lender (each, a “Letter of Credit”), at the request of and for the account of
the Company from time to time before the scheduled Termination Date and, as more
fully set forth in Section 2.3.2, each Lender agrees to purchase a participation
in each such Letter of Credit; provided that (a) the aggregate Stated Amount of
all Letters of Credit shall not at any time exceed $10,000,000.00 and (b) the
Revolving Outstandings shall not at any time exceed Revolving Loan Availability.

 

2.2 Loan Procedures.

 

2.2.1 Various Types of Loans. Each Revolving Loan may be divided into tranches
which are either a Base Rate Loan or a LIBOR Loan (each a “type” of Loan), as
the Company shall specify in the related notice of borrowing or conversion
pursuant to Section 2.2.2 or 2.2.3. LIBOR Loans having the same Interest Period
which expire on the same day are sometimes called a “Group” or collectively
“Groups”. Base Rate Loans and LIBOR Loans may be outstanding at the same time,
provided that not more than five different Groups of LIBOR Loans shall be
outstanding at any one time. All borrowings, conversions and repayments of
Revolving Loans shall be effected so that each Lender will have a ratable share
(according to its Pro Rata Share) of all types and Groups of Loans.

 

17



--------------------------------------------------------------------------------

2.2.2 Borrowing Procedures. The Company shall give written notice (each such
written notice, a “Notice of Borrowing”) substantially in the form of Exhibit D
or telephonic notice (followed immediately by a Notice of Borrowing) to the
Administrative Agent of each proposed borrowing not later than (a) in the case
of a Base Rate borrowing, 11:00 A.M., Chicago time, on the proposed date of such
borrowing, and (b) in the case of a LIBOR borrowing, 11:00 A.M., Chicago time,
at least three Business Days prior to the proposed date of such borrowing. Each
such notice shall be effective upon receipt by the Administrative Agent, shall
be irrevocable, and shall specify the date, amount and type of borrowing and, in
the case of a LIBOR borrowing, the initial Interest Period therefor. Promptly
upon receipt of such notice, the Administrative Agent shall advise each Lender
thereof. Not later than 1:00 P.M., Chicago time, on the date of a proposed
borrowing, each Lender shall provide the Administrative Agent at the office
specified by the Administrative Agent with immediately available funds covering
such Lender’s Pro Rata Share of such borrowing and, so long as the
Administrative Agent has not received written notice that the conditions
precedent set forth in Section 12 with respect to such borrowing have not been
satisfied, the Administrative Agent shall pay over the funds received by the
Administrative Agent to the Company on the requested borrowing date. Each
borrowing shall be on a Business Day. Each Base Rate borrowing shall be in an
aggregate amount of at least $100,000 and an integral multiple of $100,000, and
each LIBOR borrowing shall be in an aggregate amount of at least $200,000 and an
integral multiple of at least $100,000.

 

2.2.3 Conversion and Continuation Procedures. Subject to Section 2.2.1, the
Company may, upon irrevocable written notice to the Administrative Agent in
accordance with clause (b) below:

 

(A) elect, as of any Business Day, to convert any Loans (or any part thereof in
an aggregate amount not less than $100,000 or a higher integral multiple of
$100,000) into Loans of the other type; or

 

(B) elect, as of the last day of the applicable Interest Period, to continue any
LIBOR Loans having Interest Periods expiring on such day (or any part thereof in
an aggregate amount not less than $200,000 or a higher integral multiple of
$100,000) for a new Interest Period;

 

provided that after giving effect to any prepayment, conversion or continuation,
the aggregate principal amount of each Group of LIBOR Loans shall be at least
$200,000 and an integral multiple of $100,000.

 

(b) The Company shall give written notice (each such written notice, a “Notice
of Conversion/Continuation”) substantially in the form of Exhibit E or
telephonic notice (followed immediately by a Notice of Conversion/Continuation)
to the Administrative Agent of each proposed conversion or continuation not
later than (i) in the case of conversion into Base Rate Loans, 11:00 A.M.,
Chicago time, on the proposed date of such conversion and (ii) in the case of
conversion into or continuation of LIBOR Loans, 11:00 A.M., Chicago time, at
least three Business Days prior to the proposed date of such conversion or
continuation, specifying in each case:

 

(A) the proposed date of conversion or continuation;

 

18



--------------------------------------------------------------------------------

(B) the aggregate amount of Loans to be converted or continued;

 

(C) the type of Loans resulting from the proposed conversion or continuation;
and

 

(D) in the case of conversion into, or continuation of, LIBOR Loans, the
duration of the requested Interest Period therefor.

 

(c) If upon the expiration of any Interest Period applicable to LIBOR Loans, the
Company has failed to select timely a new Interest Period to be applicable to
such LIBOR Loans, the Company shall be deemed to have elected to convert such
LIBOR Loans into Base Rate Loans effective on the last day of such Interest
Period.

 

(d) The Administrative Agent will promptly notify each Lender of its receipt of
a notice of conversion or continuation pursuant to this Section 2.2.3 or, if no
timely notice is provided by the Company, of the details of any automatic
conversion.

 

(e) Any conversion of a LIBOR Loan on a day other than the last day of an
Interest Period therefor shall be subject to Section 8.4.

 

2.3 Letter of Credit Procedures.

 

2.3.1 L/C Applications. The Company shall execute and deliver to the Issuing
Lender the Master Letter of Credit Agreement from time to time in effect. The
Company shall give notice to the Administrative Agent and the Issuing Lender of
the proposed issuance of each Letter of Credit on a Business Day which is at
least three Business Days (or such lesser number of days as the Administrative
Agent and the Issuing Lender shall agree in any particular instance in their
sole discretion) prior to the proposed date of issuance of such Letter of
Credit. Each such notice shall be accompanied by an L/C Application, duly
executed by the Company and in all respects satisfactory to the Administrative
Agent and the Issuing Lender, together with such other documentation as the
Administrative Agent or the Issuing Lender may request in support thereof, it
being understood that each L/C Application shall specify, among other things,
the date on which the proposed Letter of Credit is to be issued, the expiration
date of such Letter of Credit (which shall not be later than the date which is
25 days before the scheduled Termination Date (unless such Letter of Credit is
Cash Collateralized)) and whether such Letter of Credit is to be transferable in
whole or in part. Any Letter of Credit outstanding after the scheduled
Termination Date which is Cash Collateralized for the benefit of the Issuing
Lender shall be the sole responsibility of the Issuing Lender. So long as the
Issuing Lender has not received written notice that the conditions precedent set
forth in Section 12 with respect to the issuance of such Letter of Credit have
not been satisfied, the Issuing Lender shall issue such Letter of Credit on the
requested issuance date. The Issuing Lender shall promptly advise the
Administrative Agent of the issuance of each Letter of Credit and of any
amendment thereto, extension thereof or event or circumstance changing the
amount available for drawing thereunder. In the event of any inconsistency
between the terms of the Master Letter of Credit Agreement, any L/C Application
and the terms of this Agreement, the terms of this Agreement shall control.

 

19



--------------------------------------------------------------------------------

2.3.2 Participations in Letters of Credit. Concurrently with the issuance of
each Letter of Credit, the Issuing Lender shall be deemed to have sold and
transferred to each Lender with a Revolving Commitment, and each such Lender
shall be deemed irrevocably and unconditionally to have purchased and received
from the Issuing Lender, without recourse or warranty, an undivided interest and
participation, to the extent of such Lender’s Pro Rata Share, in such Letter of
Credit and the Company’s reimbursement obligations with respect thereto. If the
Company does not pay any reimbursement obligation when due, the Company shall be
deemed to have immediately requested that the Lenders make a Revolving Loan
which is a Base Rate Loan in a principal amount equal to such reimbursement
obligations. The Administrative Agent shall promptly notify such Lenders of such
deemed request and, without the necessity of compliance with the requirements of
Section 2.2.2, 12.2 or otherwise such Lender shall make available to the
Administrative Agent its Pro Rata Share of such Loan. The proceeds of such Loan
shall be paid over by the Administrative Agent to the Issuing Lender for the
account of the Company in satisfaction of such reimbursement obligations. For
the purposes of this Agreement, the unparticipated portion of each Letter of
Credit shall be deemed to be the Issuing Lender’s “participation” therein. The
Issuing Lender hereby agrees, upon request of the Administrative Agent or any
Lender, to deliver to the Administrative Agent or such Lender a list of all
outstanding Letters of Credit issued by the Issuing Lender, together with such
information related thereto as the Administrative Agent or such Lender may
reasonably request.

 

2.3.3 Reimbursement Obligations. (a) The Company hereby unconditionally and
irrevocably agrees to reimburse the Issuing Lender for each payment or
disbursement made by the Issuing Lender under any Letter of Credit honoring any
demand for payment made by the beneficiary thereunder, in each case on the date
that such payment or disbursement is made. Any amount not reimbursed on the date
of such payment or disbursement shall bear interest from the date of such
payment or disbursement to the date that the Issuing Lender is reimbursed by the
Company therefor, payable on demand, at a rate per annum equal to the Base Rate
from time to time in effect plus the Base Rate Margin from time to time in
effect plus, beginning on the third Business Day after receipt of notice from
the Issuing Lender of such payment or disbursement, 2%. The Issuing Lender shall
notify the Company and the Administrative Agent whenever any demand for payment
is made under any Letter of Credit by the beneficiary thereunder; provided that
the failure of the Issuing Lender to so notify the Company or the Administrative
Agent shall not affect the rights of the Issuing Lender or the Lenders in any
manner whatsoever.

 

(b) The Company’s reimbursement obligations hereunder shall be irrevocable and
unconditional under all circumstances, including (a) any lack of validity or
enforceability of any Letter of Credit, this Agreement or any other Loan
Document, (b) the existence of any claim, set-off, defense or other right which
any Loan Party may have at any time against a beneficiary named in a Letter of
Credit, any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, the Issuing Lender, any
Lender or any other Person, whether in connection with any Letter of Credit,
this Agreement, any other Loan Document, the transactions contemplated herein or
any unrelated transactions (including any underlying transaction between any
Loan Party and the beneficiary named in any Letter of Credit), (c) the validity,
sufficiency or genuineness of any document which the Issuing Lender has
determined complies on its face with the terms of the applicable Letter of
Credit, even if such document should later prove to have been forged,
fraudulent, invalid or insufficient in any respect or any statement therein
shall have been untrue or inaccurate in any respect, (d) the

 

20



--------------------------------------------------------------------------------

surrender or impairment of any security for the performance or observance of any
of the terms hereof, or (e) any other event or circumstance whatsoever, whether
or not similar to any of the foregoing, that might, but for the provisions of
this Section, constitute a legal or equitable discharge of, or provide a right
of setoff against, the Company’s obligations hereunder. Without limiting the
foregoing, no action or omission whatsoever by the Administrative Agent or any
Lender (excluding any Lender in its capacity as the Issuing Lender) under or in
connection with any Letter of Credit or any related matters shall result in any
liability of the Administrative Agent or any Lender to the Company, or relieve
the Company of any of its obligations hereunder to any such Person.

 

2.3.4 Funding by Lenders to Issuing Lender. If the Issuing Lender makes any
payment or disbursement under any Letter of Credit and (a) the Company has not
reimbursed the Issuing Lender in full for such payment or disbursement by 11:00
A.M., Chicago time, on the date of such payment or disbursement, (b) a Revolving
Loan may not be made in accordance with this Agreement, or (c) any reimbursement
received by the Issuing Lender from the Company is or must be returned or
rescinded upon or during any bankruptcy or reorganization of the Company or
otherwise, each other Lender with a Revolving Commitment shall be obligated to
pay to the Administrative Agent for the account of the Issuing Lender, in full
or partial payment of the purchase price of its participation in such Letter of
Credit, its Pro Rata Share of such payment or disbursement (but no such payment
shall diminish the obligations of the Company under Section 2.3.3), and, upon
notice from the Issuing Lender, the Administrative Agent shall promptly notify
each other Lender thereof. Each other Lender irrevocably and unconditionally
agrees to so pay to the Administrative Agent in immediately available funds for
the Issuing Lender’s account the amount of such other Lender’s Pro Rata Share of
such payment or disbursement. If and to the extent any Lender shall not have
made such amount available to the Administrative Agent by 2:00 P.M., Chicago
time, on the Business Day on which such Lender receives notice from the
Administrative Agent of such payment or disbursement (it being understood that
any such notice received after noon, Chicago time, on any Business Day shall be
deemed to have been received on the next following Business Day), such Lender
agrees to pay interest on such amount to the Administrative Agent for the
Issuing Lender’s account forthwith on demand, for each day from the date such
amount was to have been delivered to the Administrative Agent to the date such
amount is paid, at a rate per annum equal to (a) for the first three days after
demand, the Federal Funds Rate from time to time in effect and (b) thereafter,
the Base Rate from time to time in effect. Any Lender’s failure to make
available to the Administrative Agent its Pro Rata Share of any such payment or
disbursement shall not relieve any other Lender of its obligation hereunder to
make available to the Administrative Agent such other Lender’s Pro Rata Share of
such payment, but no Lender shall be responsible for the failure of any other
Lender to make available to the Administrative Agent such other Lender’s Pro
Rata Share of any such payment or disbursement.

 

2.3.5 Commitments Several. The failure of any Lender to make a requested Loan on
any date shall not relieve any other Lender of its obligation (if any) to make a
Loan on such date, but no Lender shall be responsible for the failure of any
other Lender to make any Loan to be made by such other Lender.

 

2.3.6 Certain Conditions. Except as otherwise provided in Section 2.3.4 of this
Agreement, no Lender shall have an obligation to make any Loan, or to permit the
continuation of or any conversion into any LIBOR Loan, and the Issuing Lender
shall not have any obligation to issue any Letter of Credit, if an Event of
Default or Unmatured Event of Default exists.

 

21



--------------------------------------------------------------------------------

SECTION 3 EVIDENCING OF LOANS.

 

3.1 Notes. The Loans of each Lender shall be evidenced by a Note, with
appropriate insertions, payable to the order of such Lender in a face principal
amount equal to such Lender’s Revolving Commitment.

 

3.2 Recordkeeping. The Administrative Agent, on behalf of each Lender, shall
record in its records, the date and amount of each Loan made by each Lender,
each repayment or conversion thereof and, in the case of each LIBOR Loan, the
dates on which each Interest Period for such Loan shall begin and end. The
aggregate unpaid principal amount so recorded shall be rebuttably presumptive
evidence of the principal amount of the Loans owing and unpaid. The failure to
so record any such amount or any error in so recording any such amount shall
not, however, limit or otherwise affect the Obligations of the Company hereunder
or under any Note to repay the principal amount of the Loans hereunder, together
with all interest accruing thereon. The Administrative Agent will provide to the
Company, at the Company’s expense, copies of such records pertaining to the
Company from time to time upon the Company’s reasonable written request.

 

SECTION 4 INTEREST.

 

4.1 Interest Rates. The Company promises to pay interest on the unpaid principal
amount of each Loan for the period commencing on the date of such Loan until
such Loan is paid in full as follows:

 

(a) at all times while such Loan is a Base Rate Loan, at a rate per annum equal
to the sum of the Base Rate from time to time in effect plus the Base Rate
Margin from time to time in effect; and

 

(b) at all times while such Loan is a LIBOR Loan, at a rate per annum equal to
the sum of the LIBOR Rate applicable to each Interest Period for such Loan plus
the LIBOR Margin from time to time in effect;

 

provided that at any time an Event of Default exists, unless the Required
Lenders otherwise consent, the interest rate applicable to each Loan shall be
increased by 2% (and, in the case of Obligations not bearing interest, such
Obligations shall bear interest at the Base Rate applicable to Revolving Loans
plus 2%), provided further that such increase may thereafter be rescinded by the
Required Lenders, notwithstanding Section 15.1. Notwithstanding the foregoing,
upon the occurrence of an Event of Default under Sections 13.1.1 or 13.1.4, such
increase shall occur automatically.

 

4.2 Interest Payment Dates. Accrued interest on each Base Rate Loan shall be
payable in arrears on the last day of each calendar quarter and at maturity.
Accrued interest on each LIBOR Loan shall be payable on the last day of each
Interest Period relating to such Loan (and, in the case of a LIBOR Loan with an
Interest Period in excess of three months, on the three-month anniversary of the
first day of such Interest Period), upon a prepayment of such Loan, and at
maturity. After maturity, and at any time an Event of Default exists, accrued
interest on all Loans shall be payable on demand.

 

22



--------------------------------------------------------------------------------

4.3 Setting and Notice of LIBOR Rates. The applicable LIBOR Rate for each
Interest Period shall be determined by the Administrative Agent, and notice
thereof shall be given by the Administrative Agent promptly to the Company and
each Lender. Each determination of the applicable LIBOR Rate by the
Administrative Agent shall be conclusive and binding upon the parties hereto, in
the absence of demonstrable error. The Administrative Agent shall, upon written
request of the Company or any Lender, deliver to the Company or such Lender a
statement showing the computations used by the Administrative Agent in
determining any applicable LIBOR Rate hereunder.

 

4.4 Computation of Interest. Interest shall be computed for the actual number of
days elapsed on the basis of a year of (a) 360 days for interest calculated at
the LIBOR Rate and (b) 365/366 days for interest calculated at the Base Rate.
The applicable interest rate for each Base Rate Loan shall change simultaneously
with each change in the Base Rate.

 

SECTION 5 FEES.

 

5.1 Non-Use Fee. The Company agrees to pay to the Administrative Agent for the
account of each Lender a non-use fee, for the period from the Closing Date to
the Termination Date, at the Non-Use Fee Rate in effect from time to time of
such Lender’s Pro Rata Share (as adjusted from time to time) of the unused
amount of the Revolving Commitment. For purposes of calculating usage under this
Section, the Revolving Commitment shall be deemed used to the extent of the sum
of aggregate principal amount of all outstanding Revolving Loans plus the
aggregate amount available for drawing under issued Letters of Credit. Such
non-use fee shall be payable in arrears on the last day of each calendar quarter
and on the Termination Date for any period then ending for which such non-use
fee shall not have previously been paid. The non-use fee shall be computed for
the actual number of days elapsed on the basis of a year of 360 days.

 

5.2 Letter of Credit Fees. (a) The Company agrees to pay to the Administrative
Agent for the account of each Lender a letter of credit fee for each Letter of
Credit equal to the L/C Fee Rate in effect from time to time of such Lender’s
Pro Rata Share (as adjusted from time to time) of the undrawn amount of such
Letter of Credit (computed for the actual number of days elapsed on the basis of
a year of 360 days); provided that, unless the Required Lenders otherwise
consent, the rate applicable to each Letter of Credit shall be increased by 2%
at any time that an Event of Default exists. Such letter of credit fees shall be
payable in arrears on the last day of each calendar quarter and on the
Termination Date (or such later date on which such Letter of Credit expires or
is terminated) for the period from the date of the issuance of each Letter of
Credit (or the last day on which the letter of credit fee was paid with respect
thereto) to the date such payment is due or, if earlier, the date on which such
Letter of Credit expired or was terminated.

 

(b) In addition, with respect to each Letter of Credit, the Company agrees to
pay to the Issuing Lender, for its own account, (i) such fees and expenses as
the Issuing Lender customarily requires in connection with the issuance,
negotiation, processing and/or administration of letters of credit in similar
situations and (ii) a letter of credit fronting fee in the amount and at the
times agreed to by the Company and the Issuing Lender.

 

23



--------------------------------------------------------------------------------

5.3 Administrative Agent’s Fees. The Company agrees to pay to the Administrative
Agent such agent’s fees as are mutually agreed to from time to time by the
Company and the Administrative Agent including the fees set forth in the Agent
Fee Letter.

 

SECTION 6 REDUCTION OR TERMINATION OF THE REVOLVING COMMITMENT; PREPAYMENTS.

 

6.1 Reduction or Termination of the Revolving Commitment.

 

6.1.1 Voluntary Reduction or Termination of the Revolving Commitment. The
Company may from time to time on at least five Business Days’ prior written
notice received by the Administrative Agent (which shall promptly advise each
Lender thereof) permanently reduce the Revolving Commitment to an amount not
less than the Revolving Outstandings. Any such reduction shall be in an amount
not less than $10,000,000 or a higher integral multiple of $5,000,000.
Concurrently with any reduction of the Revolving Commitment to zero, the Company
shall pay all interest on the Revolving Loans, all non-use fees and all letter
of credit fees and shall Cash Collateralize in full all obligations arising with
respect to the Letters of Credit.

 

6.1.2 All Reductions of the Revolving Commitment. All reductions of the
Revolving Commitment shall reduce the Commitments ratably among the Lenders
according to their respective Pro Rata Shares.

 

6.2 Prepayments.

 

6.2.1 Voluntary Prepayments. The Company may from time to time prepay the Loans
in whole or in part; provided that the Company shall give the Administrative
Agent (which shall promptly advise each Lender) notice thereof not later than
11:00 A.M., Chicago time, on the day of such prepayment (which shall be a
Business Day), specifying the Loans to be prepaid and the date and amount of
prepayment. Any such partial prepayment shall be in an amount equal to
$1,000,000 or a higher integral multiple of $250,000.

 

6.2.2 Mandatory Prepayments. If on any day on which the Revolving Commitment is
reduced pursuant to Section 6.1.2 the Revolving Outstandings exceeds the
Revolving Commitment, the Company shall immediately prepay Revolving Loans or
Cash Collateralize the outstanding Letters of Credit, or do a combination of the
foregoing, in an amount sufficient to eliminate such excess.

 

6.3 Manner of Prepayments. Each voluntary partial prepayment shall be in a
principal amount of $1,000,000 or a higher integral multiple of $250,000. Any
partial prepayment of a Group of LIBOR Loans shall be subject to the proviso to
Section 2.2.3(a). Any prepayment of a LIBOR Loan on a day other than the last
day of an Interest Period therefor shall include interest on the principal
amount being repaid and shall be subject to Section 8.4. Except as otherwise
provided by this Agreement, all principal payments in respect of the Loans shall
be applied first, to repay outstanding Base Rate Loans and then to repay
outstanding LIBOR Rate Loans in direct order of Interest Period maturities.

 

24



--------------------------------------------------------------------------------

6.4 Repayments. The Revolving Loans of each Lender shall be paid in full and the
Revolving Commitment shall terminate on the Termination Date.

 

SECTION 7 MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES.

 

7.1 Making of Payments. All payments of principal or interest on the Notes, and
of all fees, shall be made by the Company to the Administrative Agent in
immediately available funds at the office specified by the Administrative Agent
not later than noon, Chicago time, on the date due; and funds received after
that hour shall be deemed to have been received by the Administrative Agent on
the following Business Day. The Administrative Agent shall promptly remit to
each Lender its share of all such payments received in collected funds by the
Administrative Agent for the account of such Lender. All payments under Section
8.1 shall be made by the Company directly to the Lender entitled thereto without
setoff, counterclaim or other defense.

 

7.2 Application of Certain Payments. So long as no Unmatured Event of Default or
Event of Default has occurred and is continuing, (a) payments matching specific
scheduled payments then due shall be applied to those scheduled payments and (b)
voluntary and mandatory prepayments shall be applied as set forth in Sections
6.2 and 6.3. After the occurrence and during the continuance of an Unmatured
Event of Default or Event of Default, all amounts collected or received by the
Administrative Agent or any Lender as proceeds from the sale of, or other
realization upon, all or any part of the Collateral shall be applied in the
following order, and concurrently with each remittance to any Lender of its
share of any such payment, the Administrative Agent shall advise such Lender as
to the application of such payment: (i) first, to the payment of all fees,
costs, expenses and indemnities of the Administrative Agent (in its capacity as
such), including Attorney Costs, and any other Obligations owing to the
Administrative Agent in respect of sums advanced by the Administrative Agent to
preserve the Collateral or to preserve its Lien in the Collateral, until paid in
full; (ii) second, to the payment of all fees, costs, expenses and indemnities
of the Lenders, pro-rata, until paid in full; (iii) third, to the payment of all
of the Obligations (other than Bank Product Obligations and Hedging Obligations)
consisting of accrued and unpaid interest owing to any Lender, pro-rata, until
paid in full; (iv) fourth, to the payment of all Obligations (other than Bank
Product Obligations and Hedging Obligations) consisting of principal owing to
any Lender, pro-rata, until paid in full; (v) fifth, to the payment of the
Administrative Agent an amount equal to all Obligations in respect of
outstanding Letters of Credit to be held as cash collateral in respect of such
obligations; (vi) sixth, to the payment of all Bank Product Obligations and
Hedging Obligations owing to any Lender or its Affiliates, pro-rata, until paid
in full; (vii) seventh, to the payment of all other Obligations owing to each
Lender, pro-rata, until paid in full; and (viii) eighth, to whomever may be
lawfully entitled to receive such amounts, the amount of any remaining proceeds.

 

7.3 Due Date Extension. If any payment of principal or interest with respect to
any of the Loans, or of any fees, falls due on a day which is not a Business
Day, then such due date shall be extended to the immediately following Business
Day (unless, in the case of a LIBOR Loan, such immediately following Business
Day is the first Business Day of a calendar month, in which case such due date
shall be the immediately preceding Business Day) and, in the case of principal,
additional interest shall accrue and be payable for the period of any such
extension.

 

25



--------------------------------------------------------------------------------

7.4 Setoff. The Company agrees for itself and each other Loan Party that the
Administrative Agent and each Lender have all rights of set-off and bankers’
lien provided by applicable law, and in addition thereto, the Company, for
itself and each other Loan Party, agrees for itself and each other Loan Party
that at any time any Event of Default exists, the Administrative Agent and each
Lender may apply to the payment of any Obligations of the Company and each other
Loan Party hereunder, whether or not then due, any and all balances, credits,
deposits, accounts or moneys of the Company and each other Loan Party then or
thereafter with the Administrative Agent or such Lender other than any account
maintained by any Loan Party in which such Loan Party is required by Law to
maintain a minimum balance, provided the Company has given prior written notice
to the Administrative Agent of such requirement specifying the account number,
owner, and financial institution where such account is maintained.

 

7.5 Proration of Payments. If any Lender shall obtain any payment or other
recovery (whether voluntary, involuntary, by application of offset or otherwise,
on account of (a) principal of or interest on any Loan, but excluding (i) any
payment pursuant to Section 8.7 or 15.6 and (ii) payments of interest on any
Affected Loan) or (b) its participation in any Letter of Credit) in excess of
its applicable Pro Rata Share of payments and other recoveries obtained by all
Lenders on account of principal of and interest on the Loans (or such
participation) then held by them, then such Lender shall purchase from the other
Lenders such participations in the Loans (or sub-participations in Letters of
Credit) held by them as shall be necessary to cause such purchasing Lender to
share the excess payment or other recovery ratably with each of them; provided
that if all or any portion of the excess payment or other recovery is thereafter
recovered from such purchasing Lender, the purchase shall be rescinded and the
purchase price restored to the extent of such recovery.

 

7.6 Taxes.

 

(a) All payments made by the Company hereunder or under any Loan Documents shall
be made without setoff, counterclaim, or other defense. To the extent permitted
by applicable law, all payments hereunder or under the Loan Documents (including
any payment of principal, interest, or fees) to, or for the benefit, of any
person shall be made by the Company free and clear of and without deduction or
withholding for, or account of, any Taxes now or hereinafter imposed by any
taxing authority.

 

(b) If the Company makes any payment hereunder or under any Loan Document in
respect of which it is required by applicable law to deduct or withhold any
Taxes, the Company shall increase the payment hereunder or under any such Loan
Document such that after the reduction for the amount of Taxes withheld (and any
taxes withheld or imposed with respect to the additional payments required under
this Section 7.6(b)), the amount paid to the Lenders or the Administrative Agent
equals the amount that was payable hereunder or under any such Loan Document
without regard to this Section 7.6(b). To the extent the Company withholds any
Taxes on payments hereunder or under any Loan Document, the Company shall pay
the full amount deducted to the relevant taxing authority within the time
allowed for

 

26



--------------------------------------------------------------------------------

payment under applicable law and shall deliver to the Administrative Agent
within 30 days after it has made payment to such authority a receipt issued by
such authority (or other evidence satisfactory to the Administrative Agent)
evidencing the payment of all amounts so required to be deducted or withheld
from such payment.

 

(c) If any Lender or the Administrative Agent is required by law to make any
payments of any Taxes on or in relation to any amounts received or receivable
hereunder or under any other Loan Document, or any Tax is assessed against a
Lender or the Administrative Agent with respect to amounts received or
receivable hereunder or under any other Loan Document, the Company will
indemnify such person against (i) such Tax (and any reasonable counsel fees and
expenses associated with such Tax) and (ii) any taxes imposed as a result of the
receipt of the payment under this Section 7.6(c). A certificate prepared in good
faith as to the amount of such payment by such Lender or the Administrative
Agent shall, absent manifest error, be final, conclusive, and binding on all
parties.

 

(d) (i) To the extent permitted by applicable law, each Lender that is not a
United States person within the meaning of Code Section 7701(a)(30) (a “Non-U.S.
Participant”) shall deliver to the Company and the Administrative Agent on or
prior to the Closing Date (or in the case of a Lender that is an Assignee, on
the date of such assignment to such Lender) two accurate and complete original
signed copies of IRS Form W-8BEN, W-8ECI, or W-8IMY (or any successor or other
applicable form prescribed by the IRS) certifying to such Lender’s entitlement
to a complete exemption from, or a reduced rate in, United States withholding
tax on interest payments to be made hereunder or any Loan. If a Lender that is a
Non-U.S. Participant is claiming a complete exemption from withholding on
interest pursuant to Code Sections 871(h) or 881(c), the Lender shall deliver
(along with two accurate and complete original signed copies of IRS Form W-8BEN)
a certificate in form and substance reasonably acceptable to Administrative
Agent (any such certificate, a “Withholding Certificate”). In addition, each
Lender that is a Non-U.S. Participant agrees that from time to time after the
Closing Date, (or in the case of a Lender that is an Assignee, after the date of
the assignment to such Lender), when a lapse in time (or change in circumstances
occurs) renders the prior certificates hereunder obsolete or inaccurate in any
material respect, such Lender shall, to the extent permitted under applicable
law, deliver to the Company and the Administrative Agent two new and accurate
and complete original signed copies of an IRS Form W-8BEN, W-8ECI, or W-8IMY (or
any successor or other applicable forms prescribed by the IRS), and if
applicable, a new Withholding Certificate, to confirm or establish the
entitlement of such Lender or the Administrative Agent to an exemption from, or
reduction in, United States withholding tax on interest payments to be made
hereunder or any Loan.

 

(ii) Each Lender that is not a Non-U.S. Participant (other than any such Lender
which is taxed as a corporation for U.S. federal income tax purposes) shall
provide two properly completed and duly executed copies of IRS Form W-9 (or any
successor or other applicable form) to the Company and the Administrative Agent
certifying that such Lender is exempt from United States backup withholding tax.
To the extent that a form provided pursuant to this Section 7.6(d)(ii) is
rendered obsolete or inaccurate in any material respects as result of change in
circumstances with respect to the status of a Lender, such Lender shall, to the
extent permitted by applicable law, deliver to the Company and the
Administrative Agent revised forms necessary to confirm or establish the
entitlement to such Lender’s or Agent’s exemption from United States backup
withholding tax.

 

27



--------------------------------------------------------------------------------

(iii) The Company shall not be required to pay additional amounts to a Lender,
or indemnify any Lender, under this Section 7.6 to the extent that such
obligations would not have arisen but for the failure of such Lender to comply
with Section 7.6(d).

 

(iv) Each Lender agrees to indemnify the Administrative Agent and hold the
Administrative Agent harmless for the full amount of any and all present or
future Taxes and related liabilities (including penalties, interest, additions
to tax and expenses, and any Taxes imposed by any jurisdiction on amounts
payable to the Administrative Agent under this Section 7.6) which are imposed on
or with respect to principal, interest or fees payable to such Lender hereunder
and which are not paid by the Company pursuant to this Section 7.6, whether or
not such Taxes or related liabilities were correctly or legally asserted. This
indemnification shall be made within 30 days from the date the Administrative
Agent makes written demand therefor.

 

SECTION 8 INCREASED COSTS; SPECIAL PROVISIONS FOR LIBOR LOANS.

 

8.1 Increased Costs. (a) If, after the date hereof, the adoption of, or any
change in, any applicable law, rule or regulation, or any change in the
interpretation or administration of any applicable law, rule or regulation by
any governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender with any
request or directive (whether or not having the force of law) of any such
authority, central bank or comparable agency: (i) shall impose, modify or deem
applicable any reserve (including any reserve imposed by the FRB, but excluding
any reserve included in the determination of the LIBOR Rate pursuant to Section
4), special deposit or similar requirement against assets of, deposits with or
for the account of, or credit extended by any Lender; or (ii) shall impose on
any Lender any other condition affecting its LIBOR Loans, its Note or its
obligation to make LIBOR Loans; and the result of anything described in clauses
(i) and (ii) above is to increase the cost to (or to impose a cost on) such
Lender (or any LIBOR Office of such Lender) of making or maintaining any LIBOR
Loan, or to reduce the amount of any sum received or receivable by such Lender
(or its LIBOR Office) under this Agreement or under its Note with respect
thereto, then upon demand by such Lender (which demand shall be accompanied by a
statement setting forth the basis for such demand and a calculation of the
amount thereof in reasonable detail, a copy of which shall be furnished to the
Administrative Agent), the Company shall pay directly to such Lender such
additional amount as will compensate such Lender for such increased cost or such
reduction, so long as such amounts have accrued on or after the day which is 180
days prior to the date on which such Lender first made demand therefor.

 

(b) If any Lender shall reasonably determine that any change in, or the adoption
or phase-in of, any applicable law, rule or regulation regarding capital
adequacy, or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or the compliance by any Lender or any
Person controlling such Lender with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank or comparable agency, has or would have the effect of reducing the rate of
return on such

 

28



--------------------------------------------------------------------------------

Lender’s or such controlling Person’s capital as a consequence of such Lender’s
obligations hereunder or under any Letter of Credit to a level below that which
such Lender or such controlling Person could have achieved but for such change,
adoption, phase-in or compliance (taking into consideration such Lender’s or
such controlling Person’s policies with respect to capital adequacy) by an
amount deemed by such Lender or such controlling Person to be material, then
from time to time, upon demand by such Lender (which demand shall be accompanied
by a statement setting forth the basis for such demand and a calculation of the
amount thereof in reasonable detail, a copy of which shall be furnished to the
Administrative Agent), the Company shall pay to such Lender such additional
amount as will compensate such Lender or such controlling Person for such
reduction so long as such amounts have accrued on or after the day which is 180
days prior to the date on which such Lender first made demand therefor.

 

8.2 Basis for Determining Interest Rate Inadequate or Unfair. If:

 

(a) the Administrative Agent reasonably determines (which determination shall be
binding and conclusive on the Company) that by reason of circumstances affecting
the interbank LIBOR market adequate and reasonable means do not exist for
ascertaining the applicable LIBOR Rate; or

 

(b) the Required Lenders advise the Administrative Agent that the LIBOR Rate as
determined by the Administrative Agent will not adequately and fairly reflect
the cost to such Lenders of maintaining or funding LIBOR Loans for such Interest
Period (taking into account any amount to which such Lenders may be entitled
under Section 8.1) or that the making or funding of LIBOR Loans has become
impracticable as a result of an event occurring after the date of this Agreement
which in the opinion of such Lenders materially affects such Loans;

 

then the Administrative Agent shall promptly notify the other parties thereof
and, so long as such circumstances shall continue, (i) no Lender shall be under
any obligation to make or convert any Base Rate Loans into LIBOR Loans and (ii)
on the last day of the current Interest Period for each LIBOR Loan, such Loan
shall, unless then repaid in full, automatically convert to a Base Rate Loan.

 

8.3 Changes in Law Rendering LIBOR Loans Unlawful. If any change in, or the
adoption of any new, law or regulation, or any change in the interpretation of
any applicable law or regulation by any governmental or other regulatory body
charged with the administration thereof, should make it (or in the good faith
judgment of any Lender cause a substantial question as to whether it is)
unlawful for any Lender to make, maintain or fund LIBOR Loans, then such Lender
shall promptly notify each of the other parties hereto and, so long as such
circumstances shall continue, (a) such Lender shall have no obligation to make,
or convert any Base Rate Loan into, a LIBOR Loan (but shall make Base Rate Loans
concurrently with the making of or conversion of Base Rate Loans into LIBOR
Loans by the Lenders which are not so affected, in each case in an amount equal
to the amount of LIBOR Loans which would be made or converted into by such
Lender at such time in the absence of such circumstances) and (b) on the last
day of the current Interest Period for each LIBOR Loan of such Lender (or, in
any event, on such earlier date as may be required by the relevant law,
regulation or interpretation), such LIBOR Loan shall, unless then repaid in
full, automatically convert to a Base Rate Loan. Each Base

 

29



--------------------------------------------------------------------------------

Rate Loan made by a Lender which, but for the circumstances described in the
foregoing sentence, would be a LIBOR Loan (an “Affected Loan”) shall remain
outstanding for the period corresponding to the Group of LIBOR Loans of which
such Affected Loan would be a part absent such circumstances.

 

8.4 Funding Losses. The Company hereby agrees that upon demand by any Lender
(which demand shall be accompanied by a statement setting forth the basis for
the amount being claimed, a copy of which shall be furnished to the
Administrative Agent), the Company will indemnify such Lender against any net
loss or expense which such Lender may sustain or incur (including any net loss
or expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund or maintain any LIBOR Loan), as
reasonably determined by such Lender, as a result of (a) any payment, prepayment
or conversion of any LIBOR Loan of such Lender on a date other than the last day
of an Interest Period for such Loan (including any conversion pursuant to
Section 8.3) or (b) any failure of the Company to borrow, convert or continue
any Loan on a date specified therefor in a notice of borrowing, conversion or
continuation pursuant to this Agreement. For this purpose, all notices to the
Administrative Agent pursuant to this Agreement shall be deemed to be
irrevocable.

 

8.5 Right of Lenders to Fund through Other Offices. Each Lender may, if it so
elects, fulfill its commitment as to any LIBOR Loan by causing a foreign branch
or Affiliate of such Lender to make such Loan; provided that in such event for
the purposes of this Agreement such Loan shall be deemed to have been made by
such Lender and the obligation of the Company to repay such Loan shall
nevertheless be to such Lender and shall be deemed held by it, to the extent of
such Loan, for the account of such branch or Affiliate.

 

8.6 Discretion of Lenders as to Manner of Funding. Notwithstanding any provision
of this Agreement to the contrary, each Lender shall be entitled to fund and
maintain its funding of all or any part of its Loans in any manner it sees fit,
it being understood, however, that for the purposes of this Agreement all
determinations hereunder shall be made as if such Lender had actually funded and
maintained each LIBOR Loan during each Interest Period for such Loan through the
purchase of deposits having a maturity corresponding to such Interest Period and
bearing an interest rate equal to the LIBOR Rate for such Interest Period.

 

8.7 Mitigation of Circumstances; Replacement of Lenders. (a) Each Lender shall
promptly notify the Company and the Administrative Agent of any event of which
it has knowledge which will result in, and will use reasonable commercial
efforts available to it (and not, in such Lender’s sole judgment, otherwise
disadvantageous to such Lender) to mitigate or avoid, (i) any obligation by the
Company to pay any amount pursuant to Section 7.6 or 8.1 or (ii) the occurrence
of any circumstances described in Section 8.2 or 8.3 (and, if any Lender has
given notice of any such event described in clause (i) or (ii) above and
thereafter such event ceases to exist, such Lender shall promptly so notify the
Company and the Administrative Agent). Without limiting the foregoing, each
Lender will designate a different funding office if such designation will avoid
(or reduce the cost to the Company of) any event described in clause (i) or (ii)
above and such designation will not, in such Lender’s sole judgment, be
otherwise disadvantageous to such Lender.

 

30



--------------------------------------------------------------------------------

(b) If the Company becomes obligated to pay additional amounts to any Lender
pursuant to Section 7.6 or 8.1, or any Lender gives notice of the occurrence of
any circumstances described in Section 8.2 or 8.3, the Company may designate
another bank which is acceptable to the Administrative Agent and the Issuing
Lender in their reasonable discretion (such other bank being called a
“Replacement Lender”) to purchase the Loans of such Lender and such Lender’s
rights hereunder, without recourse to or warranty by, or expense to, such
Lender, for a purchase price equal to the outstanding principal amount of the
Loans payable to such Lender plus any accrued but unpaid interest on such Loans
and all accrued but unpaid fees owed to such Lender and any other amounts
payable to such Lender under this Agreement, and to assume all the obligations
of such Lender hereunder, and, upon such purchase and assumption (pursuant to an
Assignment Agreement), such Lender shall no longer be a party hereto or have any
rights hereunder (other than rights with respect to indemnities and similar
rights applicable to such Lender prior to the date of such purchase and
assumption) and shall be relieved from all obligations to the Company hereunder,
and the Replacement Lender shall succeed to the rights and obligations of such
Lender hereunder.

 

8.8 Conclusiveness of Statements; Survival of Provisions. Determinations and
statements of any Lender pursuant to Sections 8.1, 8.2, 8.3 or 8.4 shall be
conclusive absent demonstrable error. Lenders may use reasonable averaging and
attribution methods in determining compensation under Sections 8.1 and 8.4, and
the provisions of such Sections shall survive repayment of the Obligations,
cancellation of any Notes, expiration or termination of the Letters of Credit
and termination of this Agreement.

 

SECTION 9 REPRESENTATIONS AND WARRANTIES.

 

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to induce the Lenders to make Loans and issue and participate in Letters of
Credit hereunder, the Company represents and warrants to the Administrative
Agent and the Lenders that:

 

9.1 Organization. Each Loan Party is validly existing and in good standing under
the laws of its jurisdiction of organization; and each Loan Party is duly
qualified to do business in each jurisdiction where, because of the nature of
its activities or properties, such qualification is required, except for such
jurisdictions where the failure to so qualify would not have a Material Adverse
Effect.

 

9.2 Authorization; No Conflict. Each Loan Party is duly authorized to execute
and deliver each Loan Document to which it is a party, each Loan Document to
which any Loan Party is a party has been executed on behalf of such Loan Party
by a legally competent Person duly authorized to do so, the Company is duly
authorized to borrow monies hereunder and each Loan Party is duly authorized to
perform its Obligations under each Loan Document to which it is a party. The
execution, delivery and performance by each Loan Party of each Loan Document to
which it is a party, and the borrowings by the Company hereunder, do not and
will not (a) require any consent or approval of any governmental agency or
authority (other than any consent or approval which has been obtained and is in
full force and effect), (b) conflict with (i) any provision of law, (ii) the
charter, by-laws or other organizational documents of any Loan Party or (iii)
any agreement, indenture, instrument or other document, or any judgment, order
or decree, which is binding upon any Loan Party or any of their respective
properties or (c) require, or result in, the creation or imposition of any Lien
on any asset of any Loan Party (other than Liens in favor of the Administrative
Agent created pursuant to the Collateral Documents).

 

31



--------------------------------------------------------------------------------

9.3 Validity and Binding Nature. Each of this Agreement and each other Loan
Document to which any Loan Party is a party is the legal, valid and binding
obligation of such Person, enforceable against such Person in accordance with
its terms, subject to bankruptcy, insolvency and similar laws affecting the
enforceability of creditors’ rights generally and to general principles of
equity.

 

9.4 Financial Condition. The audited consolidated financial statements of the
Company and its Subsidiaries as at December 31, 2003 and the unaudited
consolidated financial statements of the Company and its Subsidiaries as at June
30, 2004, copies of each of which have been delivered to each Lender, were
prepared in accordance with GAAP (subject, in the case of such unaudited
statements, to the absence of footnotes and to normal year-end adjustments) and
present fairly in all material respects the consolidated financial condition of
the Company and its Subsidiaries as at such dates and the results of their
operations for the periods then ended.

 

9.5 No Material Adverse Change. Since December 31, 2003 there has been no
material adverse change in the financial condition, operations, assets,
business, properties or prospects of the Loan Parties taken as a whole.

 

9.6 Litigation and Indirect Obligations. No litigation (including derivative
actions), arbitration proceeding or governmental investigation or proceeding is
pending or, to the Company’s knowledge, threatened against any Loan Party which
might reasonably be expected to have a Material Adverse Effect. No Loan Party
has any Indirect Obligations not listed on Schedule 9.6 or permitted by Section
11.1.

 

9.7 Ownership of Properties; Liens. Each Loan Party owns good and, in the case
of real property, marketable title to all of the properties and assets, real and
personal, tangible and intangible, of any nature whatsoever (including patents,
trademarks, trade names, service marks and copyrights) which it purports to own
or which are reflected in its financial statements (except for personal property
sold in the ordinary course of business after the date of such financial
statements), free and clear of all Liens, charges and claims (including pending
or, to the best of the Company’s knowledge, threatened infringement claims with
respect to patents, trademarks, service marks, copyrights and the like) except
as permitted by Section 11.2. With respect to each Account scheduled, listed or
referred to in reports or financial statements submitted by any Loan Party to
Administrative Agent or any Lender, except as disclosed therein: (a) the Account
arose from a bona fide transaction completed in accordance with the terms of any
documents pertaining to such transaction; (b) there are no facts, events or
occurrences which in any way impair the validity or enforcement of the Account
or tend to reduce the amount payable thereunder as shown on the applicable Loan
Party’s books and records and all invoices and statements delivered to
Administrative Agent with respect thereto; and (c) the Account arose in the
ordinary course of the applicable Loan Party’s business.

 

9.8 Equity Ownership; Subsidiaries. All issued and outstanding Capital
Securities of each Loan Party are duly authorized and validly issued, fully
paid, non-assessable, and free and clear of all Liens other than those in favor
of the Administrative Agent, and such securities were

 

32



--------------------------------------------------------------------------------

issued in compliance with all applicable state and federal laws concerning the
issuance of securities. Schedule 9.8 describes the authorized Capital Securities
of Company, each Subsidiary of Company, and each Subsidiary of each Loan Party
as of the Closing Date and identifies the owners of such Capital Securities. As
of the Closing Date, except as identified on Schedule 9.8, the Company has no
Subsidiaries that are not Wholly-Owned Subsidiaries. As of the Closing Date,
except as set forth on Schedule 9.8, there are no pre-emptive or other
outstanding rights, options, warrants, conversion rights or other similar
agreements or understandings for the purchase or acquisition of any Capital
Securities of any Loan Party.

 

9.9 Pension Plans. (a) The Unfunded Liability of all Pension Plans does not in
the aggregate exceed 20% of the Total Plan Liability for all such Pension Plans.
Each Pension Plan complies in all material respects with all applicable
requirements of law and regulations. No contribution failure under Section 412
of the Code, Section 302 of ERISA or the terms of any Pension Plan has occurred
with respect to any Pension Plan, sufficient to give rise to a Lien under
Section 302(f) of ERISA, or otherwise to have a Material Adverse Effect. There
are no pending or, to the knowledge of Company, threatened, claims, actions,
investigations or lawsuits against any Pension Plan, any fiduciary of any
Pension Plan, or Company or other any member of the Controlled Group with
respect to a Pension Plan or a Multiemployer Pension Plan which could reasonably
be expected to have a Material Adverse Effect. Neither the Company nor any other
member of the Controlled Group has engaged in any prohibited transaction (as
defined in Section 4975 of the Code or Section 406 of ERISA) in connection with
any Pension Plan or Multiemployer Pension Plan which would subject that Person
to any material liability. Within the past five years, neither the Company nor
any other member of the Controlled Group has engaged in a transaction which
resulted in a Pension Plan with an Unfunded Liability being transferred out of
the Controlled Group, which could reasonably be expected to have a Material
Adverse Effect. No Termination Event has occurred or is reasonably expected to
occur with respect to any Pension Plan, which could reasonably be expected to
have a Material Adverse Effect.

 

(b) All contributions (if any) have been made to any Multiemployer Pension Plan
that are required to be made by the Company or any other member of the
Controlled Group under the terms of the plan or of any collective bargaining
agreement or by applicable law; neither the Company nor any other member of the
Controlled Group has withdrawn or partially withdrawn from any Multiemployer
Pension Plan, incurred any withdrawal liability with respect to any such plan or
received notice of any claim or demand for withdrawal liability or partial
withdrawal liability from any such plan, and no condition has occurred which, if
continued, could result in a withdrawal or partial withdrawal from any such
plan; and neither the Company nor any other member of the Controlled Group has
received any notice that any Multiemployer Pension Plan is in reorganization,
that increased contributions may be required to avoid a reduction in plan
benefits or the imposition of any excise tax, that any such plan is or has been
funded at a rate less than that required under Section 412 of the Code, that any
such plan is or may be terminated, or that any such plan is or may become
insolvent.

 

9.10 Investment Company Act. No Loan Party is an “investment company” or a
company “controlled” by an “investment company” or a “subsidiary” of an
“investment company,” within the meaning of the Investment Company Act of 1940.

 

33



--------------------------------------------------------------------------------

9.11 Public Utility Holding Company Act. No Loan Party is a “holding company”,
or a “subsidiary company” of a “holding company,” or an “affiliate” of a
“holding company” or of a “subsidiary company” of a “holding company,” within
the meaning of the Public Utility Holding Company Act of 1935.

 

9.12 Regulation U, T, and X. The Company is not engaged principally, or as one
of its important activities, in the business of extending credit for the purpose
of purchasing or carrying Margin Stock. None of the proceeds of any Loans will
be used for any purpose which violates or which would be inconsistent with, the
provisions of Regulation U, Regulation T, or Regulation X.

 

9.13 Taxes. Each Loan Party has timely filed all tax returns and reports
required by law to have been filed by it and has paid all taxes and governmental
charges due and payable with respect to such return, except any such taxes or
charges which are being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books or where the failure to file could not reasonably be
expected to have a Material Adverse Effect. The Loan Parties have made adequate
reserves on their books and records in accordance with GAAP for all taxes that
have accrued but which are not yet due and payable. No Loan Party has
participated in any transaction that relates to a year of the taxpayer (which is
still open under the applicable statute of limitations) which is a “reportable
transaction” within the meaning of Treasury Regulation Section 1.6011-4(b)(2)
(irrespective of the date when the transaction was entered into).

 

9.14 Solvency, etc. On the Closing Date, and immediately prior to and after
giving effect to the issuance of each Letter of Credit and each borrowing
hereunder and the use of the proceeds thereof, with respect to each Loan Party,
individually, (a) the fair value of its assets is greater than the amount of its
liabilities (including disputed, contingent and unliquidated liabilities) as
such value is established and liabilities evaluated in accordance with GAAP, (b)
the present fair saleable value of its assets is not less than the amount that
will be required to pay the probable liability on its debts as they become
absolute and matured, (c) it is able to realize upon its assets and pay its
debts and other liabilities (including disputed, contingent and unliquidated
liabilities) as they mature in the normal course of business, (d) it does not
intend to, and does not believe that it will, incur debts or liabilities beyond
its ability to pay as such debts and liabilities mature and (e) it is not
engaged in business or a transaction, and is not about to engage in business or
a transaction, for which its property would constitute unreasonably small
capital.

 

9.15 Environmental Matters. The on-going operations of each Loan Party comply in
all respects with all Environmental Laws, except such non-compliance which could
not (if enforced in accordance with applicable law) reasonably be expected to
result, either individually or in the aggregate, in a Material Adverse Effect.
Each Loan Party has obtained, and maintained in good standing, all licenses,
permits, authorizations, registrations and other approvals required under any
Environmental Law and required for their respective ordinary course operations,
and for their reasonably anticipated future operations, and each Loan Party is
in compliance with all terms and conditions thereof, except where the failure to
do so could not reasonably be expected to result in material liability to any
Loan Party and could not reasonably be expected to result, either individually
or in the aggregate, in a Material Adverse Effect. No Loan Party or any of its
properties or operations is subject to, or reasonably anticipates the issuance
of, any written order

 

34



--------------------------------------------------------------------------------

from or agreement with any Federal, state or local governmental authority, nor
subject to any judicial or docketed administrative or other proceeding,
respecting any Environmental Law, Environmental Claim or Hazardous Substance. To
the Company’s knowledge there are no Hazardous Substances or other conditions or
circumstances existing with respect to any property, arising from operations
prior to the Closing Date, or relating to any waste disposal, of any Loan Party
that would reasonably be expected to result, either individually or in the
aggregate, in a Material Adverse Effect. To the Company’s knowledge no Loan
Party has any underground storage tanks that are not properly registered or
permitted under applicable Environmental Laws or that at any time have released,
leaked, disposed of or otherwise discharged Hazardous Substances. No Loan Party,
nor to the Company’s knowledge, any other Person, has at any time transported,
stored, disposed of, generated, or released any Hazardous Substance on the
surface, below the surface, or within the boundaries of any real property owned
or operated by any Loan Party.

 

9.16 Insurance. Set forth on Schedule 9.16 is a complete and accurate summary of
the property and casualty insurance program of the Loan Parties as of the
Closing Date (including the names of all insurers, policy numbers, expiration
dates, amounts and types of coverage, annual premiums, exclusions, deductibles,
self-insured retention, and a description in reasonable detail of any
self-insurance program, retrospective rating plan, fronting arrangement or other
risk assumption arrangement involving any Loan Party). Each Loan Party and its
properties are insured with financially sound and reputable insurance companies
which are not Affiliates of the Loan Parties, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
such Loan Parties operate.

 

9.17 Real Property. Set forth on Schedule 9.17 is a complete and accurate list,
as of the Closing Date, of the address of all real property owned or leased by
any Loan Party, together with, in the case of leased property, the name and
mailing address of the lessor of such property. Each of such leases is valid and
enforceable in accordance with its terms and is in full force and effect, and no
default by any party to any such lease exists which has had or could reasonably
be expected to have a Material Adverse Effect. Except as set forth on Schedule
9.17, no Person is a lessee, tenant or licensee of any real property owned by
any Loan Party.

 

9.18 Information. All information heretofore or contemporaneously herewith
furnished in writing by any Loan Party to the Administrative Agent or any Lender
for purposes of or in connection with this Agreement and the transactions
contemplated hereby is, and all written information hereafter furnished by or on
behalf of any Loan Party to the Administrative Agent or any Lender pursuant
hereto or in connection herewith will be, true and accurate in every material
respect on the date as of which such information is dated or certified, and none
of such information is or will be incomplete by omitting to state any material
fact necessary to make such information not misleading in light of the
circumstances under which made (it being recognized by the Administrative Agent
and the Lenders that any projections and forecasts provided by the Company are
based on good faith estimates and assumptions believed by the Company to be
reasonable as of the date of the applicable projections or assumptions and that
actual results during the period or periods covered by any such projections and
forecasts may differ from projected or forecasted results).

 

35



--------------------------------------------------------------------------------

9.19 Intellectual Property. Each Loan Party owns and possesses or has a license
or other right to use all patents, patent rights, trademarks, trademark rights,
trade names, trade name rights, service marks, service mark rights and
copyrights as are necessary for the conduct of the businesses of the Loan
Parties, without any infringement upon rights of others which could reasonably
be expected to have a Material Adverse Effect.

 

9.20 Burdensome Obligations. No Loan Party is a party to any agreement or
contract or subject to any restriction contained in its charter, by-laws, or
other organizational documents which could reasonably be expected to have either
individually or in the aggregate, a Material Adverse Effect.

 

9.21 Labor Matters. Except as set forth on Schedule 9.21, no Loan Party is
subject to any labor or collective bargaining agreement. There are no existing
or, to Company’s knowledge, threatened strikes, lockouts or other labor disputes
involving any Loan Party that singly or in the aggregate could reasonably be
expected to have a Material Adverse Effect. Hours worked by and payment made to
employees of the Loan Parties are not in violation of the Fair Labor Standards
Act or any other applicable law, rule or regulation dealing with such matters.

 

9.22 No Default. No Event of Default or Unmatured Event of Default exists or
would result from the incurrence by any Loan Party of any Debt hereunder or
under any other Loan Document. To Company’s knowledge, no Loan Party has
breached or violated or otherwise defaulted under any agreement of such Loan
Party except for breaches, violations or defaults which could not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect.

 

9.23 Other Names. Except as set forth on Schedule 9.23, no Loan Party has used
any name other than the full name which identifies it in this Agreement. The
only trade name or style under which a Loan Party creates Accounts, or to which
instruments in payment of Accounts are made payable, is the name which
identifies such Loan Party in this Agreement.

 

9.24 S Corporation. There is no election in effect under Section 1362(a) of the
Code for Company to be treated as an S Corporation as defined in Section 1361(a)
of the Code.

 

9.25 Material Licenses. All Material Licenses have been obtained or exist for
each Loan Party.

 

9.26 Compliance with Material Laws. To Company’s knowledge, each Loan Party is
in compliance with all Material Laws. Without limiting the generality of the
foregoing, the operations and employee compensation practices of every Loan
Party comply in all material respects with all applicable Material Laws.

 

9.27 Investments. No Loan Party has any Investments in other Persons except
Investments which would be permitted under Section 11.11 if made on or after the
Closing Date.

 

9.28 Indebtedness. No Loan Party has any Debt except Debt which would be
permitted under Section 11.1 if incurred on or after the Closing Date.

 

36



--------------------------------------------------------------------------------

9.29 Capital Leases. No Loan Party has an interest as a lessee under any Capital
Lease, except for Capital Leases for capital assets whose aggregate cost if
purchased would not exceed $15,000,000.

 

9.30 Collateral Documents. Each Collateral Document is effective to grant to
Administrative Agent an enforceable Lien in the Collateral described therein.
Upon appropriate filing (as to all Collateral in which a Lien may be perfected
under the UCC by filing) or Administrative Agent’s taking possession or control
(as to all Collateral in which a Lien may be perfected under the UCC by
possession or control by the secured party), Administrative Agent will have (for
the benefit of the Lenders) a fully perfected first priority Lien in the
Collateral described in each Collateral Document.

 

9.31 Negative Pledges. No Loan Party is a party to or bound by any contract,
note, bond, indenture, deed, mortgage, deed of trust, security agreement,
pledge, hypothecation agreement, assignment, or other agreement or undertaking,
or any security, which prohibits the creation or existence of any Lien upon or
assignment or conveyance of any of the Collateral.

 

9.32 Filings. All registration statements, reports, proxy statements and other
documents, if any, required to be filed by Company with the SEC pursuant to the
Securities Act of 1933, and the Securities Exchange Act of 1934, have been
filed, and such filings are complete and accurate and contain no untrue
statements of material fact or omit to state any material facts required to be
stated therein or necessary in order to make the statements therein not
misleading.

 

9.33 Subordinated Debt. The subordination provisions of the Subordinated Debt
(if any) are enforceable against the holders of the Subordinated Debt by the
Administrative Agent and the Lenders. All Obligations constitute Debt which is
senior to and the Subordinated Debt and entitled to the benefits of the
subordination provisions contained in the Subordinated Debt Documents, if any.

 

9.34 Charitable Foundations. Each of the Charitable Foundations is a Missouri
nonprofit corporation which has applied for exemption, or is exempt, from
taxation pursuant to Section 501(c)(3) of the Code.

 

SECTION 10 AFFIRMATIVE COVENANTS.

 

Until the expiration or termination of the Commitments and thereafter until all
Obligations hereunder and under the other Loan Documents are paid in full and
all Letters of Credit have been terminated, the Company agrees that, unless at
any time the Required Lenders shall otherwise expressly consent in writing, it
will:

 

10.1 Reports, Certificates and Other Information. Furnish to the Administrative
Agent and each Lender:

 

10.1.1 Annual Report. Promptly when available and in any event within 90 days
after the close of each Fiscal Year: (a) a copy of the annual audit report of
the Company and its Subsidiaries for such Fiscal Year, including therein
consolidated balance sheets and statements of earnings and cash flows of the
Company and its Subsidiaries as at the end of such Fiscal Year, certified
without adverse reference to going concern value and without qualification by

 

37



--------------------------------------------------------------------------------

independent auditors of recognized standing selected by the Company and
reasonably acceptable to the Administrative Agent, together with a written
statement from such accountants to the effect that in making the examination
necessary for the signing of such annual audit report by such accountants,
nothing came to their attention that caused them to believe that the Company was
not in compliance with any provision of Section 11.1, 11.3, 11.4 or 11.14 of
this Agreement insofar as such provision relates to accounting matters or, if
something has come to their attention that caused them to believe that the
Company was not in compliance with any such provision, and describing such
non-compliance in reasonable detail; and (b) a consolidating balance sheet of
the Company and its Subsidiaries as of the end of such Fiscal Year and
consolidating statement of earnings for the Company and its Subsidiaries for
such Fiscal Year, certified by a Senior Officer of the Company; provided that
the Company shall be deemed to have delivered and certified the information
required in this Section 10.1.1 and in Sections 10.1.2 and 10.1.5 to the extent,
and on the date, that such information is posted at the Company’s website on the
internet at www.centene.com, at www.sec.gov, or at such other website identified
by the Company, in all cases so long as (i) the Company notifies the
Administrative Agent and the Lenders of such posting, (ii) such website is
accessible by the Administrative Agent and the Lenders without charge, and (iii)
the Company shall promptly deliver paper copies of any such information to the
Administrative Agent or any of the Lenders upon request.

 

10.1.2 Interim Reports. Promptly when available and in any event within 45 days
after the end of each Fiscal Quarter, consolidated and consolidating balance
sheets of the Company and its Subsidiaries as of the end of such Fiscal Quarter,
together with consolidated and consolidating statements of earnings and
consolidated statements of cash flows for such Fiscal Quarter and for the period
beginning with the first day of such Fiscal Year and ending on the last day of
such Fiscal Quarter, certified by a Senior Officer of the Company; provided that
the Company shall be deemed to have delivered and certified the information
required in this Section 10.1.2 to the extent, and on the date, that such
information is posted at the Company’s website on the internet at
www.centene.com, at www.sec.gov, or at such other website identified by the
Company, in all cases so long as (i) the Company notifies the Administrative
Agent and the Lenders of such posting, (ii) such website is accessible by the
Administrative Agent and the Lenders without charge, and (iii) the Company shall
promptly deliver paper copies of any such information to the Administrative
Agent or any of the Lenders upon request.

 

10.1.3 Compliance Certificates. Contemporaneously with the furnishing of a copy
of each annual audit report pursuant to Section 10.1.1 and each set of quarterly
statements pursuant to Section 10.1.2, a duly completed compliance certificate
in the form of Exhibit B, with appropriate insertions, dated the date of such
annual report or such quarterly statements and signed by a Senior Officer of the
Company, containing (i) a certification of such Senior Officer that the
financial statements accompanying such compliance certificate (except the
Minimum Regulatory Capital and Surplus Report described in Section 10.1.4) have
been prepared in accordance with GAAP applied consistently throughout the
periods covered thereby and with prior periods (except as disclosed therein),
(ii) a computation of each of the financial ratios and restrictions set forth in
Section 11.14 and to the effect that such officer has not become aware of any
Event of Default or Unmatured Event of Default that has occurred and is
continuing or, if there is any such event, describing it and the steps, if any,
being taken to cure it, (iii) a certification of such Senior Officer that all of
the representations and warranties contained in this Agreement and the other
Loan Documents are true and correct as of the date such certification is

 

38



--------------------------------------------------------------------------------

given as if made on such date, and (iv) a written statement of the Company’s
management setting forth a discussion of the Company’s financial condition,
changes in financial condition and results of operations.

 

10.1.4 Quarterly Statutory Statements. Within 60 days after the end of each
Fiscal Quarter, each Loan Party’s Minimum Regulatory Capital and Surplus Report
and all other financial statements which any Loan Party is required by Law to
deliver to any Governmental Authority, including income statements, balance
sheets, and statements of cash flow for each such Loan Party individually.

 

10.1.5 Reports to the SEC and to Shareholders. Promptly upon the filing or
sending thereof, copies of all regular, periodic or special reports of any Loan
Party filed with the SEC; copies of all registration statements of any Loan
Party filed with the SEC (other than on Form S-8); and copies of all proxy
statements or other communications made to security holders generally; provided
that the Company shall be deemed to have delivered and certified the information
required in this Section 10.1.5 to the extent, and on the date, that such
information is posted at the Company’s website on the internet at
www.centene.com, at www.sec.gov, or at such other website identified by the
Company, in all cases so long as (i) the Company notifies the Administrative
Agent and the Lenders of such posting, (ii) such website is accessible by the
Administrative Agent and the Lenders without charge, and (iii) the Company shall
promptly deliver paper copies of any such information to the Administrative
Agent or any of the Lenders upon request.

 

10.1.6 Notice of Default, Litigation and ERISA Matters. Promptly upon becoming
aware of any of the following, written notice describing the same and the steps
being taken by the Company or the Subsidiary affected thereby with respect
thereto:

 

(a) the occurrence of an Event of Default or an Unmatured Event of Default;

 

(b) any litigation, arbitration or governmental investigation or proceeding not
previously disclosed by the Company to the Lenders which has been instituted or,
to the knowledge of the Company, is threatened against any Loan Party or to
which any of the properties of any thereof is subject which might reasonably be
expected to have a Material Adverse Effect;

 

(c) the institution of any steps by any member of the Controlled Group or any
other Person to terminate any Pension Plan, or the failure of any member of the
Controlled Group to make a required contribution to any Pension Plan (if such
failure is sufficient to give rise to a Lien under Section 302(f) of ERISA) or
to any Multiemployer Pension Plan, or the taking of any action with respect to a
Pension Plan which could result in the requirement that the Company furnish a
bond or other security to the PBGC or such Pension Plan, or the occurrence of
any event with respect to any Pension Plan or Multiemployer Pension Plan which
could result in the incurrence by any member of the Controlled Group of any
material liability, fine or penalty (including any claim or demand for
withdrawal liability or partial withdrawal from any Multiemployer Pension Plan),
or any material increase in the contingent liability of the Company with respect
to any post-retirement welfare benefit plan or other employee benefit plan of
the Company

 

39



--------------------------------------------------------------------------------

or another member of the Controlled Group, or any notice that any Multiemployer
Pension Plan is in reorganization, that increased contributions may be required
to avoid a reduction in plan benefits or the imposition of an excise tax, that
any such plan is or has been funded at a rate less than that required under
Section 412 of the Code, that any such plan is or may be terminated, or that any
such plan is or may become insolvent;

 

(d) any cancellation or material change (other than increases in coverage) in
any insurance maintained by any Loan Party;

 

(e) any violation by any Loan Party of the minimum statutory net worth
requirements imposed by any Governmental Authority to which such Loan Party is
subject;

 

(f) any change in the name, state of incorporation, or form of organization of
any Loan Party at least 15 days prior to such change; or

 

(g) any other event (including (i) any violation of any Environmental Law or the
assertion of any Environmental Claim or (ii) the enactment or effectiveness of
any law, rule or regulation) which might reasonably be expected to have a
Material Adverse Effect.

 

10.1.7 Management Reports. Promptly upon receipt thereof, copies of all detailed
financial and management reports submitted to the Company by independent
auditors in connection with each annual or interim audit made by such auditors
of the books of the Company.

 

10.1.8 Budgets. As soon as practicable, and in any event not later than 30 days
after the commencement of each Fiscal Year, a budget for such Fiscal Year for
the Company and its Subsidiaries in form and detail satisfactory to the
Administrative Agent.

 

10.1.9 Notices Under Subordinated Debt Documents and Acquisition Documents.
Promptly following receipt, copies of any notices (including notices of default
or acceleration) received from any holder or trustee of, under or with respect
to any Subordinated Debt or from any other Person which is a party to any
Acquisition Document.

 

10.1.10 Organizational Documents of Subsidiaries. Within five Business Days of
Administrative Agent’s written request, then current copies of the charter,
by-laws, or other organizational documents of any Loan Party so requested by
Administrative Agent, certified by Company or such Loan Party as being true,
correct, and complete.

 

10.1.11 Other Information. Promptly from time to time, such other information
concerning the Loan Parties as any Lender or the Administrative Agent may
reasonably request.

 

10.2 Books, Records and Inspections. Keep, and cause each other Loan Party to
keep, its books and records in accordance with sound business practices
sufficient to allow the preparation of financial statements in accordance with
GAAP; permit, and cause each other Loan Party to permit, any Lender or the
Administrative Agent or any representative thereof, after

 

40



--------------------------------------------------------------------------------

reasonable notice (or at any time without notice if an Event of Default exists),
to inspect the properties and operations of the Loan Parties; and permit, and
cause each other Loan Party to permit, at any reasonable time and with
reasonable notice (or at any time without notice if an Event of Default exists),
any Lender or the Administrative Agent or any representative thereof to visit
any or all of its offices, to discuss its financial matters with its officers
and its independent auditors (and the Company hereby authorizes such independent
auditors to discuss such financial matters with any Lender or the Administrative
Agent or any representative thereof), and to examine (and, at the expense of the
Loan Parties, photocopy extracts from) any of its books or other records; and
permit, and cause each other Loan Party to permit, the Administrative Agent and
its representatives to inspect, after reasonable notice (or at any time without
notice if an Event of Default exists) the tangible assets of the Loan Parties,
to perform appraisals, and to inspect, audit, check and make copies of and
extracts from the books, records, computer data, computer programs, journals,
orders, receipts, correspondence and other data relating to the Loan Parties.
All such inspections or audits by the Administrative Agent shall be at the
Company’s expense, provided that so long as no Event of Default or Unmatured
Event of Default exists, the Company shall not be required to reimburse the
Administrative Agent for inspections or audits more frequently than once each
Fiscal Year.

 

10.3 Maintenance of Property; Insurance. (a) Keep, and cause each other Loan
Party to keep, all property useful and necessary in the business of the Loan
Parties in good working order and condition, ordinary wear and tear excepted.

 

(b) Maintain, and cause each other Loan Party to maintain, with responsible
insurance companies, such insurance coverage as may be required by any law or
governmental regulation or court decree or order applicable to it and such other
insurance, to such extent and against such hazards and liabilities, as is
customarily maintained by companies similarly situated; and, upon request of the
Administrative Agent or any Lender, furnish to the Administrative Agent or such
Lender a certificate setting forth in reasonable detail the nature and extent of
all insurance maintained by the Loan Parties. The Company shall cause each
issuer of an insurance policy to provide the Administrative Agent with an
endorsement (i) naming the Administrative Agent and each Lender as an additional
insured with respect to each policy of liability insurance, (ii) providing that
30 days’ notice will be given to the Administrative Agent prior to any
cancellation of, material reduction or change in coverage provided by or other
material modification to such policy and (iii) reasonably acceptable in all
other respects to the Administrative Agent. Upon the request of Administrative
Agent, the Company shall execute (or will cause any Loan Party to execute) and
deliver to the Administrative Agent a collateral assignment, in form and
substance satisfactory to the Administrative Agent, of each business
interruption insurance policy maintained by the Company or such Loan Party.

 

(c) UNLESS THE COMPANY PROVIDES THE ADMINISTRATIVE AGENT WITH EVIDENCE OF THE
INSURANCE COVERAGE REQUIRED BY THIS AGREEMENT, THE ADMINISTRATIVE AGENT MAY
PURCHASE INSURANCE AT THE COMPANY’S EXPENSE TO PROTECT THE ADMINISTRATIVE
AGENT’S AND THE LENDERS’ INTERESTS IN THE COLLATERAL. THIS INSURANCE MAY, BUT
NEED NOT, PROTECT ANY LOAN PARTY’S INTERESTS. THE COVERAGE THAT THE
ADMINISTRATIVE AGENT PURCHASES MAY NOT PAY ANY CLAIM THAT IS MADE AGAINST ANY
LOAN PARTY IN CONNECTION WITH THE

 

41



--------------------------------------------------------------------------------

COLLATERAL. THE COMPANY MAY LATER CANCEL ANY INSURANCE PURCHASED BY THE
ADMINISTRATIVE AGENT, BUT ONLY AFTER PROVIDING THE ADMINISTRATIVE AGENT WITH
EVIDENCE THAT THE COMPANY HAS OBTAINED INSURANCE AS REQUIRED BY THIS AGREEMENT.
IF THE ADMINISTRATIVE AGENT PURCHASES INSURANCE FOR THE COLLATERAL, THE COMPANY
WILL BE RESPONSIBLE FOR THE COSTS OF THAT INSURANCE, INCLUDING INTEREST AND ANY
OTHER CHARGES THAT MAY BE IMPOSED WITH THE PLACEMENT OF THE INSURANCE, UNTIL THE
EFFECTIVE DATE OF THE CANCELLATION OR EXPIRATION OF THE INSURANCE. THE COSTS OF
THE INSURANCE MAY BE ADDED TO THE PRINCIPAL AMOUNT OF THE LOANS OWING HEREUNDER.
THE COSTS OF THE INSURANCE MAY BE MORE THAN THE COST OF THE INSURANCE THE LOAN
PARTIES MAY BE ABLE TO OBTAIN ON THEIR OWN.

 

10.4 Compliance with Laws; Payment of Taxes and Liabilities. (a) Comply, and
cause each other Loan Party to comply, in all material respects with all
applicable laws, rules, regulations, decrees, orders, judgments, licenses and
permits, except where failure to comply could not reasonably be expected to have
a Material Adverse Effect; (b) without limiting clause (a) above, ensure, and
cause each other Loan Party to ensure, that no person who owns a controlling
interest in or otherwise controls a Loan Party is or shall be (i) listed on the
Specially Designated Nationals and Blocked Person List maintained by the Office
of Foreign Assets Control (“OFAC”), Department of the Treasury, and/or any other
similar lists maintained by OFAC pursuant to any authorizing statute, Executive
Order or regulation or (ii) a person designated under Section 1(b), (c) or (d)
of Executive Order No. 13224 (September 23, 2001), any related enabling
legislation or any other similar Executive Orders, (c) without limiting clause
(a) above, comply, and cause each other Loan Party to comply, with all
applicable Bank Secrecy Act (“BSA”) and anti-money laundering laws and
regulations and (d) pay, and cause each other Loan Party to pay, prior to
delinquency, all taxes and other governmental charges against it or any
Collateral, as well as claims of any kind which, if unpaid, could become a Lien
on any of its property; provided that the foregoing shall not require any Loan
Party to pay any such tax or charge so long as it shall contest the validity
thereof in good faith by appropriate proceedings and shall set aside on its
books adequate reserves with respect thereto in accordance with GAAP and, in the
case of a claim which could become a Lien on any Collateral, such contest
proceedings shall stay the foreclosure of such Lien or the sale of any portion
of the Collateral to satisfy such claim.

 

10.5 Maintenance of Existence, Material Licenses, etc. Maintain and preserve,
and (subject to Section 11.5) cause each other Loan Party to maintain and
preserve, (a) its existence and good standing in the jurisdiction of its
organization, and its qualification to do business and good standing in each
jurisdiction where the nature of its business makes such qualification necessary
(other than such jurisdictions in which the failure to be qualified or in good
standing could not reasonably be expected to have a Material Adverse Effect),
and (b) all Material Licenses of such Loan Party.

 

10.6 Use of Proceeds. Use the proceeds of the Loans, and the Letters of Credit,
solely for working capital purposes, for Acquisitions permitted by Section 11.5,
for Capital Expenditures and for other general business purposes; and not use or
permit any proceeds of any Loan to be used, either directly or indirectly, for
the purpose, whether immediate, incidental or ultimate, of “purchasing or
carrying” any Margin Stock.

 

42



--------------------------------------------------------------------------------

10.7 Employee Benefit Plans.

 

(a) Maintain, and cause each other member of the Controlled Group to maintain,
each Pension Plan in substantial compliance with all applicable requirements of
law and regulations.

 

(b) Make, and cause each other member of the Controlled Group to make, on a
timely basis, all required contributions to any Multiemployer Pension Plan.

 

(c) Not, and not permit any other member of the Controlled Group to (i) seek a
waiver of the minimum funding standards of ERISA, (ii) terminate or withdraw
from any Pension Plan or Multiemployer Pension Plan or (iii) take any other
action with respect to any Pension Plan that would reasonably be expected to
entitle the PBGC to terminate, impose liability in respect of, or cause a
trustee to be appointed to administer, any Pension Plan, unless the actions or
events described in clauses (a), (b) and (c) individually or in the aggregate
would not have a Material Adverse Effect.

 

10.8 Environmental Matters. If any release or threatened release or other
disposal of Hazardous Substances shall occur or shall have occurred on any real
property or any other assets of any Loan Party, the Company shall, or shall
cause the applicable Loan Party or other responsible party to, cause the prompt
containment and removal of such Hazardous Substances and the remediation of such
real property or other assets as necessary to comply with all Environmental Laws
and to preserve the value of such real property or other assets. Without
limiting the generality of the foregoing, the Company shall, and shall cause
each other Loan Party or other responsible party to, comply with any Federal or
state judicial or administrative order requiring the performance at any real
property of any Loan Party of activities in response to the release or
threatened release of a Hazardous Substance. To the extent that the
transportation of Hazardous Substances is permitted by this Agreement, the
Company shall, and shall cause its Subsidiaries to, dispose of such Hazardous
Substances, or of any other wastes, only at licensed disposal facilities
operating in compliance with Environmental Laws.

 

10.9 Compliance with Loan Documents. Comply, and cause each Loan Party to
comply, with all of the terms, conditions and covenants contained in the Loan
Documents to which such Loan Party is a party.

 

10.10 Acquisition Documents. Perform, and cause each Loan Party to perform, all
of its obligations under all Acquisition Documents, and enforce all of its
rights and remedies thereunder, in each case as it deems appropriate in its
reasonable business judgment; provided, however, that no Loan Party shall take
any action or knowingly fail to take any action which would result in a waiver
or other loss of any material right or remedy of such Loan Party thereunder.

 

10.11 Further Assurances. Take, and cause each other Loan Party to take, such
actions as are necessary or as the Administrative Agent or the Required Lenders
may reasonably request from time to time to carry out the terms and conditions
of this Agreement and the other Loan

 

43



--------------------------------------------------------------------------------

Documents (including a pledge by Company of all of its Capital Securities of any
direct Subsidiary of Company (whether now existing or hereafter created) and a
pledge by any other Loan Party of all of its Capital Securities of any direct
Subsidiary of such Loan Party (whether now existing or hereafter created) which
is a Material Subsidiary or which Administrative Agent may request) and a
guaranty of the Obligations by any Material Subsidiary which is not licensed to
operate as a health maintenance organization, or otherwise regulated by a state
health, insurance or human services agency, in each case as the Administrative
Agent may determine, including (a) the execution and delivery of pledge
agreements, financing statements, guaranties and other documents on terms
satisfactory to Administrative Agent, and the filing or recording of any of the
foregoing in a manner satisfactory to Administrative Agent and (b) the delivery
of certificated securities and other Collateral with respect to which perfection
is obtained by possession.

 

SECTION 11 NEGATIVE COVENANTS

 

Until the expiration or termination of the Commitments and thereafter until all
Obligations hereunder and under the other Loan Documents are paid in full and
all Letters of Credit have been terminated, the Company agrees that, unless at
any time the Required Lenders shall otherwise expressly consent in writing, it
will:

 

11.1 Debt. Not, and not permit any other Loan Party to, create, incur, assume or
suffer to exist any Debt, except:

 

(a) Obligations under this Agreement and the other Loan Documents;

 

(b) Debt of Loan Parties (including the Company) secured by Liens on real or
personal property permitted by Section 11.2(d), and extensions, renewals and
refinancings thereof; provided that the aggregate amount of all such Debt at any
time outstanding shall not exceed $10,000,000;

 

(c) Debt of Loan Parties other than the Company (and which is non-recourse to
the Company) secured by Liens on real property permitted by Section 11.2(d), and
extensions, renewals and refinancings thereof; provided that the aggregate
amount of all such Debt at any time outstanding shall not exceed $15,000,000;

 

(d) Subordinated Debt which is unsecured;

 

(e) Hedging Obligations approved by Administrative Agent and incurred in favor
of a Lender or an Affiliate thereof for bona fide hedging purposes and not for
speculation;

 

(f) Debt described on Schedule 11.1 and any extension, renewal or refinancing
thereof so long as the principal amount thereof is not increased (it being
agreed that any increase will be permitted without the consent of the
Administrative Agent and the Required Lenders only to the extent that such
additional Debt is otherwise permitted pursuant to clauses (b), (c), or (d) of
this Section 11.1);

 

44



--------------------------------------------------------------------------------

(g) Debt under Capital Leases for capital assets whose aggregate cost if
purchased would not exceed $15,000,000;

 

(h) Indirect Obligations which do not exceed $2,000,000 in the aggregate at any
time;

 

(i) Indirect Obligations arising with respect to customary indemnification
obligations in favor of sellers in connection with Acquisitions permitted under
Section 11.5 and purchasers in connection with dispositions permitted under
Section 11.5;

 

(j) Indirect Obligations arising with respect to performance guaranties (which
may include payment obligations) provided by a Loan Party on behalf of another
Loan Party in the ordinary course of business; and

 

(k) Debt of any Loan Party to the Company which results from an Investment made
by the Company in such Loan Party pursuant to, and permitted by, Section
11.11(b).

 

11.2 Liens. Not, and not permit any other Loan Party to, create or permit to
exist any Lien on any of its real or personal properties, assets or rights of
whatsoever nature (whether now owned or hereafter acquired), except:

 

(a) Liens for taxes or other governmental charges not at the time delinquent or
thereafter payable without penalty or being contested in good faith by
appropriate proceedings and, in each case, for which it maintains adequate
reserves;

 

(b) Liens arising in the ordinary course of business (such as (i) Liens of
landlords, carriers, warehousemen, mechanics and materialmen and other similar
Liens imposed by law and (ii) Liens in the form of deposits or pledges incurred
in connection with worker’s compensation, unemployment compensation and other
types of social security (excluding Liens arising under ERISA) or in connection
with surety bonds, bids, performance bonds and similar obligations) for sums not
overdue or being contested in good faith by appropriate proceedings and not
involving any advances or borrowed money or the deferred purchase price of
property or services and, in each case, for which it maintains adequate
reserves;

 

(c) Liens described on Schedule 11.2 as of the Closing Date;

 

(d) (i) subject to the limitation set forth in Sections 11.1(b) and (c), Liens
that constitute purchase money security interests on any property (including
mortgage liens on real property) securing debt incurred for the purpose of
financing all or any part of the cost of acquiring such property, provided that
any such Lien attaches to such property within 20 days of the acquisition
thereof and attaches solely to the property so acquired; and (ii) subject to the
limitation set forth in Section 11.1(g), Liens arising in connection with
Capital Leases (and attaching only to the property being leased);

 

(e) attachments, appeal bonds, judgments and other similar Liens, for sums not
exceeding $5,000,000 arising in connection with court proceedings, provided the
execution or other enforcement of such Liens is effectively stayed and the
claims secured thereby are being actively contested in good faith and by
appropriate proceedings;

 

45



--------------------------------------------------------------------------------

(f) easements, rights of way, restrictions, minor defects or irregularities in
title and other similar Liens not interfering in any material respect with the
ordinary conduct of the business of any Loan Party;

 

(g) Liens arising under the Loan Documents; and

 

(h) the replacement, extension or renewal of any Lien permitted by clause (c)
above upon or in the same property subject thereto arising out of the extension,
renewal or replacement of the Debt secured thereby (without increase in the
amount thereof).

 

11.3 Operating Leases. Not permit the aggregate amount of all rental payments
under Operating Leases made (or scheduled to be made) by the Loan Parties (on a
consolidated basis) in any Fiscal Year to exceed the greater of (a) an amount
equal to 5% of Net Worth or (b) $15,000,000.

 

11.4 Restricted Payments. Not, and not permit any other Loan Party to, (a) make
any distribution to any holders of its Capital Securities (except for dividends
or distributions from a Subsidiary to the Company), (b) purchase or redeem any
of its Capital Securities, (c) pay any management fees or similar fees to any of
its equityholders or any Affiliate thereof, (d) make any redemption, prepayment,
defeasance, repurchase or any other payment in respect of any Subordinated Debt,
(e) make any loans or advances to a shareholder, (f) make any contribution to,
donation to, loan to, investment in, or any other transfer of funds or property
to any Charitable Foundation, or (g) set aside funds for any of the foregoing.
Notwithstanding the foregoing, so long as no Unmatured Event of Default or Event
of Default has occurred and is continuing (i) any Subsidiary may pay dividends
or make other distributions to a domestic Wholly-Owned Subsidiary, (ii) the
Company may make a distribution to holders of its Capital Securities in the form
of stock of the Company, and (iii) in lieu of fractional shares in association
with a stock dividend, the Company may pay cash dividends in an aggregate amount
not exceeding $1,000,000 in any Fiscal Year. In addition, notwithstanding the
foregoing, the Company or any other Loan Party may make contributions to a
Charitable Foundation so long as (1) no Unmatured Event of Default or Event of
Default has occurred and is continuing or could reasonably be expected to occur
as a result thereof, (2) such contribution could not reasonably be expected to
have a Material Adverse Effect, (3) such contributions are treated for
accounting purposes by the Company as an expense and deducted in the calculation
of Consolidated Net Income (and EBITDA), and (4) such Charitable Foundation is
exempt from taxation pursuant to Section 501(c)(3) of the Code.

 

11.5 Mergers, Consolidations, Sales. Not, and not permit any other Loan Party
to, (a) be a party to any merger or consolidation, or purchase or otherwise
acquire all or substantially all of the assets or any Capital Securities of any
class of, or any partnership or joint venture interest in, any other Person, (b)
sell, transfer, convey or lease all or any substantial part of its assets or
Capital Securities (including the sale of Capital Securities of any Subsidiary)
except for sales of inventory and obsolete equipment in the ordinary course of
business and, so long as no Unmatured Event of Default or Event of Default has
occurred and is continuing, except for the

 

46



--------------------------------------------------------------------------------

GPA Divestiture, or (c) sell or assign with or without recourse any receivables,
except for (i) any such merger, consolidation, sale, transfer, conveyance, lease
or assignment of or by any Wholly-Owned Subsidiary into the Company or into any
other domestic Wholly-Owned Subsidiary; (ii) any such purchase or other
acquisition by the Company or any domestic Wholly-Owned Subsidiary of the assets
or Capital Securities of any Wholly-Owned Subsidiary; and (iii) any Acquisition
by the Company or any domestic Wholly-Owned Subsidiary where:

 

(A) the Acquisition is made in accordance with the Company’s strategic business
plan, as it may be amended from time to time by the Company, and is an
Acquisition of a Person in a line of business which is similar or complementary
to the lines of business of the Loan Parties as of the Closing Date;

 

(B) immediately before and after giving effect to such Acquisition, no Event of
Default or Unmatured Event of Default shall exist or is reasonably likely to
occur as a result of such Acquisition;

 

(C) immediately after giving effect to such Acquisition, the Company is in pro
forma compliance with all the financial ratios and restrictions set forth in
Section 11.14;

 

(D) in the case of the Acquisition of any Person, the board of directors or
similar governing body of such Person has approved such Acquisition, and in the
case of an Acquisition which is structured as a merger involving the Company,
the Company is the surviving Person;

 

(E) reasonably prior to such Acquisition, the Administrative Agent shall have
received complete executed or conformed copies of each material document,
instrument and agreement to be executed in connection with such Acquisition
together with all lien search reports and lien release letters and other
documents as the Administrative Agent may require to evidence the termination of
Liens on the assets or business to be acquired;

 

(F) not less than ten Business Days prior to such Acquisition, the
Administrative Agent shall have received an acquisition summary with respect to
the Person and/or business or division to be acquired, such summary to include a
reasonably detailed description thereof (including financial information) and
operating results (including financial statements for the most recent 12 month
period for which they are available and as otherwise available), the terms and
conditions, including economic terms, of the proposed Acquisition, and the
Company’s calculation of pro forma EBITDA relating thereto; and

 

(G) the Loan Party which is a party to such Acquisition shall have pledged to
Administrative Agent the Capital Securities, if any, acquired by such Loan Party
in such Acquisition on terms satisfactory to Administrative Agent.

 

The conditions contained in clauses (C), (E), and (F) above will not apply to an
Acquisition if the Company has provided prior written notice of such Acquisition
to the Administrative Agent summarizing the essential terms thereof and the
total consideration paid (including the fair market value of any property
conveyed and including deferred consideration) by a Loan Party in such
Acquisition (1) does not exceed $5,000,000 and (2) will not cause the total
consideration paid (including the fair market value of any property conveyed and
including deferred consideration) in all Acquisitions in such Fiscal Year to
exceed $15,000,000 in the aggregate.

 

47



--------------------------------------------------------------------------------

The condition contained in clause (G) above will not apply to Capital Securities
of a Person which is not a direct Subsidiary of Company unless such Person is a
Material Subsidiary or unless Administrative Agent expressly requests such a
pledge in writing.

 

11.6 Modification of Organizational Documents. Not permit the charter, by-laws
or other organizational documents of any Loan Party to be amended or modified in
any way unless (a) in the case of Company or any direct Subsidiary of Company,
copies of such amendment or modification are promptly provided to Administrative
Agent, (b) in all cases such amendment or modification does not adversely affect
the interests of the Lenders hereunder, under any Collateral Document, or at
law, and (c) in all cases such amendment or modification is not reasonably
likely to have a Material Adverse Effect. Not change, or allow any Loan Party to
change, its state of formation or its organizational form unless the Company
provides the Administrative Agent with at least 15 days prior written notice of
such change and prior to the effectiveness of such change takes, and causes each
other Loan Party to take, such actions as are necessary or as the Administrative
Agent or the Required Lenders may reasonably request from time to time to carry
out the terms and conditions of this Agreement and the other Loan Documents
after giving effect to such change.

 

11.7 Transactions with Affiliates. Not, and not permit any other Loan Party to,
enter into, or cause, suffer or permit to exist any transaction, arrangement or
contract with any of its Affiliates; provided, however, that if no Event of
Default or Unmatured Event of Default has occurred and is continuing, Company
and the other Loan Parties may engage in such transactions in the ordinary
course of business and pursuant to the reasonable requirements of its business
on terms which are not materially less favorable than are obtainable from any
Person which is not one of its Affiliates.

 

11.8 Unconditional Purchase Obligations. Not, and not permit any other Loan
Party to, enter into or be a party to any contract for the purchase of
materials, supplies or other property or services if such contract requires that
payment be made by it regardless of whether delivery is ever made of such
materials, supplies or other property or services.

 

11.9 Inconsistent Agreements. Not, and not permit any other Loan Party to, enter
into any agreement containing any provision which would (a) be violated or
breached by any borrowing by the Company hereunder or by the performance by any
Loan Party of any of its Obligations hereunder or under any other Loan Document,
(b) prohibit any Loan Party from granting to the Administrative Agent and the
Lenders, a Lien on any of its assets or (c) create or permit to exist or become
effective any encumbrance or restriction on the ability of any Subsidiary to (i)
pay dividends or make other distributions to the Company or any other
Subsidiary, or pay any Debt owed to the Company or any other Subsidiary, (ii)
make loans or advances to any Loan Party or (iii) transfer any of its assets or
properties to any Loan Party, other than (A) customary restrictions and
conditions contained in agreements relating to the sale of all or a substantial
part of the assets of any Subsidiary pending such sale, provided that such
restrictions and conditions apply only to the Subsidiary to be sold and such
sale is permitted hereunder, (B) restrictions or conditions imposed by any
agreement relating to purchase money Debt, Capital Leases and other secured Debt
permitted by this Agreement if such restrictions or conditions apply only to the
property or assets securing such Debt and (C) customary provisions in leases and
other contracts restricting the assignment thereof.

 

48



--------------------------------------------------------------------------------

11.10 Business Activities. Not, and not permit any other Loan Party to, engage
in any line of business other than (a) the businesses engaged in on the date
hereof, (b) the managed health care business, (c) lines of business which are
similar or complementary thereto, and (d) lines of business set forth in the
Company’s strategic business plan, as it may be amended from time to time by the
Company.

 

11.11 Investments. Not, and not permit any other Loan Party to, make or permit
to exist any Investment in any other Person, except the following:

 

(a) Investments by any Loan Party other than the Company in any other Loan
Party;

 

(b) Investments by the Company in any other Loan Party so long as (i) such
Investment in a Loan Party is being made to cause, and does not exceed the
amount required for, such Loan Party to have total capital in an amount equal to
its Required Capital, and (ii) the Company notifies the Administrative Agent in
writing of such Investment prior to making such Investment;

 

(c) Investments which comply with Company’s investment policy attached hereto as
Schedule 11.11; and

 

(d) Investments to consummate Acquisitions permitted by Section 11.5; and
initial Investments in new Subsidiaries the organization or creation of which is
permitted by Section 11.18.

 

11.12 Restriction of Amendments to Certain Documents. Not amend or otherwise
modify, or waive any rights under, any Subordinated Debt Documents.

 

11.13 Fiscal Year. Not change its Fiscal Year.

 

11.14 Financial Covenants.

 

11.14.1 Fixed Charge Coverage Ratio. Not permit the Fixed Charge Coverage Ratio
for any Computation Period to be less than 1.50 to 1.00.

 

11.14.2 Total Debt to EBITDA Ratio. Not permit the Total Debt to EBITDA Ratio
for any Computation Period to exceed 2.00 to 1.00.

 

11.14.3 Minimum Net Worth. Not permit the Net Worth of the Company and its
Subsidiaries to be less than $195,000,000 at the Closing Date, or as of the end
of each Fiscal Quarter to be less than an amount equal to the sum of
$195,000,000 plus the sum of (a) an amount equal to 50% of Consolidated Net
Income (without deduction for losses) on a cumulative basis from and after July
1, 2004, (b) an amount equal to 50% of the net proceeds (defined as gross
proceeds less reasonable brokers’ and underwriters’ fees and commissions and
other reasonable expenses of the issuance) of the issuance by Company or any
other Loan Party of any Capital Securities on a cumulative basis from the
Closing Date through the date of measurement, and (c) an amount equal to 50% of
any increase in the Net Worth of the Company and its Subsidiaries associated
with an Acquisition permitted by Section 11.5 on a cumulative basis from the
Closing Date through the date of measurement.

 

49



--------------------------------------------------------------------------------

11.15 Prepayment of Debt. Not, and not permit any other Loan Party to,
voluntarily prepay any Debt other than (i) the Obligations in accordance with
the terms of the Loan Documents, (ii) trade payables in the ordinary course of
business, and (iii) so long as no Unmatured Event of Default has occurred and is
continuing, Debt owing by a Loan Party to any other Loan Party.

 

11.16 Cancellation of Debt. Not, and not permit any other Loan Party to, cancel
any claim or debt owing to it, except for reasonable consideration or in the
ordinary course of business.

 

11.17 Capital Structure; Equity Securities. Not, and not permit any other Loan
Party to, make any change in its capital structure which has or could have a
Material Adverse Effect; or create any new class of stock or issue any stock, or
issue any other equity securities or non-equity securities that are convertible
into equity securities except common stock and other securities that are
subordinated in right of payment to all the Obligations in a manner satisfactory
to Administrative Agent.

 

11.18 New Subsidiaries. Not, and not permit any other Loan Party to, acquire,
organize or create any Subsidiary; provided, however that Company may (and may
permit any other Loan Party to) (a) acquire a Subsidiary as part of an
Acquisition permitted under Section 11.5, or (b) organize or create any
Subsidiary, so long as, in the case of clauses (a) or (b), Company notifies
Administrative Agent in writing at least 15 days prior to the acquisition,
organization, or creation of such Subsidiary and contemporaneously with such
acquisition, organization, or creation, (i) if such Subsidiary is a direct
Subsidiary of Company, or if such Subsidiary is a Material Subsidiary, or if
Administrative Agent so requests in writing, the applicable Loan Party executes
and delivers to Administrative Agent a pledge of 100% of such the Capital
Securities of such Subsidiary owned by such Loan Party on terms satisfactory to
Administrative Agent, (ii) such Subsidiary becomes (and if Administrative Agent
so requests in writing, confirms in writing that it is) a Loan Party under this
Agreement, (iii) if such Subsidiary is a Material Subsidiary which is not
licensed to operate as a health maintenance organization, or otherwise regulated
by a state health, insurance or human services agency, such Subsidiary executes
and delivers to Administrative Agent a guaranty of the Obligations on terms
satisfactory to Administrative Agent, and (iv) all of the representations and
warranties contained in this Agreement are true and correct with respect to such
Subsidiary as of the date of acquisition, organization, or creation.

 

11.19 Charitable Foundations. Use commercially reasonable efforts to promptly
qualify each Charitable Foundation as exempt from taxation pursuant to Section
501(c)(3) of the Code, and once such qualification is obtained, not cause or
permit any Charitable Foundation to lose its status as a nonprofit corporation
which is exempt from taxation pursuant to Section 501(c)(3) of the Code, and not
cause or permit any Charitable Foundation to violate any provision of its
organizational documents.

 

50



--------------------------------------------------------------------------------

11.20 Transactions Having a Material Adverse Effect. Not, and not permit any
other Loan Party to, enter into any transaction which has or is reasonably
likely to have a Material Adverse Effect.

 

SECTION 12 EFFECTIVENESS; CONDITIONS OF LENDING, ETC.

 

The obligation of each Lender to make its Loans and of the Issuing Lender to
issue Letters of Credit is subject to the following conditions precedent:

 

12.1 Initial Credit Extension. The obligation of the Lenders to make the initial
Loans and the obligation of the Issuing Lender to issue its initial Letter of
Credit (whichever first occurs) is, in addition to the conditions precedent
specified in Section 12.2, subject to the condition precedent that the
Administrative Agent shall have received all of the following, each duly
executed and dated the Closing Date (or such earlier date as shall be
satisfactory to the Administrative Agent), in form and substance satisfactory to
the Administrative Agent (and the date on which all such conditions precedent
have been satisfied or waived in writing by the Administrative Agent and the
Lenders is called the “Closing Date”):

 

12.1.1 Notes. A Note for each Lender.

 

12.1.2 Authorization Documents. For each Loan Party, such Person’s (a) charter
(or similar formation document), certified by the appropriate governmental
authority; (b) good standing certificates in its state of incorporation (or
formation) and in each other state requested by the Administrative Agent; (c)
bylaws (or similar governing document); (d) resolutions of its board of
directors (or similar governing body) approving and authorizing such Person’s
execution, delivery and performance of the Loan Documents to which it is party
and the transactions contemplated thereby; and (e) signature and incumbency
certificates of its officers executing any of the Loan Documents and authorized
to submit a Notice of Borrowing (it being understood that the Administrative
Agent and each Lender may conclusively rely on each such certificate until
formally advised by a like certificate of any changes therein), all certified by
its secretary or an assistant secretary (or similar officer) as being in full
force and effect without modification.

 

12.1.3 Consents, etc. Certified copies of all documents evidencing any necessary
corporate or partnership action, consents and governmental approvals (if any)
required for the execution, delivery and performance by the Loan Parties of the
Loan Documents and the documents referred to in this Section 12.

 

12.1.4 Letter of Direction. A letter of direction containing funds flow
information with respect to the proceeds of the Loans on the Closing Date.

 

12.1.5 Pledge Agreement. A counterpart of the Pledge Agreement executed by the
Company, together with all instruments, transfer powers and other items required
to be delivered in connection therewith (including original stock or membership
interest certificates representing all of the Capital Securities pledged
thereby).

 

51



--------------------------------------------------------------------------------

12.1.6 Guaranty. A counterpart of the Guaranty executed by each Material
Subsidiary which is not licensed to operate as a health maintenance
organization, or otherwise regulated by a state health, insurance or human
services agency.

 

12.1.7 Subordination Agreements. Subordination Agreements with respect to all
Subordinated Debt.

 

12.1.8 Opinions of Counsel. Opinion of counsel for Company.

 

12.1.9 Insurance. Evidence of the existence of insurance required to be
maintained pursuant to Section 10.3(b), together with evidence that the
Administrative Agent has been named as an additional insured on all related
insurance policies.

 

12.1.10 Payment of Fees. Evidence of payment by the Company of all accrued and
unpaid fees, costs and expenses to the extent then due and payable on the
Closing Date, together with all Attorney Costs of the Administrative Agent to
the extent invoiced prior to the Closing Date, plus such additional amounts of
Attorney Costs as shall constitute the Administrative Agent’s reasonable
estimate of Attorney Costs incurred or to be incurred by the Administrative
Agent through the closing proceedings (provided that such estimate shall not
thereafter preclude final settling of accounts between the Company and the
Administrative Agent).

 

12.1.11 Search Results; Lien Terminations. Certified copies of Uniform
Commercial Code search reports dated a date reasonably near to the Closing Date,
listing all effective financing statements which name Company as debtor,
together with (a) copies of such financing statements, (b) a letter terminating
the Loan Agreement between Company and LaSalle dated as of May 1, 2002, as
amended, and the release (or assignment to Administrative Agent) of all Liens
granted in connection therewith, with Uniform Commercial Code or other
appropriate termination statements or assignments and documents effective to
evidence the foregoing (other than Liens permitted by Section 11.2) and (c) such
other Uniform Commercial Code termination statements as the Administrative Agent
may reasonably request.

 

12.1.12 Filings, Registrations and Recordings. Each document (including Uniform
Commercial Code financing statements) required by the Collateral Documents or
under law or reasonably requested by the Administrative Agent to be filed,
registered or recorded in order to create in favor of the Administrative Agent,
for the benefit of the Lenders, a perfected Lien on the Collateral described
therein, prior to any other Liens (subject only to Liens permitted pursuant to
Section 11.2), in proper form for filing, registration or recording.

 

12.1.13 Closing Certificate, Consents and Permits. A certificate executed by an
officer of the Company on behalf of the Company certifying the matters set forth
in Section 12.2.1 as of the Closing Date.

 

12.1.14 Financial Statements. Audited consolidated financial statements for the
Company and its Subsidiaries for the Fiscal Years ending December 31, 2001,
December 31, 2002, and December 31, 2003, and unaudited interim consolidated
financial statements for the Company and its Subsidiaries for the Fiscal
Quarters ending March 31, 2004 and June 30, 2004. Such financial statements
shall include a balance sheet, income statement, and statement of cash flows.

 

52



--------------------------------------------------------------------------------

12.1.15 Projections. Projected balance sheet, income statement, and statement of
cash flows for Company and its Subsidiaries on a consolidated basis for Fiscal
Years 2004, 2005, 2006, 2007, and 2008.

 

12.1.16 Other. Such other documents as the Administrative Agent or any Lender
may reasonably request.

 

12.2 Conditions. The obligation (a) of each Lender to make each Loan and (b) of
the Issuing Lender to issue each Letter of Credit is subject to the following
further conditions precedent that:

 

12.2.1 Compliance with Warranties, No Default, etc.. Both before and after
giving effect to any borrowing and the issuance of any Letter of Credit, the
following statements shall be true and correct:

 

(a) the representations and warranties of each Loan Party set forth in this
Agreement and the other Loan Documents shall be true and correct in all respects
with the same effect as if then made (except to the extent stated to relate to a
specific earlier date, in which case such representations and warranties shall
be true and correct as of such earlier date); and

 

(b) no Event of Default or Unmatured Event of Default shall have then occurred
and be continuing.

 

12.2.2 Confirmatory Certificate. If requested by the Administrative Agent or any
Lender, the Administrative Agent shall have received (in sufficient counterparts
to provide one to each Lender) a certificate dated the date of such requested
Loan or Letter of Credit and signed by a duly authorized representative of the
Company as to the matters set out in Section 12.2.1 (it being understood that
each request by the Company for the making of a Loan or the issuance of a Letter
of Credit shall be deemed to constitute a representation and warranty by the
Company that the conditions precedent set forth in Section 12.2.1 will be
satisfied at the time of the making of such Loan or the issuance of such Letter
of Credit), together with such other documents as the Administrative Agent or
any Lender may reasonably request in support thereof.

 

SECTION 13 EVENTS OF DEFAULT AND THEIR EFFECT.

 

13.1 Events of Default. Each of the following shall constitute an Event of
Default under this Agreement:

 

13.1.1 Non-Payment of the Loans, etc. Default in the payment when due of the
principal of any Loan; or default, and continuance thereof for five days, in the
payment when due of any interest, fee, reimbursement obligation with respect to
any Letter of Credit or other amount payable by the Company hereunder or under
any other Loan Document.

 

53



--------------------------------------------------------------------------------

13.1.2 Non-Payment of Other Debt. Any default shall occur under the terms
applicable to any Debt of any Loan Party individually or in an aggregate amount
(for all such Debt so affected and including undrawn committed or available
amounts and amounts owing to all creditors under any combined or syndicated
credit arrangement) exceeding $5,000,000 and such default shall (a) consist of
the failure to pay such Debt when due, whether by acceleration or otherwise, or
(b) accelerate the maturity of such Debt or permit the holder or holders
thereof, or any trustee or agent for such holder or holders, to cause such Debt
to become due and payable (or require any Loan Party to purchase or redeem such
Debt or post cash Collateral in respect thereof) prior to its expressed
maturity.

 

13.1.3 Other Material Obligations. Default in the payment when due, or in the
performance or observance of, any material obligation of, or condition agreed to
by, any Loan Party with respect to any material purchase or lease of goods or
services where such default, singly or in the aggregate with all other such
defaults, involves obligations requiring payments by any Loan Party in excess of
$1,000,000 or which might reasonably be expected to have a Material Adverse
Effect.

 

13.1.4 Bankruptcy, Insolvency, etc. Any Loan Party becomes insolvent or
generally fails to pay, or admits in writing its inability or refusal to pay,
debts as they become due; or any Loan Party applies for, consents to, or
acquiesces in the appointment of a trustee, receiver or other custodian for such
Loan Party or any property thereof, or makes a general assignment for the
benefit of creditors; or, in the absence of such application, consent or
acquiescence, a trustee, receiver or other custodian is appointed for any Loan
Party or for a substantial part of the property of any thereof and is not
discharged within 90 days; or any bankruptcy, reorganization, debt arrangement,
or other case or proceeding under any bankruptcy or insolvency law, or any
dissolution or liquidation proceeding, is commenced in respect of any Loan
Party, and if such case or proceeding is not commenced by such Loan Party, it is
consented to or acquiesced in by such Loan Party, or remains for 90 days
undismissed; or any Loan Party takes any action to authorize, or in furtherance
of, any of the foregoing.

 

13.1.5 Non-Compliance with Loan Documents. Failure by any Loan Party to comply
with or to perform any term, condition, agreement, or covenant applicable to it
herein or in the Loan Documents. Notwithstanding the foregoing sentence, a
failure to comply with Sections 10.3, 10.4, 10.5, 10.7, 10.8, 10.9, or 10.11 of
this Agreement shall not constitute an Event of Default if such failure is
remedied within 30 days after the initial occurrence of such failure.

 

13.1.6 Representations; Warranties. Any representation or warranty made by any
Loan Party herein or any other Loan Document is breached or is false or
misleading in any material respect when made or deemed made, or any schedule,
certificate, financial statement, report, notice or other writing furnished by
any Loan Party to the Administrative Agent or any Lender in connection herewith
is false or misleading in any material respect on the date as of which the facts
therein set forth are stated or certified.

 

13.1.7 Pension Plans. (a) Any Person institutes steps to terminate a Pension
Plan if as a result of such termination the Company or any member of the
Controlled Group could be required to make a contribution to such Pension Plan,
or could incur a liability or obligation to

 

54



--------------------------------------------------------------------------------

such Pension Plan, in excess of $1,000,000 individually or in the aggregate; (b)
a contribution failure occurs with respect to any Pension Plan sufficient to
give rise to a Lien under Section 302(f) of ERISA; (c) the Unfunded Liability
exceeds 20% of the Total Plan Liability, or (d) there shall occur any withdrawal
or partial withdrawal from a Multiemployer Pension Plan and the withdrawal
liability (without unaccrued interest) to Multiemployer Pension Plans as a
result of such withdrawal (including any outstanding withdrawal liability that
the Company or any member of the Controlled Group have incurred on the date of
such withdrawal) exceeds $100,000 individually or in the aggregate.

 

13.1.8 Judgments. Any one or more judgments or orders is entered against a Loan
Party or any attachment or other levy is made against the property of any Loan
Party, including but not limited to any Collateral, with respect to a claim or
claims involving in the aggregate liabilities (not paid or fully covered by
insurance, less the amount of deductibles satisfactory to Administrative Agent
and the Lenders on the Closing Date) greater than $5,000,000, and, in the case
of a judgment or order, such judgment or order becomes final and non-appealable
or if timely appealed is not fully bonded and collection thereof stayed pending
the appeal; or any Loan Party enters into an agreement to settle any claim or
controversy and the total amount (at current value based on a capitalization
rate of 10%) of the monetary obligations of such Loan Party under such agreement
is in excess of $5,000,000.

 

13.1.9 Invalidity of Collateral Documents, etc. Any Collateral Document shall
cease to be in full force and effect; or any Loan Party (or any Person by,
through or on behalf of any Loan Party) shall contest in any manner the
validity, binding nature or enforceability of any Collateral Document, or any
Lien of Administrative Agent with respect to any Collateral of Company or any
Loan Party is not or ceases to be (other than as a result of a voluntary release
by Administrative Agent) valid, perfected, and prior to all other Liens (other
than relevant Liens expressly permitted hereunder).

 

13.1.10 Invalidity of Subordination Provisions, etc. Any subordination provision
in any document or instrument governing Subordinated Debt, or any subordination
provision in any guaranty by any Subsidiary of any Subordinated Debt, shall
cease to be in full force and effect, or any Loan Party or any other Person
(including the holder of any applicable Subordinated Debt) shall contest in any
manner the validity, binding nature or enforceability of any such provision.

 

13.1.11 Change of Control. A Change of Control shall occur.

 

13.1.12 Seizure of Assets. Any material part of the Collateral or a substantial
part of the other property of Company is nationalized, expropriated, seized or
otherwise appropriated, or custody or control of such property or of Company is
assumed by any Governmental Authority, unless the same is being contested in
good faith by appropriate proceedings diligently pursued and a stay of
enforcement is in effect.

 

13.1.13 Material Adverse Effect. There occurs any event which has or is
reasonably likely to have a Material Adverse Effect.

 

55



--------------------------------------------------------------------------------

13.2 Effect of Event of Default. If any Event of Default described in Section
13.1.4 shall occur in respect of the Company, the Commitments shall immediately
terminate and the Loans and all other Obligations hereunder shall become
immediately due and payable and the Company shall become immediately obligated
to Cash Collateralize all Letters of Credit, all without presentment, demand,
protest or notice of any kind; and, if any other Event of Default shall occur
and be continuing, the Administrative Agent may (and, upon the written request
of the Required Lenders shall) declare the Commitments to be terminated in whole
or in part and/or declare all or any part of the Loans and all other Obligations
hereunder to be due and payable and/or demand that the Company immediately Cash
Collateralize all or any Letters of Credit, whereupon the Commitments shall
immediately terminate (or be reduced, as applicable) and/or the Loans and other
Obligations hereunder shall become immediately due and payable (in whole or in
part, as applicable) and/or the Company shall immediately become obligated to
Cash Collateralize the Letters of Credit (all or any, as applicable), all
without presentment, demand, protest or notice of any kind. The Administrative
Agent shall promptly advise the Company of any such declaration, but failure to
do so shall not impair the effect of such declaration. Any cash Collateral
delivered hereunder shall be held by the Administrative Agent (without liability
for interest thereon) and applied to the Obligations arising in connection with
any drawing under a Letter of Credit. After the expiration or termination of all
Letters of Credit, such cash Collateral shall be applied by the Administrative
Agent to any remaining Obligations hereunder and any excess shall be delivered
to the Company or as a court of competent jurisdiction may elect.

 

SECTION 14 THE AGENT.

 

14.1 Appointment and Authorization. Each Lender hereby irrevocably (subject to
Section 14.10) appoints, designates and authorizes the Administrative Agent to
take such action on its behalf under the provisions of this Agreement and each
other Loan Document and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere in this
Agreement or in any other Loan Document, the Administrative Agent shall not have
any duty or responsibility except those expressly set forth herein, nor shall
the Administrative Agent have or be deemed to have any fiduciary relationship
with any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in other Loan Documents with reference to
the Administrative Agent or any other “agent” hereunder is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.

 

14.2 Issuing Lender. The Issuing Lender shall act on behalf of the Lenders
(according to their Pro Rata Shares) with respect to any Letters of Credit
issued by it and the documents associated therewith. The Issuing Lender shall
have all of the benefits and immunities (a) provided to the Administrative Agent
in this Section 14 with respect to any acts taken or omissions suffered by the
Issuing Lender in connection with Letters of Credit issued by it or

 

56



--------------------------------------------------------------------------------

proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term
“Administrative Agent”, as used in this Section 14, included the Issuing Lender
with respect to such acts or omissions and (b) as additionally provided in this
Agreement with respect to the Issuing Lender.

 

14.3 Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct.

 

14.4 Exculpation of Administrative Agent. None of the Administrative Agent nor
any of its directors, officers, employees or agents shall (a) be liable for any
action taken or omitted to be taken by any of them under or in connection with
this Agreement or any other Loan Document or the transactions contemplated
hereby (except to the extent resulting from its own gross negligence or willful
misconduct in connection with its duties expressly set forth herein as
determined by a final, nonappealable judgment by a court of competent
jurisdiction), or (b) be responsible in any manner to any Lender or participant
for any recital, statement, representation or warranty made by any Loan Party or
Affiliate of the Company, or any officer thereof, contained in this Agreement or
in any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by the Administrative Agent
under or in connection with, this Agreement or any other Loan Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document (or the creation, perfection or priority of
any Lien or security interest therein), or for any failure of the Company or any
other party to any Loan Document to perform its Obligations hereunder or
thereunder. The Administrative Agent shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of the Company or any
of the Company’s Subsidiaries or Affiliates.

 

14.5 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
communication, signature, resolution, representation, notice, consent,
certificate, electronic mail message, affidavit, letter, telegram, facsimile,
telex or telephone message, statement or other document or conversation believed
by it to be genuine and correct and to have been signed, sent or made by the
proper Person or Persons, and upon advice and statements of legal counsel
(including counsel to the Company), independent accountants and other experts
selected by the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders as it deems appropriate and, if it so requests,
confirmation from the Lenders of their obligation to indemnify the
Administrative Agent against any and all liability and expense which may be
incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Required Lenders and such request
and any action taken or failure to act pursuant thereto shall be binding upon
each Lender. For purposes of determining compliance

 

57



--------------------------------------------------------------------------------

with the conditions specified in Section 12, each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received written notice from such Lender prior
to the proposed Closing Date specifying its objection thereto.

 

14.6 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Event of Default or Unmatured Event
of Default except with respect to defaults in the payment of principal, interest
and fees required to be paid to the Administrative Agent for the account of the
Lenders, unless the Administrative Agent shall have received written notice from
a Lender or the Company referring to this Agreement, describing such Event of
Default or Unmatured Event of Default and stating that such notice is a “notice
of default”. The Administrative Agent will notify the Lenders of its receipt of
any such notice. The Administrative Agent shall take such action with respect to
such Event of Default or Unmatured Event of Default as may be requested by the
Required Lenders in accordance with Section 13; provided that unless and until
the Administrative Agent has received any such request, the Administrative Agent
may (but shall not be obligated to) take such action, or refrain from taking
such action, with respect to such Event of Default or Unmatured Event of Default
as it shall deem advisable or in the best interest of the Lenders.

 

14.7 Credit Decision. Each Lender acknowledges that the Administrative Agent has
not made any representation or warranty to it, and that no act by the
Administrative Agent hereafter taken, including any consent and acceptance of
any assignment or review of the affairs of the Loan Parties, shall be deemed to
constitute any representation or warranty by the Administrative Agent to any
Lender as to any matter, including whether the Administrative Agent has
disclosed material information in its possession. Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties, and made its own decision to enter into
this Agreement and to extend credit to the Company hereunder. Each Lender also
represents that it will, independently and without reliance upon the
Administrative Agent and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Company. Except for notices,
reports and other documents expressly herein required to be furnished to the
Lenders by the Administrative Agent, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
or other condition or creditworthiness of the Company which may come into the
possession of the Administrative Agent.

 

14.8 Indemnification. Whether or not the transactions contemplated hereby are
consummated, each Lender shall indemnify upon demand the Administrative Agent
and its directors, officers, employees and agents (to the extent not reimbursed
by or on behalf of the Company and without limiting the obligation of the
Company to do so), according to its

 

58



--------------------------------------------------------------------------------

applicable Pro Rata Share, from and against any and all Indemnified Liabilities
(as hereinafter defined); provided that no Lender shall be liable for any
payment to any such Person of any portion of the Indemnified Liabilities to the
extent determined by a final, nonappealable judgment by a court of competent
jurisdiction to have resulted from the applicable Person’s own gross negligence
or willful misconduct. No action taken in accordance with the directions of the
Required Lenders shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section. Without limitation of the foregoing,
each Lender shall reimburse the Administrative Agent upon demand for its ratable
share of any costs or out-of-pocket expenses (including Attorney Costs and
Taxes) incurred by the Administrative Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, any other
Loan Document, or any document contemplated by or referred to herein, to the
extent that the Administrative Agent is not reimbursed for such expenses by or
on behalf of the Company. The undertaking in this Section shall survive
repayment of the Loans, cancellation of the Notes, expiration or termination of
the Letters of Credit, any foreclosure under, or modification, release or
discharge of, any or all of the Collateral Documents, termination of this
Agreement and the resignation or replacement of the Administrative Agent.

 

14.9 Administrative Agent in Individual Capacity. LaSalle and its Affiliates may
make loans to, issue letters of credit for the account of, accept deposits from,
acquire equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with the Loan Parties and
Affiliates as though LaSalle were not the Administrative Agent hereunder and
without notice to or consent of any Lender. Each Lender acknowledges that,
pursuant to such activities, LaSalle or its Affiliates may receive information
regarding the Company or its Affiliates (including information that may be
subject to confidentiality obligations in favor of the Company or such
Affiliate) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to them. With respect to their Loans (if
any), LaSalle and its Affiliates shall have the same rights and powers under
this Agreement as any other Lender and may exercise the same as though LaSalle
were not the Administrative Agent, and the terms “Lender” and “Lenders” include
LaSalle and its Affiliates, to the extent applicable, in their individual
capacities.

 

14.10 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders. If the Administrative
Agent resigns under this Agreement, the Required Lenders shall, with (so long as
no Event of Default exists) the consent of the Company (which shall not be
unreasonably withheld or delayed), appoint from among the Lenders a successor
agent for the Lenders. If no successor agent is appointed prior to the effective
date of the resignation of the Administrative Agent, the Administrative Agent
may appoint, after consulting with the Lenders and the Company, a successor
agent from among the Lenders. Upon the acceptance of its appointment as
successor agent hereunder, such successor agent shall succeed to all the rights,
powers and duties of the retiring Administrative Agent and the term
“Administrative Agent” shall mean such successor agent, and the retiring
Administrative Agent’s appointment, powers and duties as Administrative Agent
shall be terminated. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Section 14 and
Sections 15.5 and 15.17 shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this

 

59



--------------------------------------------------------------------------------

Agreement. If no successor agent has accepted appointment as Administrative
Agent by the date which is 30 days following a retiring Administrative Agent’s
notice of resignation, the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above.

 

14.11 Collateral Matters. The Lenders irrevocably authorize the Administrative
Agent, at its option and in its discretion, (a) to release any Lien granted to
or held by the Administrative Agent under any Collateral Document (i) upon
termination of the Commitments and payment in full of all Loans and all other
obligations of the Company hereunder and the expiration or termination of all
Letters of Credit; (ii) constituting property sold or to be sold or disposed of
as part of or in connection with any disposition permitted hereunder; or (iii)
subject to Section 15.1, if approved, authorized or ratified in writing by the
Required Lenders; or (b) to subordinate its interest in any Collateral to any
holder of a Lien on such Collateral which is permitted by Section 11.2(d) (it
being understood that the Administrative Agent may conclusively rely on a
certificate from the Company in determining whether the Debt secured by any such
Lien is permitted by Section 11.1(b)). Upon request by the Administrative Agent
at any time, the Lenders will confirm in writing the Administrative Agent’s
authority to release, or subordinate its interest in, particular types or items
of Collateral pursuant to this Section 14.11. Each Lender hereby authorizes the
Administrative Agent to give blockage notices in connection with any
Subordinated Debt at the direction of Required Lenders and agrees that it will
not act unilaterally to deliver such notices.

 

14.12 Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether the principal
of any Loan shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Company) shall be entitled and empowered, by intervention
in such proceeding or otherwise:

 

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 5, 15.5 and 15.17) allowed in such judicial
proceedings; and

 

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 5, 15.5 and 15.17.

 

60



--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

14.13 Other Agents; Arrangers and Managers. None of the Lenders or other Persons
identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “documentation agent,” “co-agent,” “book manager,” “lead
manager,” “arranger,” “lead arranger” or “co-arranger”, if any, shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than, in the case of such Lenders, those applicable to all Lenders as
such. Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.

 

SECTION 15 GENERAL.

 

15.1 Waiver; Amendments. No delay on the part of the Administrative Agent or any
Lender in the exercise of any right, power or remedy shall operate as a waiver
thereof, nor shall any single or partial exercise by any of them of any right,
power or remedy preclude other or further exercise thereof, or the exercise of
any other right, power or remedy. No amendment, modification or waiver of, or
consent with respect to, any provision of this Agreement or the other Loan
Documents shall in any event be effective unless the same shall be in writing
and acknowledged by Lenders having an aggregate Pro Rata Shares of not less than
the aggregate Pro Rata Shares expressly designated herein with respect thereto
or, in the absence of such designation as to any provision of this Agreement, by
the Required Lenders, and then any such amendment, modification, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given. No amendment, modification, waiver or consent shall (a)
extend or increase the Commitment of any Lender without the written consent of
such Lender, (b) extend the date scheduled for payment of any principal
(excluding mandatory prepayments) of or interest on the Loans or any fees
payable hereunder without the written consent of each Lender directly affected
thereby, (c) reduce the principal amount of any Loan, the rate of interest
thereon or any fees payable hereunder (except for periodic adjustments of
interest rates and fees based on a change in applicable Level as expressly
provided herein), without the consent of each Lender directly affected thereby;
or (d) release any party from its obligations under the Guaranty (or any
guaranty subsequently executed as required by this Agreement) or all or any
substantial part of the Collateral granted under the Collateral Documents,
change the definition of Required Lenders, any provision of this Section 15.1 or
reduce the aggregate Pro Rata Share required to effect an amendment,
modification, waiver or consent, without, in each case, the written consent of
all Lenders. No provision of Section 14 or other provision of this Agreement
affecting the Administrative Agent in its capacity as such shall be amended,
modified or waived without the consent of the Administrative Agent. No provision
of this Agreement relating to the rights or duties of the Issuing Lender in its
capacity as such shall be amended, modified or waived without the consent of the
Issuing Lender.

 

61



--------------------------------------------------------------------------------

15.2 Confirmations. The Company and each holder of a Note agree from time to
time, upon written request received by it from the other, to confirm to the
other in writing (with a copy of each such confirmation to the Administrative
Agent) the aggregate unpaid principal amount of the Loans then outstanding under
such Note.

 

15.3 Notices. Except as otherwise provided in Sections 2.2.2 and 2.2.3, all
notices hereunder shall be in writing (including facsimile transmission) and
shall be sent to the applicable party at its address shown on Annex B or at such
other address as such party may, by written notice received by the other
parties, have designated as its address for such purpose. Notices sent by
facsimile transmission shall be deemed to have been given when sent; notices
sent by mail shall be deemed to have been given three Business Days after the
date when sent by registered or certified mail, postage prepaid; and notices
sent by hand delivery or overnight courier service shall be deemed to have been
given when received. For purposes of Sections 2.2.2 and 2.2.3, the
Administrative Agent shall be entitled to rely on telephonic instructions from
any person that the Administrative Agent in good faith believes is an authorized
officer or employee of the Company, and the Company shall hold the
Administrative Agent and each other Lender harmless from any loss, cost or
expense resulting from any such reliance.

 

15.4 Computations. Where the character or amount of any asset or liability or
item of income or expense is required to be determined, or any consolidation or
other accounting computation is required to be made, for the purpose of this
Agreement, such determination or calculation shall, to the extent applicable and
except as otherwise specified in this Agreement, be made in accordance with
GAAP, consistently applied; provided that if the Company notifies the
Administrative Agent that the Company wishes to amend any covenant in Section
11.14 (or any related definition) to eliminate or to take into account the
effect of any change in GAAP on the operation of such covenant (or if the
Administrative Agent notifies the Company that the Required Lenders wish to
amend Section 11.14 (or any related definition) for such purpose), then the
Company’s compliance with such covenant shall be determined on the basis of GAAP
in effect immediately before the relevant change in GAAP became effective, until
either such notice is withdrawn or such covenant (or related definition) is
amended in a manner satisfactory to the Company and the Required Lenders.

 

15.5 Costs, Expenses and Taxes. The Company agrees to pay on demand all
reasonable out-of-pocket costs and expenses of the Administrative Agent
(including Attorney Costs and any Taxes) in connection with the preparation,
execution, syndication, delivery and administration (including perfection and
protection of any Collateral and the costs of Intralinks (or other similar
service), if applicable) of this Agreement, the other Loan Documents and all
other documents provided for herein or delivered or to be delivered hereunder or
in connection herewith (including any amendment, supplement or waiver to any
Loan Document), whether or not the transactions contemplated hereby or thereby
shall be consummated, and all reasonable out-of-pocket costs and expenses
(including Attorney Costs and any Taxes) incurred by the Administrative Agent
and each Lender after an Event of Default in connection with the collection of
the Obligations or the enforcement of this Agreement, the other Loan Documents
or any such other documents or during any workout, restructuring or negotiations
in respect thereof.

 

62



--------------------------------------------------------------------------------

In addition, the Company agrees to pay, and to save the Administrative Agent and
the Lenders harmless from all liability for, any fees of the Company’s auditors
in connection with any reasonable exercise by the Administrative Agent and the
Lenders of their rights pursuant to Section 10.2. All Obligations provided for
in this Section 15.5 shall survive repayment of the Loans, cancellation of the
Notes, expiration or termination of the Letters of Credit and termination of
this Agreement.

 

15.6 Assignments; Participations.

 

15.6.1 Assignments. (a) Any Lender may at any time assign to one or more Persons
which are financial institutions (any such Person, an “Assignee”) all or any
portion of such Lender’s Loans and Commitments, with the prior written consent
of the Administrative Agent, the Issuing Lender (for an assignment of the
Revolving Loans and the Revolving Commitment) and, so long as no Event of
Default exists, the Company (which consent shall not be required for an
assignment by a Lender to a Lender or an Affiliate of a Lender). Except as the
Administrative Agent may otherwise agree, any such assignment shall be in a
minimum aggregate amount equal to $10,000,000 or, if less, the remaining
Commitment and Loans held by the assigning Lender. The Company and the
Administrative Agent shall be entitled to continue to deal solely and directly
with such Lender in connection with the interests so assigned to an Assignee
until the Administrative Agent shall have received and accepted an effective
assignment agreement in substantially the form of Exhibit C hereto (an
“Assignment Agreement”) executed, delivered and fully completed by the
applicable parties thereto and a processing fee of $3,500. No assignment may be
made to any Person if at the time of such assignment the Company would be
obligated to pay any greater amount under Section 7.6 or 8 to the Assignee than
the Company is then obligated to pay to the assigning Lender under such Sections
(and if any assignment is made in violation of the foregoing, the Company will
not be required to pay such greater amounts). Any attempted assignment not made
in accordance with this Section 15.6.1 shall be treated as the sale of a
participation under Section 15.6.2. The Company shall be deemed to have granted
its consent to any assignment requiring its consent hereunder unless the Company
has expressly objected to such assignment within five Business Days after notice
thereof.

 

(b) From and after the date on which the conditions described above have been
met, (i) such Assignee shall be deemed automatically to have become a party
hereto and, to the extent that rights and obligations hereunder have been
assigned to such Assignee pursuant to such Assignment Agreement, shall have the
rights and obligations of a Lender hereunder and (ii) the assigning Lender, to
the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment Agreement, shall be released from its rights (other
than its indemnification rights) and obligations hereunder. Upon the request of
the Assignee (and, as applicable, the assigning Lender) pursuant to an effective
Assignment Agreement, the Company shall execute and deliver to the
Administrative Agent for delivery to the Assignee (and, as applicable, the
assigning Lender) a Note in the principal amount of the Assignee’s Pro Rata
Share of the Revolving Commitment (and, as applicable, a Note in the principal
amount of the Pro Rata Share of the Revolving Commitment retained by the
assigning Lender). Each such Note shall be dated the effective date of such
assignment. Upon receipt by the assigning Lender of such Note, the assigning
Lender shall return to the Company any prior Note held by it.

 

63



--------------------------------------------------------------------------------

(c) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

15.6.2 Participations. Any Lender may at any time sell to one or more Persons
participating interests in its Loans, Commitments or other interests hereunder
(any such Person, a “Participant”). In the event of a sale by a Lender of a
participating interest to a Participant, (a) such Lender’s obligations hereunder
shall remain unchanged for all purposes, (b) the Company and the Administrative
Agent shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations hereunder and (c) all amounts payable
by the Company shall be determined as if such Lender had not sold such
participation and shall be paid directly to such Lender. No Participant shall
have any direct or indirect voting rights hereunder except with respect to any
event described in Section 15.1 expressly requiring the unanimous vote of all
Lenders or, as applicable, all affected Lenders. Each Lender agrees to
incorporate the requirements of the preceding sentence into each participation
agreement which such Lender enters into with any Participant. The Company agrees
that if amounts outstanding under this Agreement are due and payable (as a
result of acceleration or otherwise), each Participant shall be deemed to have
the right of set-off in respect of its participating interest in amounts owing
under this Agreement and with respect to any Letter of Credit to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement; provided that such right of set-off shall be
subject to the obligation of each Participant to share with the Lenders, and the
Lenders agree to share with each Participant, as provided in Section 7.5. The
Company also agrees that each Participant shall be entitled to the benefits of
Section 7.6 or 8 as if it were a Lender (provided that on the date of the
participation no Participant shall be entitled to any greater compensation
pursuant to Section 7.6 or 8 than would have been paid to the participating
Lender on such date if no participation had been sold and that each Participant
complies with Section 7.6(d) as if it were an Assignee).

 

15.7 Register. The Administrative Agent shall maintain a copy of each Assignment
Agreement delivered and accepted by it and register (the “Register”) for the
recordation of names and addresses of the Lenders and the Commitment of each
Lender from time to time and whether such Lender is the original Lender or the
Assignee. No assignment shall be effective unless and until the Assignment
Agreement is accepted and registered in the Register. All records of transfer of
a Lender’s interest in the Register shall be conclusive, absent manifest error,
as to the ownership of the interests in the Loans. The Administrative Agent
shall not incur any liability of any kind with respect to any Lender with
respect to the maintenance of the Register.

 

15.8 GOVERNING LAW. THIS AGREEMENT AND EACH NOTE SHALL BE A CONTRACT MADE UNDER
AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF ILLINOIS APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES EXCEPT THAT THE PROVISIONS OF THE LOAN DOCUMENTS
PERTAINING TO THE CREATION OR PERFECTION OF

 

64



--------------------------------------------------------------------------------

LIENS OR THE ENFORCEMENT OF RIGHTS OF ADMINISTRATIVE AGENT IN THE COLLATERAL
LOCATED IN A STATE OTHER THAN THE STATE OF ILLINOIS SHALL BE GOVERNED BY THE
LAWS OF SUCH STATE.

 

15.9 Confidentiality. As required by federal law and the Administrative Agent’s
policies and practices, the Administrative Agent may need to obtain, verify, and
record certain customer identification information and documentation in
connection with opening or maintaining accounts, or establishing or continuing
to provide services. The Administrative Agent and each Lender agree to use
commercially reasonable efforts (equivalent to the efforts the Administrative
Agent or such Lender applies to maintain the confidentiality of its own
confidential information) to maintain as confidential all information provided
to them by any Loan Party and designated as confidential, except that the
Administrative Agent and each Lender may disclose such information (a) to
Persons employed or engaged by the Administrative Agent or such Lender in
evaluating, approving, structuring or administering the Loans and the
Commitments; (b) to any assignee or participant or potential assignee or
participant that has agreed to comply with the covenant contained in this
Section 15.9 (and any such assignee or participant or potential assignee or
participant may disclose such information to Persons employed or engaged by them
as described in clause (a) above); (c) as required or requested by any federal
or state regulatory authority or examiner, or any insurance industry
association, or as reasonably believed by the Administrative Agent or such
Lender to be compelled by any court decree, subpoena or legal or administrative
order or process; (d) as, on the advice of the Administrative Agent’s or such
Lender’s counsel, is required by law; (e) in connection with the exercise of any
right or remedy under the Loan Documents or in connection with any litigation to
which the Administrative Agent or such Lender is a party; (f) to any nationally
recognized rating agency that requires access to information about a Lender’s
investment portfolio in connection with ratings issued with respect to such
Lender; (g) to any Affiliate of the Administrative Agent, the Issuing Lender or
any other Lender who may provide Bank Products to the Loan Parties; or (h) that
ceases to be confidential through no fault of the Administrative Agent or any
Lender. Notwithstanding the foregoing, the Company consents to the publication
by the Administrative Agent or any Lender of a tombstone or similar advertising
material relating to the financing transactions contemplated by this Agreement,
and the Administrative Agent reserves the right to provide to industry trade
organizations information necessary and customary for inclusion in league table
measurements.

 

15.10 Severability. Whenever possible each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement. All obligations of the Company
and rights of the Administrative Agent and the Lenders expressed herein or in
any other Loan Document shall be in addition to and not in limitation of those
provided by applicable law.

 

15.11 Nature of Remedies. All Obligations of the Company and rights of the
Administrative Agent and the Lenders expressed herein or in any other Loan
Document shall be in addition to and not in limitation of those provided by
applicable law. No failure to exercise and no delay in exercising, on the part
of the Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder, shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.

 

65



--------------------------------------------------------------------------------

15.12 Entire Agreement. This Agreement, together with the other Loan Documents,
embodies the entire agreement and understanding among the parties hereto and
supersedes all prior or contemporaneous agreements and understandings of such
Persons, verbal or written, relating to the subject matter hereof and thereof
(except as relates to the fees described in Section 5.3) and any prior
arrangements made with respect to the payment by the Company of (or any
indemnification for) any fees, costs or expenses payable to or incurred (or to
be incurred) by or on behalf of the Administrative Agent or the Lenders.

 

15.13 Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts and each such
counterpart shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same Agreement. Receipt of an executed
signature page to this Agreement by facsimile or other electronic transmission
shall constitute effective delivery thereof. Electronic records of executed Loan
Documents maintained by the Lenders shall deemed to be originals.

 

15.14 Successors and Assigns. This Agreement shall be binding upon the Company,
the Lenders and the Administrative Agent and their respective successors and
assigns, and shall inure to the benefit of the Company, the Lenders and the
Administrative Agent and the successors and assigns of the Lenders and the
Administrative Agent. No other Person shall be a direct or indirect legal
beneficiary of, or have any direct or indirect cause of action or claim in
connection with, this Agreement or any of the other Loan Documents. The Company
may not assign or transfer any of its rights or Obligations under this Agreement
without the prior written consent of the Administrative Agent and each Lender.

 

15.15 Captions. Section captions used in this Agreement are for convenience only
and shall not affect the construction of this Agreement.

 

15.16 Customer Identification - USA Patriot Act Notice. Each Lender and LaSalle
(for itself and not on behalf of any other party) hereby notifies the Loan
Parties that, pursuant to the requirements of the USA Patriot Act, Title III of
Pub. L. 107-56, signed into law October 26, 2001 (the “Act”), it is required to
obtain, verify and record information that identifies the Loan Parties, which
information includes the name and address of the Loan Parties and other
information that will allow such Lender or LaSalle, as applicable, to identify
the Loan Parties in accordance with the Act.

 

15.17 INDEMNIFICATION BY THE COMPANY. IN CONSIDERATION OF THE EXECUTION AND
DELIVERY OF THIS AGREEMENT BY THE ADMINISTRATIVE AGENT, THE ISSUING LENDER AND
THE LENDERS AND THE AGREEMENT TO EXTEND THE COMMITMENTS PROVIDED HEREUNDER, THE
COMPANY HEREBY AGREES TO INDEMNIFY, EXONERATE AND HOLD THE ADMINISTRATIVE AGENT,
THE ISSUING LENDER, EACH LENDER AND EACH OF THE OFFICERS, DIRECTORS, EMPLOYEES,
AFFILIATES AND AGENTS OF THE ADMINISTRATIVE AGENT, THE ISSUING LENDER, AND EACH
LENDER (EACH A “LENDER PARTY”) FREE AND HARMLESS FROM AND AGAINST ANY

 

66



--------------------------------------------------------------------------------

AND ALL ACTIONS, CAUSES OF ACTION, SUITS, LOSSES, LIABILITIES, DAMAGES AND
EXPENSES, INCLUDING ATTORNEY COSTS (COLLECTIVELY, THE “INDEMNIFIED
LIABILITIES”), INCURRED BY THE LENDER PARTIES OR ANY OF THEM AS A RESULT OF, OR
ARISING OUT OF, OR RELATING TO (A) ANY TENDER OFFER, MERGER, PURCHASE OF CAPITAL
SECURITIES, PURCHASE OF ASSETS OR OTHER SIMILAR TRANSACTION FINANCED OR PROPOSED
TO BE FINANCED IN WHOLE OR IN PART, DIRECTLY OR INDIRECTLY, WITH THE PROCEEDS OF
ANY OF THE LOANS, (B) THE USE, HANDLING, RELEASE, EMISSION, DISCHARGE,
TRANSPORTATION, STORAGE, TREATMENT OR DISPOSAL OF ANY HAZARDOUS SUBSTANCE AT ANY
PROPERTY OWNED OR LEASED BY ANY LOAN PARTY, (C) ANY VIOLATION OF ANY
ENVIRONMENTAL LAWS WITH RESPECT TO CONDITIONS AT ANY PROPERTY OWNED OR LEASED BY
ANY LOAN PARTY OR THE OPERATIONS CONDUCTED THEREON, (D) THE INVESTIGATION,
CLEANUP OR REMEDIATION OF OFFSITE LOCATIONS AT WHICH ANY LOAN PARTY OR THEIR
RESPECTIVE PREDECESSORS ARE ALLEGED TO HAVE DIRECTLY OR INDIRECTLY DISPOSED OF
HAZARDOUS SUBSTANCES OR (E) THE EXECUTION, DELIVERY, PERFORMANCE OR ENFORCEMENT
OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT BY ANY OF THE LENDER PARTIES,
EXCEPT FOR ANY SUCH INDEMNIFIED LIABILITIES ARISING ON ACCOUNT OF THE APPLICABLE
LENDER PARTY’S NEGLIGENCE OR WILLFUL MISCONDUCT AS DETERMINED BY A FINAL,
NONAPPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION. IF AND TO THE
EXTENT THAT THE FOREGOING UNDERTAKING MAY BE UNENFORCEABLE FOR ANY REASON, THE
COMPANY HEREBY AGREES TO MAKE THE MAXIMUM CONTRIBUTION TO THE PAYMENT AND
SATISFACTION OF EACH OF THE INDEMNIFIED LIABILITIES WHICH IS PERMISSIBLE UNDER
APPLICABLE LAW. ALL OBLIGATIONS PROVIDED FOR IN THIS SECTION 15.17 SHALL SURVIVE
REPAYMENT OF THE LOANS, CANCELLATION OF THE NOTES, EXPIRATION OR TERMINATION OF
THE LETTERS OF CREDIT, ANY FORECLOSURE UNDER, OR ANY MODIFICATION, RELEASE OR
DISCHARGE OF, ANY OR ALL OF THE COLLATERAL DOCUMENTS AND TERMINATION OF THIS
AGREEMENT.

 

15.18 Nonliability of Lenders. The relationship between the Company on the one
hand and the Lenders and the Administrative Agent on the other hand shall be
solely that of borrower and lender. Neither the Administrative Agent nor any
Lender has any fiduciary relationship with or duty to any Loan Party arising out
of or in connection with this Agreement or any of the other Loan Documents, and
the relationship between the Loan Parties, on the one hand, and the
Administrative Agent and the Lenders, on the other hand, in connection herewith
or therewith is solely that of debtor and creditor. Neither the Administrative
Agent nor any Lender undertakes any responsibility to any Loan Party to review
or inform any Loan Party of any matter in connection with any phase of any Loan
Party’s business or operations. The Company agrees, on behalf of itself and each
other Loan Party, that neither the Administrative Agent nor any Lender shall
have liability to any Loan Party (whether sounding in tort, contract or
otherwise) for losses suffered by any Loan Party in connection with, arising out
of, or in any way related to the transactions contemplated and the relationship
established by the Loan Documents, or any act, omission or event occurring in
connection therewith, unless it is determined in a final

 

67



--------------------------------------------------------------------------------

non-appealable judgment by a court of competent jurisdiction that such losses
resulted from the gross negligence or willful misconduct of the party from which
recovery is sought. NO LENDER PARTY SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM
THE USE BY OTHERS OF ANY INFORMATION OR OTHER MATERIALS OBTAINED THROUGH
INTRALINKS OR OTHER SIMILAR INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH
THIS AGREEMENT, NOR SHALL ANY LENDER PARTY HAVE ANY LIABILITY WITH RESPECT TO,
AND THE COMPANY ON BEHALF OF ITSELF AND EACH OTHER LOAN PARTY, HEREBY WAIVES,
RELEASES AND AGREES NOT TO SUE FOR ANY SPECIAL, PUNITIVE, EXEMPLARY, INDIRECT OR
CONSEQUENTIAL DAMAGES RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
ARISING OUT OF ITS ACTIVITIES IN CONNECTION HEREWITH OR THEREWITH (WHETHER
BEFORE OR AFTER THE CLOSING DATE). The Company acknowledges that it has been
advised by counsel in the negotiation, execution and delivery of this Agreement
and the other Loan Documents to which it is a party. No joint venture is created
hereby or by the other Loan Documents or otherwise exists by virtue of the
transactions contemplated hereby among the Lenders or among the Loan Parties and
the Lenders

 

15.19 FORUM SELECTION AND CONSENT TO JURISDICTION. ANY LITIGATION BASED HEREON,
OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS OF THE STATE
OF ILLINOIS OR IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
ILLINOIS; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO
PRECLUDE THE ADMINISTRATIVE AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL
ACTION IN ANY OTHER JURISDICTION. THE COMPANY HEREBY EXPRESSLY AND IRREVOCABLY
SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS AND OF THE
UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS FOR THE
PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE. THE COMPANY FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE
PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF ILLINOIS. THE
COMPANY HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE
OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM
THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

15.20 WAIVER OF JURY TRIAL. EACH OF THE COMPANY, THE ADMINISTRATIVE AGENT AND
EACH LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY NOTE, ANY
OTHER LOAN DOCUMENT AND ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT
DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR
THEREWITH OR ARISING FROM ANY LENDING

 

68



--------------------------------------------------------------------------------

RELATIONSHIP EXISTING IN CONNECTION WITH ANY OF THE FOREGOING, AND AGREES THAT
ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A
JURY.

 

15.21 Statutory Notice—Oral Commitments. Nothing contained in the following
notice shall be deemed to limit or modify the terms of this Agreement and the
other Loan Documents:

 

ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM
ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT
ARE NOT ENFORCEABLE. TO PROTECT COMPANY AND EACH OTHER LOAN PARTY (BORROWER) AND
ADMINISTRATIVE AGENT AND THE LENDERS (CREDITOR) FROM MISUNDERSTANDING OR
DISAPPOINTMENT, ANY AGREEMENTS THE COMPANY AND ADMINISTRATIVE AGENT AND THE
LENDERS REACH COVERING SUCH MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE
COMPLETE AND EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY
LATER AGREE IN WRITING TO MODIFY IT.

 

Company acknowledges that there are no other agreements between Administrative
Agent, Lenders, Company and the Loan Parties, oral or written, concerning the
subject matter of the Loan Documents, and that all prior agreements concerning
the same subject matter, including any proposal or commitment letter, are merged
into the Loan Documents and thereby extinguished.

 

[signature pages follow]

 

69



--------------------------------------------------------------------------------

The parties hereto have caused this Agreement to be duly executed and delivered
by their duly authorized officers as of the date first set forth above.

 

CENTENE CORPORATION, as Company By:  

/s/ Karey L.Witty

--------------------------------------------------------------------------------

Title:  

Senior Vice President and CFO

--------------------------------------------------------------------------------

 

Signature Page to Credit

Agreement



--------------------------------------------------------------------------------

LASALLE BANK NATIONAL ASSOCIATION,

as Administrative Agent, as Issuing Lender and as a

Lender

By:  

/s/ Ann O’Shaughnessy

--------------------------------------------------------------------------------

Title:  

First Vice President

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

NATIONAL CITY BANK OF THE MIDWEST,

as a Lender

By:  

/s/ William J. Tunis

--------------------------------------------------------------------------------

Title:  

Vice President

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

WACHOVIA BANK, N.A.,

as a Lender

By:  

/s/ David H. Simpson

--------------------------------------------------------------------------------

Title:  

Associate

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK,

as a Lender

By:  

/s/ Thomas Hou

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

ANNEX A

 

LENDERS AND PRO RATA SHARES

 

Lender

--------------------------------------------------------------------------------

  

Revolving

Commitment Amount

--------------------------------------------------------------------------------

   Pro Rata Share


--------------------------------------------------------------------------------

 

LaSalle Bank National Association

   $ 45,000,000.00    45.00000 %

National City Bank of the Midwest

   $ 25,000,000.00    25.00000 %

Wachovia Bank, N.A.

   $ 15,000,000.00    15.00000 %

JPMorgan Chase Bank

   $ 15,000,000.00    15.00000       

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

TOTALS

   $ 100,000,000.00    100.00000 %     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

ANNEX B

 

ADDRESSES FOR NOTICES

 

CENTENE CORPORATION

 

7711 Carondelet Avenue, Suite 800

Clayton, Missouri 63105

Attention: Karey L. Witty, Chief Financial Officer

Telephone: 314-725-4477

Facsimile: 314-725-5180

 

LASALLE BANK NATIONAL ASSOCIATION, as Administrative Agent, Issuing Lender and a
Lender

 

Notices of Borrowing , Conversion, Continuation and Letter of Credit Issuance

 

135 South LaSalle Street, Suite 1425

Chicago, Illinois 60603

Attention: Maria M. Coronada, Team Leader, Syndication Analyst

Telephone: (312) 904-7517

Facsimile: (312) 904-4448

 

All Other Notices

 

135 South LaSalle Street

Chicago, Illinois 60603

Attention: Ann O’Shaughnessy

Telephone: (312) 904-6769

Facsimile: (312) 904-4364

 

NATIONAL CITY BANK OF THE MIDWEST, as a Lender

 

10401 Clayton Road

St. Louis, Missouri 63131

Attention: William J. Tunis

Telephone: (314) 587-7869

Facsimile: (314) 991-4532

 

WACHOVIA BANK, N.A., as a Lender

 

301 South College Street

Charlotte, North Carolina 28288

Attention: David Simpson

Telephone: (704) 383-0641

Facsimile: (704) 383-1625



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, as a Lender

 

270 Park Avenue

New York, New York 10017

Attention: Thomas Hou

Telephone: (212) 270-6072

Facsimile: (212) 270-3897



--------------------------------------------------------------------------------

EXHIBIT A

 

FORM OF

NOTE

 

 

                ,            

$            

  Chicago, Illinois

 

The undersigned, for value received, promises to pay to the order of
                         (the “Lender”) at the principal office of LaSalle Bank
National Association (the “Administrative Agent”) in Chicago, Illinois the
aggregate unpaid amount of all Loans made to the undersigned by the Lender
pursuant to the Credit Agreement referred to below (as shown on the schedule
attached hereto (and any continuation thereof) or in the records of the Lender),
such principal amount to be payable on the dates set forth in the Credit
Agreement.

 

The undersigned further promises to pay interest on the unpaid principal amount
of each Loan from the date of such Loan until such Loan is paid in full, payable
at the rate(s) and at the time(s) set forth in the Credit Agreement. Payments of
both principal and interest are to be made in lawful money of the United States
of America.

 

This Note evidences indebtedness incurred under, and is subject to the terms and
provisions of, the Credit Agreement, dated as of September 14, 2004 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; terms not otherwise defined herein are used herein as defined in the
Credit Agreement), among the undersigned, certain financial institutions
(including the Lender) and the Administrative Agent, to which Credit Agreement
reference is hereby made for a statement of the terms and provisions under which
this Note may or must be paid prior to its due date or its due date accelerated.

 

This Note is made under and governed by the laws of the State of Illinois
applicable to contracts made and to be performed entirely within such State.

 

CENTENE CORPORATION By:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXHIBIT B

 

FORM OF COMPLIANCE CERTIFICATE

 

To: LaSalle Bank National Association, as Administrative Agent

 

Please refer to the Credit Agreement dated as of September 14, 2004 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Centene Corporation (the “Company”), various financial
institutions and LaSalle Bank National Association, as Administrative Agent.
Terms used but not otherwise defined herein are used herein as defined in the
Credit Agreement.

 

I. Reports. A copy of the [annual audited/quarterly] report of the Company as at
                    ,              (the “Computation Date”), which report fairly
presents in all material respects the financial condition and results of
operations [(subject to the absence of footnotes and to normal year-end
adjustments)] of the Company as of the Computation Date and has been prepared in
accordance with GAAP consistently applied [is enclosed herewith][may be found at
the Company’s website at www.centene.com].

 

II. Financial Tests. The Company hereby certifies and warrants to Administrative
Agent, Issuing Lender and each Lender that the following is a true and correct
computation as at the Computation Date of the following ratios and/or financial
restrictions contained in the Credit Agreement and each of the enclosed are true
and correct as at the Computation Date:

 

A.     Section 11.14.1 - Minimum Fixed Charge Coverage Ratio

      1.

   EBITDA             a.    Consolidated Net Income    $                   b.   
cash Interest Expense    $                   c.    income tax expense    $
                  d.    depreciation expense    $                   e.   
amortization expense    $                   f.    EBITDA (sum of a, b, c, d, and
e)    $             

      2.

   income taxes paid    $             

      3.

   unfinanced Capital Expenditures    $             

      4.

   cash dividends paid    $             

      5.

   Sum of (2), (3),and (4)    $             

      6.

   remainder of (1)(f) minus (5)    $             

      7.

   cash Interest Expense    $             



--------------------------------------------------------------------------------

                 8.    required payments of principal of Funded Debt (excluding
Revolving Loans)    $                 

      9.

   Sum of (7) and (8)    $                 

      10.

   Ratio of (6) to (9)               to 1    

      11.

   Minimum Required      1.50 to 1

B.     Section 11.14.2 - Maximum Total Debt to EBITDA Ratio

          

      1.

   Total Debt    $                 

      2.

   EBITDA (from (A)(1)(f) above)    $                 

      3.

   Ratio of (1) to (2)               to 1    

      4.

   Maximum allowed      2.00 to 1

C      Section 11.14.3 - Minimum Net Worth

               

1.

   Net Worth    $                      

2.

   Minimum Required Net Worth                      a.    80% of 6/30/04 Net
Worth    $ 195,000,000               b.    50% of cumulative Consolidated Net
Income since 7/1/04    $                            c.    50% of net proceeds
from issuance of Capital Securities    $                            d.    50% of
net proceeds from increases in Net Worth attributable to Acquisitions    $
                           e.    Minimum Required Net Worth (sum of a, b, c, and
d)    $             

 

The Company further certifies to you that no Event of Default or Unmatured Event
of Default has occurred and is continuing.

 

The Company has caused this Certificate to be executed and delivered by its duly
authorized officer on                     ,             .

 

CENTENE CORPORATION By:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXHIBIT C

 

FORM OF

ASSIGNMENT AGREEMENT

 

Date:                    

 

To: Centene Corporation

 

and

 

LaSalle Bank National Association, as Administrative Agent

 

Re: Assignment under the Credit Agreement referred to below

 

Gentlemen and Ladies:

 

Please refer to Section 15.6.1 of the Credit Agreement dated as of September 14,
2004 (as amended or otherwise modified from time to time, the “Credit
Agreement”) among Centene Corporation (the “Company”), various financial
institutions and LaSalle Bank National Association, as administrative agent (in
such capacity, the “Administrative Agent”). Unless otherwise defined herein or
the context otherwise requires, terms used herein have the meanings provided in
the Credit Agreement.

 

                     (the “Assignor”) hereby sells and assigns, without
recourse, to                      (the “Assignee”), and the Assignee hereby
purchases and assumes from the Assignor, that interest in and to the Assignor’s
rights and obligations under the Credit Agreement as of the date hereof equal to
            % of all of the Loans, of the participation interests in the Letters
of Credit and of the Commitments, such sale, purchase, assignment and assumption
to be effective as of                     ,              or such later date on
which the Company and the Administrative Agent shall have consented hereto (the
“Effective Date”). After giving effect to such sale, purchase, assignment and
assumption, the Assignee’s and the Assignor’s respective Percentages for
purposes of the Credit Agreement will be as set forth opposite their names on
the signature pages hereof.

 

The Assignor hereby instructs the Administrative Agent to make all payments from
and after the Effective Date in respect of the interest assigned hereby directly
to the Assignee. The Assignor and the Assignee agree that all interest and fees
accrued up to, but not including, the Effective Date are the property of the
Assignor, and not the Assignee. The Assignee agrees that, upon receipt of any
such interest or fees, the Assignee will promptly remit the same to the
Assignor.



--------------------------------------------------------------------------------

The Assignor represents and warrants that it is the legal and beneficial owner
of the interest being assigned by it hereunder and that such interest is free
and clear of any adverse claim.

 

The Assignee represents and warrants to the Company and the Administrative Agent
that, as of the date hereof, the Company will not be obligated to pay any
greater amount under Section 7.6 or 8 of the Credit Agreement than the Company
is obligated to pay to the Assignor under such Section. [The Assignee has
delivered, or is delivering concurrently herewith, to the Company and the
Administrative Agent the forms required by Section 7.6 of the Credit Agreement.]
[INSERT IF ASSIGNEE IS ORGANIZED UNDER THE LAWS OF A JURISDICTION OTHER THAN THE
UNITED STATES OF AMERICA OR A STATE THEREOF.] The [Assignee/Assignor/Company]
shall pay the fee payable to the Administrative Agent pursuant to Section
15.6.1.

 

The Assignee hereby confirms that it has received a copy of the Credit
Agreement. Except as otherwise provided in the Credit Agreement, effective as of
the Effective Date:

 

  (a) the Assignee (i) shall be deemed automatically to have become a party to
the Credit Agreement and to have all the rights and obligations of a “Lender”
under the Credit Agreement as if it were an original signatory thereto to the
extent specified in the second paragraph hereof; and (ii) agrees to be bound by
the terms and conditions set forth in the Credit Agreement as if it were an
original signatory thereto; and

 

  (b) the Assignor shall be released from its obligations under the Credit
Agreement to the extent specified in the second paragraph hereof.

 

The Assignee hereby advises each of you of the following administrative details
with respect to the assigned Loans and Commitment:

 

  (A) Institution Name:

 

Address:

 

Attention:

 

Telephone:

 

Facsimile:

 

  (B) Payment Instructions:

 

This Assignment shall be governed by and construed in accordance with the laws
of the State of Illinois applicable to contracts made and to be performed
entirely within such state, without regard to conflict of laws principles.



--------------------------------------------------------------------------------

Please evidence your receipt hereof and your consent to the sale, assignment,
purchase and assumption set forth herein by signing and returning counterparts
hereof to the Assignor and the Assignee.

 

Percentage =        %

 

[ASSIGNEE]

   

By:

 

 

--------------------------------------------------------------------------------

   

Title:

 

 

--------------------------------------------------------------------------------

 

Adjusted Percentage =        %

 

[ASSIGNOR]

             

By:

 

 

--------------------------------------------------------------------------------

   

Title:

 

 

--------------------------------------------------------------------------------

 

ACKNOWLEDGED AND CONSENTED TO

this      day of                     ,     

 

LASALLE BANK NATIONAL ASSOCIATION, as Administrative Agent By:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

 

[SO LONG AS NO EVENT OF DEFAULT EXISTS]

 

ACKNOWLEDGED AND CONSENTED TO

This      day of                     ,     

 

CENTENE CORPORATION

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXHIBIT D

 

FORM OF NOTICE OF BORROWING

 

To: LaSalle Bank National Association, as Administrative Agent

 

Please refer to the Credit Agreement dated as of September 14, 2004 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Centene Corporation (the “Company”), various financial
institutions and LaSalle Bank National Association, as Administrative Agent.
Terms used but not otherwise defined herein are used herein as defined in the
Credit Agreement.

 

The undersigned hereby gives irrevocable notice, pursuant to Section 2.2.2 of
the Credit Agreement, of a request hereby for a borrowing as follows:

 

(i) The requested borrowing date for the proposed borrowing (which is a Business
Day) is                     ,             .

 

(ii) The aggregate amount of the proposed borrowing is
$                                        .

 

(iii) The type of Revolving Loans comprising the proposed borrowing are [Base
Rate] [LIBOR] Loans.

 

(iv) The duration of the Interest Period for each LIBOR Loan made as part of the
proposed borrowing, if applicable, is                      months (which shall
be 1, 2, 3 or 6 months).

 

The undersigned hereby certifies that on the date hereof and on the date of
borrowing set forth above, and immediately after giving effect to the borrowing
requested hereby: (i) there exists and there shall exist no Unmatured Event of
Default or Event of Default under the Credit Agreement; and (ii) each of the
representations and warranties contained in the Credit Agreement and the other
Loan Documents is true and correct as of the date hereof, except to the extent
that such representation or warranty expressly relates to another date and
except for changes therein expressly permitted or expressly contemplated by the
Credit Agreement.

 

The undersigned hereby represents and warrants that all of the conditions
contained in Section 12.2 of the Credit Agreement have been satisfied on and as
of the date hereof, and will continue to be satisfied on and as of the date of
the conversion/continuation requested hereby, before and after giving effect
thereto.

 

The Company has caused this Notice of Borrowing to be executed and delivered by
its officer thereunto duly authorized on                     ,             .

 

CENTENE CORPORATION By:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXHIBIT E

 

FORM OF NOTICE OF CONVERSION/CONTINUATION

 

To: LaSalle Bank National Association, as Administrative Agent

 

Please refer to the Credit Agreement dated as of September 14, 2004 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Centene Corporation (the “Company”), various financial
institutions and LaSalle Bank National Association, as Administrative Agent.
Terms used but not otherwise defined herein are used herein as defined in the
Credit Agreement.

 

The undersigned hereby gives irrevocable notice, pursuant to Section 2.2.3 of
the Credit Agreement, of its request to:

 

(a) on [    date    ] convert $[            ]of the aggregate outstanding
principal amount of the [            ] Loan, bearing interest at the
[            ] Rate, into a(n) [            ] Loan [and, in the case of a LIBOR
Loan, having an Interest Period of [            ] month(s)];

 

[(b) on [ date ] continue $[            ]of the aggregate outstanding principal
amount of the [            ] Loan, bearing interest at the LIBOR Rate, as a
LIBOR Loan having an Interest Period of [            ] month(s)].

 

The undersigned hereby represents and warrants that all of the conditions
contained in Section 12.2 of the Credit Agreement have been satisfied on and as
of the date hereof, and will continue to be satisfied on and as of the date of
the conversion/continuation requested hereby, before and after giving effect
thereto.

 

The Company has caused this Notice of Conversion/Continuation to be executed and
delivered by its officer thereunto duly authorized on                     ,
            .

 

CENTENE CORPORATION By:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------